Exhibit 10.1

EXECUTION VERSION

 

 

 

SENIOR UNSECURED TERM LOAN CREDIT AGREEMENT

Dated as of September 14, 2016,

among

AVNET HOLDING EUROPE BVBA,

as the Belgian Borrower,

TENVA GROUP HOLDINGS LIMITED,

as the UK Borrower,

AVNET, INC.,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     30   

1.03

 

Accounting Terms

     31   

1.04

 

Exchange Rates; Currency Equivalents

     32   

1.05

 

Change of Currency

     32   

1.06

 

Times of Day

     32   

1.07

 

Rounding

     32    ARTICLE II.    THE COMMITMENTS AND BORROWINGS   

2.01

 

Loans

     32   

2.02

 

Borrowings and Continuations of Loans

     33   

2.03

 

Prepayments

     34   

2.04

 

Termination or Reduction of Commitments

     34   

2.05

 

Repayment of Loans

     35   

2.06

 

Interest

     35   

2.07

 

Fees

     36   

2.08

 

Computation of Interest and Fees

     36   

2.09

 

Evidence of Debt

     36   

2.10

 

Payments Generally; Administrative Agent’s Clawback

     36   

2.11

 

Sharing of Payments by Lenders

     38   

2.12

 

Defaulting Lenders

     39    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

 

Taxes

     40   

3.02

 

Illegality

     48   

3.03

 

Inability to Determine Rates

     48   

3.04

 

Increased Costs; Reserves on Loans

     49   

3.05

 

Compensation for Losses

     50   

3.06

 

Mitigation Obligations; Replacement of Lenders

     51   

3.07

 

Survival

     52    ARTICLE IV.    CONDITIONS PRECEDENT TO BORROWING   

4.01

 

Conditions to Effectiveness

     52   

4.02

 

Conditions to Closing

     54   

4.03

 

Actions During the Certain Funds Period

     55   

 

i



--------------------------------------------------------------------------------

ARTICLE V.    REPRESENTATIONS AND WARRANTIES   

5.01

 

Existence, Qualification and Power; Compliance with Laws

     56   

5.02

 

Authorization; No Contravention

     56   

5.03

 

Governmental Authorization; Other Consents

     57   

5.04

 

Binding Effect

     57   

5.05

 

Financial Statements; No Material Adverse Effect

     57   

5.06

 

Litigation

     57   

5.07

 

No Default

     58   

5.08

 

Ownership of Property; Liens

     58   

5.09

 

Environmental Compliance

     58   

5.10

 

Insurance

     58   

5.11

 

Taxes

     58   

5.12

 

ERISA Compliance

     58   

5.13

 

Subsidiaries; Equity Interests

     59   

5.14

 

Margin Regulations; Investment Company Act

     60   

5.15

 

Disclosure

     60   

5.16

 

Compliance with Laws

     60   

5.17

 

Intellectual Property; Licenses, Etc.

     60   

5.18

 

Solvency

     60   

5.19

 

Taxpayer Identification Number; Other Identifying Information

     60   

5.20

 

OFAC

     61   

5.21

 

Anti-Corruption Laws

     61   

5.22

 

EEA Financial Institutions

     61   

5.23

 

Target Acquisition Documents

     61   

5.24

 

Pensions

     61    ARTICLE VI.    AFFIRMATIVE COVENANTS   

6.01

 

Financial Statements

     62   

6.02

 

Certificates; Other Information

     63   

6.03

 

Notices

     64   

6.04

 

Payment of Obligations

     65   

6.05

 

Preservation of Existence, Etc.

     65   

6.06

 

Maintenance of Properties

     66   

6.07

 

Maintenance of Insurance

     66   

6.08

 

Compliance with Laws

     66   

6.09

 

Books and Records

     66   

6.10

 

Inspection Rights

     66   

6.11

 

Anti-Corruption and Anti-Terrorism Laws

     66   

6.12

 

Scheme and Offer Affirmative Covenants

     66   

6.13

 

Financial Assistance

     68   

6.14

 

Certain Funds Default

     68   

6.15

 

Effective Date Fees and Expenses

     69   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII.    NEGATIVE COVENANTS   

7.01

 

Liens

     69   

7.02

 

[Reserved]

     71   

7.03

 

Indebtedness

     71   

7.04

 

Fundamental Changes

     72   

7.05

 

Restricted Payments

     73   

7.06

 

Change in Nature of Business

     73   

7.07

 

Transactions with Affiliates

     74   

7.08

 

Limitation on Restrictions Affecting the Parent or any Subsidiary

     74   

7.09

 

Use of Proceeds

     75   

7.10

 

Financial Covenants

     75   

7.11

 

Acquisitions

     75   

7.12

 

Sanctions

     75   

7.13

 

Anti-Corruption and Anti-Terrorism Laws

     76   

7.14

 

Maintenance of Government Approvals

     76   

7.15

 

Permitted Transactions

     76   

7.16

 

Scheme and Offer Negative Covenants

     76   

7.17

 

Centre of Main Interest

     77    ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES   

8.01

 

Events of Default

     77   

8.02

 

Remedies Upon Event of Default

     79   

8.03

 

Application of Funds

     80   

8.04

 

Clean-Up Period

     80    ARTICLE IX.    ADMINISTRATIVE AGENT   

9.01

 

Appointment and Authority

     81   

9.02

 

Rights as a Lender

     81   

9.03

 

Exculpatory Provisions

     81   

9.04

 

Reliance by Administrative Agent

     82   

9.05

 

Delegation of Duties

     83   

9.06

 

Resignation of Administrative Agent

     83   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     84   

9.08

 

No Other Duties, Etc.

     84   

9.09

 

Administrative Agent May File Proofs of Claim

     85    ARTICLE X.    MISCELLANEOUS   

10.01

 

Amendments, Etc.

     85   

10.02

 

Notices; Effectiveness; Electronic Communication

     86   

 

iii



--------------------------------------------------------------------------------

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     89   

10.04

 

Expenses; Indemnity; Damage Waiver

     89   

10.05

 

Payments Set Aside

     91   

10.06

 

Successors and Assigns

     92   

10.07

 

Treatment of Certain Information; Confidentiality

     97   

10.08

 

Right of Setoff

     98   

10.09

 

Interest Rate Limitation

     98   

10.10

 

Counterparts; Integration; Effectiveness

     99   

10.11

 

Survival of Representations and Warranties

     99   

10.12

 

Severability

     99   

10.13

 

Replacement of Lenders

     99   

10.14

 

Governing Law; Jurisdiction; Etc.

     100   

10.15

 

WAIVER OF JURY TRIAL

     101   

10.16

 

No Advisory or Fiduciary Responsibility

     101   

10.17

 

USA PATRIOT Act Notice

     102   

10.18

 

Judgment Currency

     102   

10.19

 

Electronic Execution of Assignments and Certain Other Documents

     103   

10.20

 

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     103   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01

  

Commitments and Applicable Percentages

5.06

  

Litigation

5.13

  

Subsidiaries and Other Equity Investments

7.01

  

Existing Liens

7.03

  

Existing Indebtedness

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

 

  

Form of

A

  

Loan Notice

B

  

Note

C

  

Compliance Certificate

D-1

  

Assignment and Assumption

D-2

  

Administrative Questionnaire

E-1

  

Form of Opinion of Covington & Burling LLP, as special counsel to the Loan
Parties

E-2

  

Form of Opinion of Vice President and Corporate Secretary of the Parent

E-3

  

Form of Opinion of NautaDutilh SPRL, as local counsel to the Belgian Borrower

E-4

  

Form of Opinion of Covington & Burling LLP, as local counsel to the UK Borrower

F

  

Forms of U.S. Tax Compliance Certificates

G

  

Form of Parent Guaranty

 

v



--------------------------------------------------------------------------------

SENIOR UNSECURED TERM LOAN CREDIT AGREEMENT

This SENIOR UNSECURED TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into
as of September 14, 2016, among AVNET HOLDING EUROPE BVBA, a private limited
liability company organized under the laws of Belgium with registered number RPR
Brussel 0826.379.919 (the “Belgian Borrower”), TENVA GROUP HOLDINGS LIMITED, a
private limited company, incorporated under the laws of England with registered
number 08754845 (the “UK Borrower” and together with the Belgian Borrower, each
a “Borrower” and together, the “Borrowers”), AVNET, INC., a New York corporation
(the “Parent”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Parent has made an announcement under Rule 2.7 (the “2.7
Announcement”) of the City Code on Takeovers and Mergers in the United Kingdom
(the “City Code”), announcing its firm intention to make an offer to acquire
(the “Target Acquisition”), directly or indirectly, the entire issued and to be
issued share capital of Premier Farnell plc, a public limited company organized
under the laws of England and Wales (the “Target”).

WHEREAS, in connection with the Target Acquisition, the Borrowers intend to
finance a portion of the cash consideration and any fees and expenses related to
the Target Acquisition with the proceeds of up to €500,000,000 from borrowings
under the commitments hereunder.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including upon the exercise of an option,
warrant or convertible or similar type security to acquire such a controlling
interest), whether by purchase of such equity or other ownership interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity or other ownership interest, or (ii) assets of another Person
(whether by purchase, merger or otherwise) which constitute all or substantially
all of the assets of such Person or of a line or lines of business conducted by
such Person.

“Adjusted Receivables Amount” means, as of any date of determination, the
greater of (a) the aggregate net book value of all Excluded Receivables minus
$75,000,000, and (b) $0.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such

 

1



--------------------------------------------------------------------------------

currency, or such other address or account as the Administrative Agent may from
time to time notify the Parent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
(or of the Tranche A-1 Commitments and/or the Tranche A-2 Commitments, as
applicable) or total Loans (or total Tranche A-1 Loans and/or Tranche A-2 Loans,
as applicable) represented by such Lender’s Commitment (or Tranche A-1
Commitment and/or Tranche A-2 Commitment, as applicable) or Loan (or Tranche A-1
Loan and/or Tranche A-2 Loan, as applicable) at such time, subject to adjustment
as provided in Section 2.12. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing Level

   Debt Ratings
S&P/Moody’s    Eurocurrency Rate   Ticking Interest

1

   BBB+/Baa1 or better    1.000%   0.125%

2

   BBB/Baa2    1.125%   0.150%

3

   BBB-/Baa3    1.375%   0.200%

4

   BB+/Ba1    1.625%   0.250%

5

   BB/Ba2 or worse    1.875%   0.350%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Parent’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if a
Debt Rating is issued by each of the foregoing rating agencies, then the higher
of such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one lever higher than the Pricing Level of the lower Debt Rating shall
apply; (c) if the Parent has only one Debt Rating, the Pricing Level of such
Debt Level shall apply; and (c) if the Parent does not have any Debt Rating,
Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
in effect on the Closing Date, each of which shall be specified in the
certificate delivered pursuant to Section

 

2



--------------------------------------------------------------------------------

4.02(d). Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in any Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date:

(a) in respect of any capital lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP;

(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease; and

(c) in respect of any asset securitization transaction of any Person, (i) the
actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred, plus (ii) in the case of any other recourse, repurchase,
or debt obligation described in clause (a) of the definition of “Off-Balance
Sheet Liabilities,” the capitalized amount of such obligation that would appear
on a balance sheet of such Person prepared on such date in accordance with GAAP
if such sale or transfer or assets were accounted for as a secured loan.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended July 2, 2016, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

3



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Belgian Borrower” has the meaning specified in the introductory paragraph
hereto.

“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans and having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Bridge Credit Agreement” means that certain Senior Unsecured Bridge Credit
Agreement, dated as of July 27, 2016, among the Parent, as borrower, Bank of
America, as administrative agent and the lenders party thereto, as amended,
modified, restated or otherwise supplemented from time to time.

“Business Day” means any day (x) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York and (y) on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET2) payment system which utilizes a
single shared platform and which was launched on November 19, 2007 (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.

“Cash Confirmation Advisor” means Merrill Lynch International.

“Certain Funds Conditions” means each of the following:

(a) the Effective Date has occurred;

(b) no Certain Funds Default is continuing or would result from the making of
any Borrowing;

(c) it is not unlawful for any Loan Party to perform any of its material
obligations under this Agreement; and

(d) it is not unlawful under the laws of England and Wales, New York or U.S.
Federal laws for any Lender to make a Loan.

 

4



--------------------------------------------------------------------------------

“Certain Funds Covenant” means, in each case, solely in relation to each Loan
Party (and excluding the Target and its Subsidiaries and excluding any covenant
or procurement obligation with respect to the Target and its Subsidiaries), the
covenants set forth in Sections 6.05(a), 6.12(a), 6.12(b), 6.12(c), 6.12(e)
(with respect to delivery of any material Offer Documents or material Scheme
Documents only, as applicable), Sections 7.01 (solely to the extent of Liens
voluntarily created by any Loan Party), 7.03, 7.04, 7.05, 7.06(b) (other than
with respect to 7.06(b)(i), to the extent that such breaches, taken as a whole,
would not reasonably be expected to materially and adversely affect the Parent’s
ability to consummate the Target Acquisition), 7.09(b), 7.11 (other than in
respect of the Target Acquisition) and 7.16 (other than clause (c) thereof).

“Certain Funds Default” means any continuing Event of Default, in each case
relating to any Loan Party (and excluding the Target and its Subsidiaries and
excluding any Event of Default or procurement obligation with respect to the
Target and its Subsidiaries), arising under Sections 8.01(a)(i), 8.01(a)(ii),
8.01(b), 8.01(c) (in the case of clauses (b) and (c) of Section 8.01, in
relation to a Certain Funds Covenant only), 8.01(d) (in relation to a Certain
Funds Representation only), 8.01(f), 8.01(g) and 8.01(j) (in the case of any
Loan Party contesting the validity or enforceability of a Loan Document, denying
its obligations or liabilities thereunder, or purporting to revoke, terminate or
rescind a Loan Document in circumstances that would otherwise be a breach of
Section 8.01(j), only to the extent that such action is unambiguous and made in
writing).

“Certain Funds Period” means the period from and including the Effective Date
and ending on the earliest of:

(a) 11:59 p.m. (London time) on February 27, 2017;

(b) if the Target Acquisition is to be effected by way of an Offer, the earliest
of (i) the date which falls 14 days after the Offer has closed for acceptances
or, if the Offer has closed in circumstances where Target is entitled or obliged
to conduct a Squeeze-out Procedure such longer period as is necessary to
complete such Squeeze-out Procedure, (ii) the date on which the Offer lapses or
is withdrawn or terminated or the bid has lapsed, in each case, in compliance
with the City Code, the requirements of the Panel and all applicable laws (and
the Parent will notify the Administrative Agent in writing as soon as reasonably
practicable once it becomes aware of any such lapse, withdrawal or termination),
or (iii) the date on which the Target becomes a direct or indirect wholly-owned
subsidiary of the Parent and the Parent has paid for all the shares in the
Target beneficially owned by it; and

(c) if the Target Acquisition is to be effected by a Scheme, the earliest of
(i) the first Business Day falling 14 days after the Scheme Effective Date,
(ii) the date on which the Scheme lapses or is withdrawn or terminated, in each
case, in compliance with the City Code, the requirements of the Panel and all
applicable laws (and the Parent will notify the Administrative Agent in writing
as soon as reasonably practicable once it becomes aware of any such lapse,
withdrawal or termination), (iii) at a court approved meeting of the Scheme
Shareholders (which is not adjourned or postponed), the Scheme is not approved
in accordance with the Companies Act by the requisite majority of the Scheme
Shareholders (and the Parent will notify the Administrative Agent in writing as
soon as reasonably practicable once it becomes aware of such

 

5



--------------------------------------------------------------------------------

event), (iv) a court of competent jurisdiction refuses (in its final judgment)
to sanction the Scheme (and the Parent will notify the Administrative Agent in
writing as soon as reasonably practicable once it becomes aware of such event)
or (v) the date on which the Target becomes a direct or indirect wholly-owned
subsidiary of the Parent and the Parent has paid for all the shares in the
Target beneficially owned by it.

“Certain Funds Representations” means, solely with respect to statements made in
relation to any Loan Party (and, for the avoidance of doubt, excluding the
Target and its Subsidiaries and excluding any representation or procurement
obligation with respect to the Target and its Subsidiaries), the representations
and warranties set forth in (1) Sections 5.01(a), 5.01(b), (2) the first
sentence of Section 5.02, (3) Sections 5.03, 5.04, 5.14, 5.20 and 5.21(a) and
(4) clause (x) of Section 5.21(b) (but only to the extent as it relates to
compliance with respect to the use of proceeds of the Loans with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III and (z) the CRD IV
and any law, rule, regulation or guideline, in each case that implements CRD IV
in any jurisdiction, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing

 

6



--------------------------------------------------------------------------------

body on the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body; or

(c) any Borrower ceases to be a direct or indirect wholly-owned Subsidiary of
the Parent.

“City Code” has the meaning specified in the recitals.

“Clean-Up Period” has the meaning specified in Section 8.04.

“Closing Date” means the date after the Effective Date and on or prior to the
end of the Certain Funds Period on which all of the applicable conditions
precedent in Section 4.02 are satisfied or waived in accordance with
Section 10.01 and the Loans are made to the Borrowers.

“Code” means the Internal Revenue Code of 1986.

“Commitments” means, collectively, the Tranche A-1 Commitments and the Tranche
A-2 Commitments.

“Companies Act” means the Companies Act of 2006 of the United Kingdom, as
amended.

“Companies House” means the office for company administration and registrations
in England and Wales operated by the Registrar of Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following (to the extent deducted in calculating such
Consolidated Net Income, without duplication): (i) Consolidated Interest Charges
for such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Parent and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) gains or losses related to the
early extinguishment of notes, bonds or other fixed income obligations and
(v) other non-cash or nonrecurring expenses of the Parent and its Subsidiaries
(including non-cash expenses consisting of compensation paid in the form of
Equity Interests of the Parent or its Subsidiaries and non-cash charges due to
impairments recorded in such period in accordance with the Financial Accounting
Standards Board’s Accounting Standards Codification 350), reducing such

 

7



--------------------------------------------------------------------------------

Consolidated Net Income and minus (b) all non-cash items increasing Consolidated
Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including such Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby letters of credit), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than,
and without expanding this clause (c), commercial letters of credit and bankers’
acceptances incurred to support commercial or lease transactions, bid bonds,
payment bonds and performance bonds arising in the ordinary course of business),
in each case net of the amount of cash collateral securing such direct
obligations, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases,
Synthetic Lease Obligations and other Off-Balance Sheet Liabilities, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Parent or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Parent or a Subsidiary is a general partner or joint venturer, if, and
to the extent that, the fair value of the assets of such partnership or joint
venture is less than its probable liability in respect of its obligations, net
of any right to contribution from other reasonably creditworthy Persons which
the Parent or such Subsidiary has in respect thereof, unless such Indebtedness
is expressly made non-recourse to the Parent or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) consolidated interest expense determined in accordance with GAAP and (b) all
implicit interest in connection with Synthetic Lease Obligations and other
Off-Balance Sheet Liabilities minus (c) the amount of non-cash interest
(including interest paid by the issuance of additional securities) included in
the foregoing clause (a).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

 

8



--------------------------------------------------------------------------------

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, Shareholders’ Equity
minus Intangible Assets on that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Notice” means a written notice by the Parent to the Administrative
Agent that the Parent intends to switch the Target Acquisition from a Scheme to
an Offer (or vice versa).

“CRD IV” means (a) Regulation (EU) No. 575/2013 of the European Parliament and
of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No. 648/2012 and
(b) Directive 2013/36/EU of the European Parliament and of the Council of
26 June 2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing directives 2006/48/EC and 2006/49/EC.

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
administration, or similar debtor relief Laws of the United States, England and
Wales, Belgium or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the interest rate (including any
Applicable Rate) applicable to the Loans plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Parent or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement

 

9



--------------------------------------------------------------------------------

relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Parent and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Direction” has the meaning specified in the definition of Excluded Taxes.

“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, the equivalent amount of any amount
denominated in Euro in Dollars as determined by the Administrative Agent at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with Euro.

“Economic and Monetary Union” means the economic and monetary union in
accordance with the Treaty of Rome 1957, as amended by the Single European Act
1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998.

 

10



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 4.01.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent, any Borrower or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting and any hypothetical, synthetic or direct
or indirect equivalent thereof, and whether or not such shares, warrants,
options, rights or other interests, or any hypothetical, synthetic or direct or
indirect equivalent thereof, are outstanding on any date of determination.

 

11



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Parent or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means with respect to any Borrowing, for any Interest
Period, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”)
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in Euro (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement

“Event of Default” has the meaning specified in Section 8.01.

 

12



--------------------------------------------------------------------------------

“Excluded Receivables” means, as of any date of determination, all accounts
receivable referred to in Item 1 of Schedule 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Parent under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) in the case of
a payment of interest to be made by the UK Borrower, withholding tax imposed by
the United Kingdom, if on the date such payment falls due (i) the payment could
have been made to the relevant Lender without such imposition if the Lender had
been a UK Qualifying Lender, but on that date that Lender is not or has ceased
to be a UK Qualifying Lender other than as a result of any change after the date
it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or (ii) the relevant
Lender is a UK Qualifying Lender solely by virtue of paragraph (a)(ii) of the
definition of “UK Qualifying Lender” and (1) an officer of H.M. Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the UK ITA which relates to the payment and that Lender has received from
the UK Borrower a certified copy of that Direction and (2) the payment could
have been made to the Lender without such imposition if that Direction had not
been made; or (iii) the relevant Lender is a UK Qualifying Lender solely by
virtue of paragraph (a)(ii) of the definition of “UK Qualifying Lender” and
(1) the relevant Lender has not given a UK Tax Confirmation to the
Administrative Agent and (2) the payment could have been made to the Lender
without any deduction or withholding for or on account of Tax if the Lender had
given a UK Tax Confirmation to the Administrative Agent, on the basis that the
UK Tax Confirmation would have enabled the Administrative Agent to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or (iv) the relevant Lender is a UK Treaty Lender and
the UK Borrower is able to demonstrate that the payment could have been made to
the Lender without the imposition had that Lender complied with its obligations
under Section 3.01(e)(iii)(A)-(D), (d) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(e) and (e) any U.S. federal withholding
Taxes imposed pursuant to FATCA; provided, however, that a U.S. federal
withholding Tax (other than U.S. federal backup withholding taxes) payable with
respect to payments made on the Parent Guaranty shall not be an Excluded Tax to
the extent that no Tax would have been imposed on or payable with respect to
such payment if the payment had been made by the applicable Borrower.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 9, 2014 among the Parent, as the borrower, certain subsidiaries of the
Parent, the lenders from time

 

13



--------------------------------------------------------------------------------

to time party thereto, and Bank of America, N.A., as Administrative Agent, the
L/C Issuer and the Swing Line Lender, as amended, modified, restated or
otherwise supplemented from time to time.

“Existing Securitization Facility” means the account receivable securitization
pursuant to the second amended and restated receivables purchase agreement dated
as of August 26, 2010, as amended, among Avnet Receivables Corporation, the
Parent as servicer, the financial institutions party thereto as purchasers, and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA) as agent for the
purchasers, as amended, restated, supplemented or otherwise modified from time
to time, including any extensions, renewals, replacements and refinancings
thereof; provided, that each such agreement (as amended, restated, supplemented
or otherwise modified from time to time) or extension, renewal, replacement or
refinancing, as the case may be, satisfies the requirements set forth in clause
(b) of the definition of Permitted Securitization Facility.

“Existing Target Notes” means (i) the 5.2% Dollar Guaranteed Senior Notes
payable 2017, (ii) the 4.4% Dollar Guaranteed Senior Notes payable 2018,
(iii) the 4.8% Dollar Guaranteed Senior Notes payable 2021 and (iv) the 4.0%
Dollar Guaranteed Senior Notes payable 2024.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471 (b) (1) of the Code.

“Fee Letter” means the Fee Letter dated as of August 15, 2016, between the
Parent and the Arranger, as amended, modified, restated or otherwise
supplemented from time to time.

“Finance Party” has the meaning specified in Section 3.01(g)(i).

“Finance Party Recipient” has the meaning specified in Section 3.01(g)(ii).

“Financing Transactions” means the execution, delivery and performance by the
Parent and the Borrowers of this Agreement and the borrowings of Loans by the
Borrowers.

“Foreign Lender”, with respect to any Borrower, means any Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

14



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group” means the Parent and its Subsidiaries.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

15



--------------------------------------------------------------------------------

“HMRC DT Treaty Passport” means a passport granted by H.M. Revenue & Customs
under the H.M. Revenue & Customs Double Taxation Treaty Passport Scheme.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than commercial letters
of credit and bankers’ acceptances incurred to support commercial transactions,
bid bonds, payment bonds and performance bonds arising in the ordinary course of
business);

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade accounts payable in the ordinary
course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, if, and to the extent that, the fair
value of the assets of such partnership or joint venture is less than its
probable liability in respect of its obligations, net of any right to
contribution from other reasonably creditworthy Persons which the Parent or such
Subsidiary has in respect thereof, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any capital lease, Synthetic Lease Obligation or

 

16



--------------------------------------------------------------------------------

other Off-Balance Sheet Liability as of any date shall be deemed to be the
amount of Attributable Indebtedness in respect thereof as of such date.

Notwithstanding the foregoing, for purposes of this Agreement, the term
Indebtedness shall not include any liability of the Parent or a Subsidiary under
any deferred compensation plan or similar arrangement covering employees or
members of the board of directors of the Parent.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Inter-Company Indebtedness” has the meaning specified in Section 7.03(j).

“Interest Payment Date” means as to each Loan, the last day of each Interest
Period applicable to such Loan and the relevant Maturity Date; provided,
however, that if any Interest Period for a Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates.

“Interest Period” means, as to each Loan, the period commencing on the date such
Loan is disbursed or continued and ending on the date one, two, three or six
months thereafter or (if the Administrative Agent determines that such Interest
Period is available) seven days thereafter, in each case subject to availability
and as selected by the Parent in the Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the relevant Maturity Date.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

17



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including ERISA and
Environmental Laws), including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Note, the Fee Letter and the Parent
Guaranty.

“Loan Notice” means a notice of (a) a Borrowing or (b) a continuation of Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Parent.

“Loan Parties” means, collectively, the Parent and each Borrower.

“Loans” means, collectively, the Tranche A-1 Loans and the Tranche A-2 Loans.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Parent, individually, or the Loan Parties taken
as a whole; (b) a material impairment of the ability of the Parent individually,
or the Loan Parties taken as a whole to perform its (or their) obligations under
the Loan Documents to which it is (or they are) a party; (c) a material adverse
effect upon the rights or remedies of the Administrative Agent or any Lender
under the Loan Documents; or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.

 

18



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any time, any Subsidiary which had total
revenues in the four fiscal quarter period most recently ended in excess of 5%
of the total revenues of the Parent and its Subsidiaries on a consolidated
basis.

“Maturity Date” means the Tranche A-1 Maturity Date and the Tranche A-2 Maturity
Date, as applicable; provided, however, that, if such date is not a Business
Day, the applicable Maturity Date shall be the immediately preceding Business
Day.

“Minimum Acceptance Level” means receipt of valid acceptances (which have not
been withdrawn) in respect of shares in the Target such that following
acquisition of such shares, the Parent will hold not less than 75% (or such
lesser percentage (but in no event less than 50.1%) as elected by the Parent
after, to the extent necessary, consultation with the Panel) of each class of
shares in the Target on a fully diluted basis.

“MNPI Information” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Material Subsidiary” means any Subsidiary (other than any Borrower) which
is not a Material Subsidiary.

“Note” means a promissory note made by any Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer” means a contractual takeover offer within the meaning of Section 974 of
the Companies Act made by the Parent to effect the Target Acquisition (as that
offer may be amended, added to, revised, renewed or waived in a manner permitted
by this Agreement).

 

19



--------------------------------------------------------------------------------

“Offer Documents” means any offer document sent by the Parent to the
shareholders of the Target in respect of the Offer (along with any revision to
the Offer) or any document to reflect a change from a Scheme to an Offer and any
other document designated as such by the Parent and the Arranger.

“Offer Press Release” means any press release announcing, in compliance with
Rule 2.7 of the City Code, a firm intention to make the Offer, which shall be
consistent in all material respects with the press release provided to the
Administrative Agent.

“Offer Unconditional Date” means the date on which the Offer becomes or is
declared unconditional in all respects.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase
facility), the unrecovered investment of purchasers or transferees of assets so
transferred and the principal amount of any recourse, repurchase or debt
obligations incurred in connection therewith; and (b) the monetary obligations
under any financing lease or so-called “synthetic,” tax retention or off-balance
sheet lease transaction which, upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (including any memorandum
and/or articles of association, certificate of incorporation and certificate of
incorporation or change of name) and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

20



--------------------------------------------------------------------------------

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, the rate of interest per annum at which
overnight deposits in Euro, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable London interbank
market for Euro to major banks in such interbank market.

“Panel” means the Panel on Takeovers and Mergers in the United Kingdom.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Parent Guaranty” means the Guaranty Agreement by the Parent in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit G.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(e).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Party” has the meaning specified in Section 3.01(g)(i).

“PATRIOT Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation, and any successor entity
performing similar functions with respect to ERISA.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Parent and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means any Acquisition that is permitted by the terms of
Section 7.11.

 

21



--------------------------------------------------------------------------------

“Permitted Business” means any type of business in which the Parent and its
Subsidiaries were engaged on the Closing Date and any business reasonably
related or incidental thereto.

“Permitted Securitization Facilities” means, collectively, (a) the Existing
Securitization Facility and (b) any other account receivable securitization
facility so long as the Indebtedness thereunder and other payment obligations
with respect thereto are nonrecourse to the Parent and its Subsidiaries (other
than any Special Purpose Finance Subsidiary), other than limited recourse
provisions that are customary for transactions of such type and do not have the
effect of Guaranteeing the repayment of any such Indebtedness or limiting the
loss or credit risk of lenders or purchasers with respect to payment or
performance by the obligors of the accounts receivable so transferred; provided,
that (i) the aggregate outstanding Attributable Indebtedness under the Existing
Securitization Facility and any other account receivable securitization
facilities described in clause (b) plus (ii) the Adjusted Receivables Amount,
shall not at any time exceed the greater of (x) $800,000,000, and (y) 35% of the
aggregate net book value of all accounts receivable of the Parent and its
Subsidiaries (including those accounts receivable subject to the Existing
Securitization Facility or any other account receivable securitization
facilities described in clause (b)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for U.S.-based employees of the
Parent or any ERISA Affiliate or any such Plan to which the Parent or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Press Release” means (in relation to the Offer), the Offer Press Release or (in
relation to the Scheme), the Scheme Press Release.

“Public Lender” has the meaning specified in Section 6.02.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of an Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in the applicable interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

“Receiving Agent” means the receiving agent appointed in accordance with the
Receiving Agent’s Letter.

“Receiving Agent’s Letter” means the letter appointing the Receiving Agent in
respect of the Offer.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

22



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Parent as prescribed by the Securities
Laws.

“Regulation” has the meaning specified in Section 5.24.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Relevant Party” has the meaning specified in Section 3.01(g)(ii).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under applicable Law.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or Lenders holding in the aggregate more
than 50% of the aggregate Outstanding Amount of all Loans, as applicable;
provided that the Commitment of, and the portion of the Outstanding Amount of
all Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, or authorized signatory,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary or authorized signatory
of a Loan Party and any other authorized signatory of the applicable Loan Party
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the applicable Loan Party so designated by any of the
foregoing persons or the board of directors or managers of the applicable Loan
Party in a notice or other written communication to the Administrative Agent or
any other officer or employee of the applicable Loan Party designated in or
pursuant to an agreement between the applicable Loan Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Parent’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means, with respect to any Loan, each of the following:
(a) the date of a Borrowing of a Loan, (b) each date of a continuation of a Loan
pursuant to Section 2.02, and (c) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require.

 

23



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Same Day Funds” means same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Euro.

“Sanction(s)” means any economic, financial, trade or similar sanctions or
embargoes administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act proposed by the Target to the Scheme Shareholders in connection with the
acquisition by the Parent of the Target Shares as contemplated by the Scheme
Circular (as such Scheme may be amended, added to, revised, renewed or waived in
a manner permitted by this Agreement).

“Scheme Circular” means (x) the circular to the Scheme Shareholders issued by or
on behalf of the Target on August 19, 2016 setting out the proposals for the
Scheme stating the recommendation with respect to the Target Acquisition and the
relevant Scheme to the Scheme Shareholders by the board of directors of the
Target which is consistent in all material respects with the Scheme Press
Release and convening a court approved meeting of the Scheme Shareholders in
order to seek their approval of the Scheme and (y) any other circular to the
Scheme Shareholders issued by or on behalf of the Target setting out the
proposals for the Scheme stating the recommendation with respect to the Target
Acquisition and the relevant Scheme to the Scheme Shareholders by the board of
directors of the Target which is consistent in all material respects with the
Scheme Press Release and convening a court approved meeting of the Scheme
Shareholders in order to seek their approval of the Scheme.

“Scheme Documents” means the Scheme Press Release, the Scheme Resolution and the
Scheme Circular and any other document designated as a Scheme Document by the
Parent and the Administrative Agent.

“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with section 899 of the Companies Act.

“Scheme Press Release” means the press release announcing the terms of the
Scheme in compliance with Rule 2.7 of the City Code, which shall be consistent
in all material respects with the press release issued by the Parent on July 28,
2016.

“Scheme Resolution” means the resolution referred to and in the form set out in
the Scheme Circular.

“Scheme Shareholders” means all the holders of the Scheme Shares.

 

24



--------------------------------------------------------------------------------

“Scheme Shares” means the shares in the Target subject to the Scheme being all
of the Target Shares.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Special Purpose Finance Subsidiary” means any Subsidiary of the Parent created
solely for the purposes of, and whose sole activity shall consist of, acquiring
and financing accounts receivable of the Parent and its Subsidiaries pursuant to
a Permitted Securitization Facility.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 9:00 a.m. on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent may obtain such spot rate from
another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

“Squeeze-Out Procedures” means any step or transaction arising as a result or
part of the implementation or completion of the procedures contained in sections
979-982 of the Companies Act pursuant to which the Parent may acquire any
remaining Target Shares.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a

 

25



--------------------------------------------------------------------------------

contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person, or (b) the accounts of which are
consolidated with those of the Parent in its consolidated financial statements.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

“Supplier” has the meaning specified in Section 3.01(g)(ii).

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the recitals.

“Target Acquisition” has the meaning set forth in the recitals.

“Target Acquisition Documents” means the Offer Documents or the Scheme
Documents, as the case may be.

“Target Shares” means any or all of the shares in the capital of the Target.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tranche A-1 Commitment” means, as to each Tranche A-1 Lender, its obligation to
make Tranche A-1 Loans to the Belgian Borrower pursuant to Section 2.01(a), in
an aggregate

 

26



--------------------------------------------------------------------------------

principal amount at any one time outstanding not to exceed the amount set forth
opposite such Tranche A-1 Lender’s name on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Tranche A-1 Lender becomes a party hereto,
as applicable, as such amount may be reduced from time to time in accordance
with this Agreement. The aggregate amount of Tranche A-1 Commitments as of the
Effective Date is €325,000,000.

“Tranche A-1 Lender” means each Lender identified as such on Schedule 2.01 or
pursuant to the Assignment and Assumption of a Tranche A-1 Commitment or a
Tranche A-1 Loan pursuant to which such Lender becomes a party hereto.

“Tranche A-1 Loan” has the meaning set forth in Section 2.01(a).

“Tranche A-1 Maturity Date” means that date that is 3 years after the Closing
Date; provided, however, that, if such date is not a Business Day, the Tranche
A-1 Maturity Date shall be the immediately preceding Business Day.

“Tranche A-2 Commitment” means, as to each Tranche A-2 Lender, its obligation to
make Tranche A-2 Loans to the UK Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Tranche A-2 Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Tranche A-2 Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement. The aggregate amount of Tranche A-2 Commitments
as of the Effective Date is €175,000,000.

“Tranche A-2 Lender” means each Lender identified as such on Schedule 2.01 or
pursuant to the Assignment and Assumption of a Tranche A-2 Commitment or a
Tranche A-2 Loan pursuant to which such Lender becomes a party hereto.

“Tranche A-2 Loan” has the meaning set forth in Section 2.01(b).

“Tranche A-2 Maturity Date” means that date that is 3 years after the Closing
Date; provided, however, that, if such date is not a Business Day, the Tranche
A-2 Maturity Date shall be the immediately preceding Business Day.

“Transaction Costs” means fees (including the fees payable under the Loan
Documents and the Fee Letter) and expenses (including taxes thereon) and all
stamp, documentary, registration or similar taxes and duties, in any such case
payable by or incurred by or on behalf of the Parent, a Borrower or any of its
or their Affiliates in connection with the Transactions and the Target
Acquisition and the other transactions contemplated by this Agreement and the
2.7 Announcement, including, without limitation, the preparation of, negotiation
of and entry into this Agreement, the other Loan Documents, the Fee Letter, the
2.7 Announcement and the Target Acquisition Documents.

“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
Target Acquisition and the consummation of the other transactions contemplated
by the 2.7 Announcement, the Target Acquisition Documents, the Loan Documents,
the Fee Letter and any other agreements related to the foregoing, (iii) the
refinancing of any Indebtedness of the Target,

 

27



--------------------------------------------------------------------------------

(iv) the consummation of any other transactions contemplated by any of the
foregoing and (v) the payment of any Transaction Costs in connection with the
foregoing.

“Treaty” has the meaning specified in the definition of “UK Treaty State”.

“UK Borrower” has the meaning specified in the introductory paragraph hereto.

“UK Borrower DTTP Filing” means an H.M. Revenue & Customs’ Form DTTP2 duly
completed and filed by the UK Borrower, which contains the scheme reference
number and jurisdiction of tax residence provided by a UK Treaty Lender under
Section 3.01(e)(iii) and which (a) where it relates to a UK Treaty Lender that
was a Lender on the date this Agreement was entered into, is filed within 30
days of the date of this Agreement, or (b) where is relates to a UK Treaty
Lender which is a new Lender under Section 10.6 or 10.13, is filed within 30
days of the date on which that new Lender becomes a Lender.

“UK CTA” means the Corporation Tax Act 2009.

“UK ITA” means the UK Income Tax Act 2007.

“UK Non-Bank Lender” means a Lender that is making an advance to the UK Borrower
and gives a UK Tax Confirmation to the UK Borrower.

“UK Qualifying Lender” means:

 

  (a) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

 

  (i) a Lender:

 

  (A) which is a bank (as defined for the purpose of section 879 of the UK ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the UK CTA; or

 

  (B) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the UK ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (ii) a Lender which is:

 

  (A) a company resident in the United Kingdom for United Kingdom tax purposes;

 

28



--------------------------------------------------------------------------------

  (B) a partnership each member of which is:

 

  a. a company so resident in the United Kingdom; or

 

  b. a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA;

 

  (C) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company; or

 

  (iii) a UK Treaty Lender; or

 

  (b) a Lender which is a building society (as defined for the purposes of
section 880 of the UK ITA) making an advance under a Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (A) a company so resident in the United Kingdom; or

 

  (B) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the UK CTA) of that company.

“UK Treaty Lender” means a Lender which (a) is treated as a resident of a UK
Treaty State for the purposes of the Treaty; and (b) does not carry on a
business in the United Kingdom

 

29



--------------------------------------------------------------------------------

through a permanent establishment with which that Lender’s participation in a
Loan is effectively connected.

“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Unencumbered Cash and Cash Equivalents” means cash or cash equivalents owned by
Parent and its Subsidiaries on a consolidated basis (excluding assets of any
retirement plan) which (a) are not the subject of any Lien, and (b) may be
converted to cash within thirty (30) days.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“VAT” means (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in (a), or imposed elsewhere.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and

 

30



--------------------------------------------------------------------------------

Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Parent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Parent shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Parent and its Subsidiaries or to the
determination of any amount for the Parent and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Parent is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

31



--------------------------------------------------------------------------------

(d) Pro Forma Basis. For purposes of computing the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio, such ratios (and any financial
calculations or components required to be made or included therein) shall be
determined, with respect to the relevant period, after giving pro forma effect
to each Acquisition consummated during such period (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such Acquisition
had been consummated on the first day of such period, based on historical
results accounted for in accordance with GAAP.

1.04 Exchange Rates; Currency Equivalents. (a) The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Euro. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Parent hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

(b) The Administrative Agent does not warrant or accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any action or determination related to the rate in
the definition of “Eurocurrency Rate” or with respect to any comparable or
successor rate thereto in the absence of the Administrative Agent’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.

1.05 Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
country and any relevant market conventions or practices relating to the change
in currency.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.07 Rounding. Any financial ratios required to be maintained by the Parent and
its Subsidiaries pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. (a) Subject to the terms and conditions set forth herein, each
Tranche A-1 Lender severally agrees to make loans (each such loan, a “Tranche
A-1 Loan”) to the Belgian Borrower during the Certain Funds Period in Euro in a
single drawing on the Closing Date in an aggregate amount not to exceed the
amount of such Tranche A-1 Lender’s Tranche A-1 Commitment. Tranche A-1 Loans
may not be reborrowed once repaid or prepaid.

 

32



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Tranche A-2
Lender severally agrees to make loans (each such loan, a “Tranche A-2 Loan”) to
the UK Borrower during the Certain Funds Period in Euro in a single drawing on
the Closing Date in an aggregate amount not to exceed the amount of such Tranche
A-2 Lender’s Tranche A-2 Commitment. Tranche A-2 Loans may not be reborrowed
once repaid or prepaid.

2.02 Borrowings and Continuations of Loans.

(a) Each Borrowing and each continuation of Loans shall be made upon the
Parent’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed no later than two hours thereafter by delivery to the Administrative
Agent of a Loan Notice. Each such Loan Notice must be received by the
Administrative Agent not later than 8:00 a.m. (x) with respect to the Borrowing
of Loans on the Closing Date, three Business Days prior to the Closing Date and
(y) with respect to a continuation of Loans, three Business Days prior to the
requested date of any such continuation. Each continuation of Loans shall be in
a principal amount of €5,000,000 or a whole multiple of €1,000,000 in excess
thereof. Each Loan Notice shall specify (i) whether the request is for a
Borrowing or a continuation of Loans, (ii) the requested date of the Borrowing
(which shall be the Closing Date) or continuation (which shall be a Business
Day), (iii) the principal amount of Loans to be borrowed or continued and
(iv) the duration of the Interest Period with respect thereto. If the Parent
fails to give a timely notice requesting a continuation of a Loan, then the
applicable Loans shall be continued as Loans with an Interest Period of one
month. If the Parent fails to specify an Interest Period in any Loan Notice, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a continuation is provided by the Parent, the
Administrative Agent shall notify each Lender of the details of any automatic
continuation of Loans, as described in the preceding subsection. In the case of
a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds not later than 10:00 a.m. on the Closing
Date. Upon satisfaction of the conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowers.

(c) Except as otherwise provided herein, a Loan may be continued only on the
last day of an Interest Period for such Loan. During the existence of a Default
or an Event of Default, no Loans may be continued without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Loans be prepaid, or redenominated into Dollars in the amount
of the Dollar Equivalent thereof, on the last day of the then current Interest
Period with respect thereto.

 

33



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Parent and the Lenders of
the interest rate applicable to any Interest Period for Loans upon determination
of such interest rate.

(e) After giving effect to all Borrowings and all continuations of Loans, there
shall not be more than three Interest Periods in effect with respect to Loans.

2.03 Prepayments. Each Borrower may, upon notice from the Parent to the
Administrative Agent, at any time or from time to time voluntarily prepay one or
more tranche of Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Administrative Agent not later than
8:00 a.m. three Business Days prior to any date of prepayment of Loans and
(ii) any prepayment shall be in a principal amount of €5,000,000 or a whole
multiple of €1,000,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment, the tranche(s) to be prepaid and the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage (or other applicable share as provided herein) of such
prepayment. If such notice is given by the Parent, the applicable Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.12,
each such prepayment shall be applied to the Tranche A-1 Loans and the Tranche
A-2 Loans, as applicable, of the Lenders in accordance with the prepayment
notice delivered by the Parent and the Lenders’ respective Applicable
Percentages.

2.04 Termination or Reduction of Commitments. (a) The Parent may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, the Tranche A-1
Commitments or the Tranche A-2 Commitments, or from time to time permanently
reduce the Aggregate Commitments, the Tranche A-1 Commitments or the Tranche A-2
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 8:00 a.m. five Business Days prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of €5,000,000 or any whole multiple of €1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments, the Tranche A-1
Commitments or the Tranche A-2 Commitments, as the case may be. Any reduction of
any such Commitments shall be applied to the Commitment of each Lender according
to the notice delivered by the Parent and such Lender’s Applicable Percentage of
the Aggregate Commitments, the Tranche A-1 Commitments or the Tranche A-2
Commitments, as the case may be. All fees accrued until the effective date of
any termination of the applicable Commitment shall be paid on the effective date
of such termination.

(b) Unless previously terminated, the Tranche A-1 Commitment and the Tranche A-2
Commitment of each Lender shall automatically terminate in full at 5:00 p.m.
(New York City time) on the earlier of (i) the termination of the Certain Funds
Period and (ii) the Closing Date (after giving effect to the Borrowings on such
date).

 

34



--------------------------------------------------------------------------------

2.05 Repayment of Loans. (a) The Belgian Borrower shall repay to the Tranche A-1
Lenders on the Tranche A-1 Maturity Date the aggregate principal amount of
Tranche A-1 Loans outstanding on such date.

(b) The UK Borrower shall repay to the Tranche A-2 Lenders on the Tranche A-2
Maturity Date the aggregate principal amount of Tranche A-2 Loans outstanding on
such date.

2.06 Interest. (a) Subject to the provisions of subsection (b) below, each Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Loan Party
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws (provided, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States, such
amount(s) shall automatically bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws, without further act of the Administrative Agent or any Lender).

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the Loan
Parties shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws
(provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code of the United
States, such principal amount of all outstanding Obligations shall automatically
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws, without further
act of the Administrative Agent or any Lender).

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

35



--------------------------------------------------------------------------------

2.07 Fees.

(a) Ticking Interest. The Borrowers shall pay to the Administrative Agent for
the account of each Lender ticking interest (the “Ticking Interest”) at the
rates per annum set forth under the heading “Ticking Interest” in the definition
of “Applicable Rate”. The Ticking Interest shall accrue on the Commitments
beginning on the date hereof until the earlier of (x) the Closing Date and
(y) the termination of the Commitments. Accrued Ticking Interest shall be due
and payable on the earlier of (x) the Closing Date and (y) the termination of
the Commitments.

(b) Other Fees. The Parent shall pay to the Arranger and the Administrative
Agent for their own respective accounts or for the account of the Lenders, as
applicable, fees in the amounts and currencies and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest and fees
shall be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.09 Evidence of Debt. The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Loan Parties
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loan to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, amount and
maturity of its Loan and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Euro and in Same Day Funds not later than 11:00 a.m. on the date
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent

 

36



--------------------------------------------------------------------------------

may require that any payments due under this Agreement be made in the United
States. If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in Euro, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Euro payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 11:00 a.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date that such Lender will not make available to the Administrative
Agent such Lender’s share of the Borrowing to be made on the Closing Date, the
Administrative Agent may assume that such Lender has made such share available
on the Closing Date in accordance with Section 2.02 and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the Borrowing available to
the Administrative Agent, then the applicable Lender and each Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the Borrowing to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Parent prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that a Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Parent with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

 

37



--------------------------------------------------------------------------------

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrowers as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the Borrowing set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Parent or
any Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with

 

38



--------------------------------------------------------------------------------

respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.

2.12 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender or is replaced pursuant to
Section 10.13, to the extent permitted by applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Parent may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Parent, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by such
Loan Party against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to that
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans owed to, that Defaulting Lender.
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.12(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

39



--------------------------------------------------------------------------------

(iii) Certain Fees. If any Lender becomes a Defaulting Lender, then for so long
as such Lender is a Defaulting Lender, the Ticking Interest shall cease to
accrue on the Commitment of such Defaulting Lender pursuant to Section 2.07(a).

(b) Defaulting Lender Cure. If the Parent and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both U.S. federal backup withholding
and withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the

 

40



--------------------------------------------------------------------------------

applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and does hereby indemnify each Recipient and shall make payment
in respect thereof within 10 days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from payment to such Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the applicable Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Each Borrower shall, and does hereby indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Borrowers, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(e) relating to the

 

41



--------------------------------------------------------------------------------

maintenance of a Participant Register and (z) the Administrative Agent and the
Borrowers, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii).

(d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by the Parent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the applicable
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, shall deliver such other documentation prescribed by applicable law or
the taxing authority of a jurisdiction pursuant to such applicable law or
reasonably requested by the applicable Borrower or the Administrative Agent as
will enable the Parent or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution, and submission of such documentation
(other than such documentation either (A) set forth in Section 3.01(e)(ii)(A),
(ii)(B) and (ii)(D) below or (B) required by applicable law other than the Code
or the taxing authorities of the jurisdiction pursuant to such applicable law to
comply with the requirements for exemption or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, with respect to any
payments made by the Parent on the Parent Guaranty:

 

42



--------------------------------------------------------------------------------

(A) any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent) executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or Form
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or Form W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Parent within the meaning of Sections
871(h)(3)(B) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or Form
W-8BEN-E, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender

 

43



--------------------------------------------------------------------------------

may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) In case of an advance by a Lender to the UK Borrower:

(A) A UK Treaty Lender and the UK Borrower which makes a payment to which that
UK Treaty Lender is entitled shall cooperate in completing any procedural
formalities necessary for the UK Borrower to obtain authorization to make that
payment without a deduction or withholding for or on account of Tax.

(B) A UK Treaty Lender which becomes a party to this Agreement on the date on
which this Agreement is entered into which holds a passport under the

 

44



--------------------------------------------------------------------------------

HMRC DT Treaty Passport scheme and which desires that such scheme should apply
to this Agreement shall on or before the date on which this Agreement is entered
into indicate to the Administrative Agent that it wishes the scheme to apply to
an advance under a Loan to the UK Borrower under this Agreement and provide the
Administrative Agent with its scheme reference number and its jurisdiction of
tax residence (and the Administrative Agent shall, without unreasonable delay,
notify the UK Borrower of the same).

(C) A UK Treaty Lender which becomes a party to this Agreement after the date on
which this Agreement is entered into and which holds a passport under the HMRC
DT Treaty Passport scheme and desires that such scheme should apply to this
Agreement shall indicate to the Administrative Agent that it wishes the scheme
to apply to an advance under a Loan to the UK Borrower under this Agreement and
provide the Administrative Agent with its scheme reference number and its
jurisdiction of tax residence in the Assignment and Assumption which it
executes, and having done so, that UK Treaty Lender shall be under no obligation
pursuant to Section (iii)(A) above.

(D) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section (B) or (C) above and (a) the UK
Borrower making a payment to that Lender has not made a UK Borrower DTTP Filing
in respect of that Lender or (b) the UK Borrower making a payment to that Lender
has made a UK Borrower DTTP Filing in respect of that Lender but (A) that UK
Borrower DTTP Filing has been rejected by H.M. Revenue & Customs or (B) H.M.
Revenue & Customs has not given the UK Borrower authority to make payments to
that Lender without any deduction or withholding for or on account of Tax within
60 days of the date of the UK Borrower DTTP Filing, and, in each case, the UK
Borrower has notified that Lender in writing, that Lender and the UK Borrower
shall co-operate in completing any additional procedural formalities necessary
for the UK Borrower to obtain authorization to make that payment without any
deduction or withholding for or on account of Tax.

(E) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section (B) or (C) above, no UK Borrower
shall make a UK Borrower DTTP Filing or file any other form relating to the HMRC
DT Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any utilization of a Loan unless the Lender otherwise agrees.

(F) The UK Borrower shall, promptly on making a UK Borrower DTTP Filing, deliver
a copy of that UK Borrower DTTP Filing to the Administrative Agent for delivery
to the relevant Lender.

(G) In the case of an advance under a Loan to the UK Borrower, a UK Non-Bank
Lender shall promptly notify the Administrative Agent if there is any change in
the position from that set out in the UK Tax Confirmation.

 

45



--------------------------------------------------------------------------------

(iv) Each Lender shall promptly (A) notify the Parent and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(v) Each of the Borrowers shall promptly deliver to the Administrative Agent or
any Lender, as the Administrative Agent or such Lender shall reasonably request,
on or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(vi) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Parent and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section, it shall pay to such Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient agrees to repay the amount paid over to such Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the Recipient be required to
pay any amount to any Loan Party pursuant to this subsection the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

 

46



--------------------------------------------------------------------------------

(g) VAT.

(i) All amounts expressed to be payable under a Loan Document by any party to
this Agreement (“Party”) to the Administrative Agent, Arranger or a Lender
(“Finance Party”) which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to subsection (ii) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Loan Document and such Finance Party is required to account to the
relevant tax authority for the VAT, that Party must pay to such Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Finance Party Recipient”)
under a Loan Document, and any Party other than the Finance Party Recipient (the
“Relevant Party”) is required by the terms of any Loan Document to pay an amount
equal to the consideration for that supply to the Supplier (rather than being
required to reimburse or indemnify the Finance Party Recipient in respect of
that consideration):

(A) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Finance Party Recipient must (where this subsection (ii)(A) applies)
promptly pay to the Relevant Party an amount equal to any credit or repayment
the Finance Party Recipient receives from the relevant tax authority which the
Finance Party Recipient reasonably determines relates to the VAT chargeable on
that supply; and

(B) (where the Finance Party Recipient is the person required to account to the
relevant tax authority for the VAT) the Relevant Party must promptly, following
demand from the Finance Party Recipient, pay to the Finance Party Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the Finance Party Recipient reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT.

(iii) Where a Loan Document requires any Party to reimburse or indemnify a
Finance Party for any cost or expense, that Party shall reimburse or indemnify
(as the case may be) such Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

(iv) Any reference in this subsection (g) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative

 

47



--------------------------------------------------------------------------------

member of such group at such time (the term “representative member” to have the
same meaning as in the Value Added Tax Act 1994).

(v) In relation to any supply made by a Finance Party to any Party under a Loan
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans, or to
determine or charge interest, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Euro in the applicable interbank market, then, on notice thereof by
such Lender to the Parent through the Administrative Agent, any obligation of
such Lender to make or continue Loans shall be suspended until such Lender
notifies the Administrative Agent and the Parent that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay all such Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Loans. Upon any such prepayment, the Borrowers shall also pay accrued interest
on the amount so prepaid.

3.03 Inability to Determine Rates. If in connection with any request for a Loan
or a continuation thereof (a) the Administrative Agent determines that deposits
in Euro are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Loan, or (c) the Administrative Agent
or the Required Lenders determine that, for any reason, the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Parent and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Loans shall be
suspended (to the extent of the affected Loans or Interest Periods) until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Parent may revoke any pending request
for a Borrowing or a continuation of Loans (to the extent of the affected Loans
or Interest Periods).

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Parent and the affected Lenders, may establish an
alternative interest rate for any loans subject to clauses (a), (b) or (c) above
(any “Impacted Loans”), in which case such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice

 

48



--------------------------------------------------------------------------------

delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this section, (2) the Administrative Agent or the affected Lenders
notify the Administrative Agent and the Parent that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Parent written notice thereof.

3.04 Increased Costs; Reserves on Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the applicable Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the applicable Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

49



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate (which shall include
calculations in reasonable detail) of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section (which notice
shall contain an explanation of the computation of the requested compensation)
shall be delivered to the Parent and shall be conclusive absent manifest error.
The applicable Borrower shall pay to such Lender the amount shown as due on any
such certificate within 10 Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation;
provided, however, that no Borrower shall be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender notifies the Parent of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The applicable Borrower shall pay to each
Lender, (i) as long as such Lender shall be required, as a result of a Change in
Law, to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required, as a result of a
Change in Law, to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined
reasonably by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Parent shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender, and an explanation of the
computation thereof. If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable 10 Business Days from receipt of such notice and explanation.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise, but excluding any payment or
prepayment to the extent

 

50



--------------------------------------------------------------------------------

such Lender, pursuant to Section 3.03, has required any Borrower to make such
payment or prepayment before the end of the applicable Interest Period with
respect to such Loan);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow or continue any Loan on the date or in
the amount notified by the Parent;

(c) any failure by any Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Parent pursuant to
Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
anticipated profits. The applicable Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may make a Loan to
the Borrowers through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant
to Section 3.02, then at the request of the Parent such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office

 

51



--------------------------------------------------------------------------------

in accordance with Section 3.06(a), the Parent may replace such Lender in
accordance with Section 10.13.

3.07 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWING

4.01 Conditions to Effectiveness. This Agreement shall become effective on the
date (the “Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.01:

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:

(i) executed counterparts of (x) this Agreement and (y) the Parent Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender,
the Parent and the Borrowers;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Parent is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification
(including for the Belgian Borrower a KBO/BCE-extract and non-bankruptcy
certificate, each not older than 5 days), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect;

(iv) opinions of (A) Covington & Burling LLP, special counsel to the Loan
Parties, (B) the Vice President and Corporate Secretary of the Parent,
(C) NautaDutilh SPRL, local counsel to the Belgian Borrower and (D) Covington &
Burling LLP, local counsel to the UK Borrower, each addressed to the
Administrative Agent and each Lender, in substantially the forms of Exhibits
E-1, E-2, E-3 and E-4 respectively;

(v) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such

 

52



--------------------------------------------------------------------------------

Loan Party of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;

(vi) a certificate signed by a Responsible Officer of the Parent certifying
(A) that no Default or Event of Default as of the Effective Date has occurred
and is continuing, (B) that the representations and warranties of the Loan
Parties contained in Article V and each other Loan Document or in any document
furnished under or in connection herewith or therewith are true and correct on
and as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; (D) that there is no action, suit, investigation or
proceeding pending or, to the knowledge of the Parent, threatened in any court
or before any arbitrator or Governmental Authority that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (E) the current Debt Rating;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) The Administrative Agent and the Lenders shall have received from the Loan
Parties all documentation and other information requested by the Administrative
Agent or any Lender at least 3 Business Days prior to the Effective Date that is
required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

The Administrative Agent shall promptly notify the Parent, the Lenders and the
Cash Confirmation Advisor of the occurrence of the Effective Date and such
notice shall be conclusive and binding absent manifest error. Other than to the
extent that the Required Lenders notify the Administrative Agent in writing to
the contrary before the Administrative Agent gives the notification described in
the immediately preceding sentence, the Lenders hereby authorize (but do not
require) the Administrative Agent to give that notification. The Administrative
Agent shall not be liable for any damages, costs or losses whatsoever as a
result of giving any such notification. Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

 

53



--------------------------------------------------------------------------------

4.02 Conditions to Closing. The obligation of each Lender to make a Loan on the
Closing Date is subject to satisfaction (or waiver in accordance with
Section 10.01) of the following conditions:

(a) the Effective Date shall have occurred and the Certain Funds Period shall
not have ended;

(b) the Administrative Agent shall have received a Loan Notice in accordance
with Section 2.02;

(c) the Administrative Agent shall have received Notes executed by each Borrower
in favor of each Lender requesting Notes, which shall be originals or telecopies
(followed promptly by originals), each properly executed by a Responsible
Officer of the applicable Borrower, each dated the Closing Date;

(d) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Parent certifying the current Debt Ratings;

(e) (x) any and all fees and expenses of the Administrative Agent, the Arranger,
the Lenders and their respective Affiliates required to be paid on or before the
Closing Date shall have been paid (which amounts each Borrower hereby
irrevocably and unconditionally authorizes the Administrative Agent to net or
otherwise off-set against the proceeds of the Loans) and (y) the Parent shall
have paid (or shall have caused the Borrowers to pay) all reasonable and
documented fees, expenses and disbursements of Shearman & Sterling LLP, as
counsel to the Administrative Agent, to the extent invoiced prior to the Closing
Date (which amounts the Parent hereby irrevocably and unconditionally authorizes
the Administrative Agent to net or otherwise off-set against the proceeds of the
Loans) (provided that the Loan Parties shall remain liable for any additional
reasonable fees and expenses of such counsel to the Administrative Agent in
accordance with Section 10.04); provided further that, in each of preceding
clauses (x) and (y), to the extent that the Administrative Agent has been
irrevocably and unconditionally authorized by the Borrowers to net or otherwise
deduct all such fees, expenses and disbursements from the proceeds of the Loans
hereunder on the Closing Date, then, once immediately preceding clause (b) has
been satisfied (but only to the extent that such Loan Notice requests the
borrowing of all Commitments on the Closing Date), this clause (e) shall be
deemed satisfied only for the purpose of this Section 4.02 (it being understood
and agreed that this proviso shall not limit or otherwise satisfy the obligation
of the Borrowers (or other applicable Person) to pay such fees, expenses and
disbursements, to the extent any of such fees, expenses and disbursements are
not actually paid on the Closing Date);

(f) a certificate by a Responsible Officer of the Parent (x) confirming and
certifying that the Certain Funds Conditions other than the condition set forth
in clause (d) of the definition of Certain Funds Conditions shall have been, or
substantially concurrently with the Closing Date, shall be, satisfied or waived
in accordance with the terms of this Agreement and (y) certifying that on the
Closing Date, the Parent is, and the Parent and its Subsidiaries on a
consolidated basis are, Solvent, both before and after giving effect to the
Loans and the disbursements of the proceeds thereof on such date and the
consummation of the Transactions;

 

54



--------------------------------------------------------------------------------

(g) in the case of an Offer, the Offer Unconditional Date shall have occurred
and the Administrative Agent shall have received copies of the following
documents, in each case certified by a Responsible Officer of the Parent:
(i) the Offer Press Release, (ii) the Offer Document (which shall be consistent
in all material respects with the Offer Press Release), (iii) the Receiving
Agent’s Letter, (iv) a certificate from the Receiving Agent issued in accordance
with Note 7 on Rule 10 of the City Code and indicating (x) the total issued
share capital of the Target, (y) the number of Target Shares held by the Parent
prior to the commencement of the Offer and (z) the number of Target Shares
purchased by the Parent pursuant to the Offer, and the Administrative Agent
shall have received a certificate from a Responsible Officer of the Parent
confirming that (1) the Certain Funds Conditions have been complied with other
than the condition set forth in clause (d) of the definition of Certain Funds
Conditions, (2) the Minimum Acceptance Level has been achieved, (3) all
conditions to closing specified in the Offer Documents (other than the payment
for the consideration for the Target Shares) have been satisfied or waived in
accordance with Section 7.15 and (4) if the Parent has purchased any Target
Shares other than pursuant to the Offer, the details of such purchases; and

(h) in the case of a Scheme, the Scheme Effective Date shall have occurred and
the Administrative Agent shall have received certified copies of (i) the court
order confirming sanction of the Scheme as required by Part 26 of the Companies
Act, (ii) the confirmation-of-delivery of the court order to Companies House (or
a copy of the cover letter from the Target’s solicitors delivering the court
order to Companies House), (iii) the Scheme Press Release, (iv) the Scheme
Circular (which shall be consistent in all material respects with the Scheme
Press Release) and (v) the Scheme Resolution referred to and in the form set out
in the Scheme Circular passed at the meetings of the shareholders of the Target
required to be held to sanction the Scheme under Part 26 of the Companies Act;
and the Administrative Agent shall have received a certificate from a
Responsible Officer of the Parent confirming that (1) the Certain Funds
Conditions have been complied with other than the condition set forth in clause
(d) of the definition of Certain Funds Conditions and (2) all conditions to the
Scheme (other than the payment for the consideration for the Target Shares) have
been satisfied or waived in accordance with Section 7.15.

4.03 Actions During the Certain Funds Period. During the Certain Funds Period
(unless the conditions precedent set forth in Section 4.02 have not been
satisfied or waived in which case no Lender is obliged to honor any Loan Notice)
and notwithstanding any provision of any Loan Document to the contrary, no
Lender shall be entitled to (nor shall any Lender be entitled to request the
Administrative Agent to):

(a) rescind, cancel or terminate its Commitments hereunder (subject to any
Commitment reductions made pursuant to Section 2.04);

(b) rescind, exercise any right, power or discretion to terminate or cancel this
Agreement or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of a Borrowing under the Commitments;

(c) refuse to participate in the making of a Borrowing under the Commitments
(including, without limitation, by virtue of operation of Section 3.03);

 

55



--------------------------------------------------------------------------------

(d) exercise any right of set-off or counterclaim or similar rights or remedy
which it may exercise in respect of a Borrowing under the Commitments to the
extent to do so would prevent or limit the making of a Borrowing under the
Commitments;

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document to the extent to do so would prevent
or limit the making of a Borrowing under the Commitments or exercise any
enforcement or other rights under any Loan Document; or

(f) take any other action or make or enforce any claim to the extent that such
action, claim or enforcement would directly or indirectly prevent or limit the
making of a Borrowing under the Commitments;

provided that immediately upon expiry of the Certain Funds Period, all rights,
remedies and entitlements shall be available to the Administrative Agent and the
Lenders notwithstanding that they may not have been used or been available for
use during the Certain Funds Period.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as of the Effective Date and the Closing Date (after giving effect to
the consummation of the Transactions) that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each Subsidiary thereof (a) is duly organized or formed, validly existing
and (to the extent the concept of “good standing” exists under such Laws) in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and (to the extent the concept of “good standing”
exists under such Laws) in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification or license, and (d) is in compliance with
all Laws; except in each case referred to in clause (b)(i), (c) or (d) (or, with
respect to any Subsidiary that is not a Loan Party, in each case referred to in
clause (a), (b), (c) or (d)), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and, in the case of performance by such Loan Party of each Loan Document
to which it is a party, will not (a) contravene the terms of any of such
Person’s Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
to which such Person or the properties of such Person or any of its Subsidiaries
is subject or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such

 

56



--------------------------------------------------------------------------------

Person or its property is subject; or (c) violate any Law in any material
respect, except, in the case of immediately preceding clauses (b) and (c), to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect. Each Loan Party and each Subsidiary thereof is in
compliance with all Contractual Obligations referred to in clause (b)(i), except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Parent and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness. From the
date of the Audited Financial Statements through the Effective Date and the
Closing Date, as the case may be, the Parent and its consolidated Subsidiaries
have not incurred any additional material indebtedness or other liabilities,
direct or contingent, including liabilities for taxes, material commitments and
Indebtedness, except for such indebtedness and liabilities reflected on Schedule
7.03, Inter-Company Indebtedness and other indebtedness and liabilities incurred
in the ordinary course of business.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) Schedule 7.03 sets forth all Indebtedness owed by any Loan Party to any
Subsidiary as of the Effective Date (other than Indebtedness owed by the Parent
to Avnet Receivables Corporation in connection with the Existing Securitization
Facility).

5.06 Litigation. Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Parent after due and diligent investigation, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Parent or
any of its Subsidiaries or against any of their properties or revenues

 

57



--------------------------------------------------------------------------------

that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate, is reasonably likely to be determined
adversely and, if so determined, could reasonably be expected to have a Material
Adverse Effect.

5.07 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Parent and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Parent and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Parent and its Material Subsidiaries and each
Borrower, through its Material Subsidiaries, conduct in the ordinary course of
business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on their and the other Subsidiaries, respective businesses,
operations and properties, and as a result thereof the Parent has reasonably
concluded that such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The Parent and its Subsidiaries maintain, with financially sound
and responsible insurance companies or through self-insurance, insurance on all
their respective properties in at least such amounts and against such risks (and
with such risk retention) as are usually insured against in the same general
area by companies of established repute engaged in the same or a similar
business.

5.11 Taxes. The Parent and its Subsidiaries have filed all Federal, state,
foreign and other material tax returns and reports required to be filed, and
have paid all Federal, state, foreign and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP, and
except (in the case of Non-Material Subsidiaries) where the failure to file such
returns or reports or to make such payments could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Parent, there is no
proposed tax assessment against the Parent or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Material
Subsidiary thereof is party to any tax sharing agreement. No Non-Material
Subsidiary is a party to any tax sharing agreement that could reasonably be
expected to have a Material Adverse Effect.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. Federal or state Laws. Each Pension
Plan that is

 

58



--------------------------------------------------------------------------------

intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS with respect thereto. To the best knowledge of the
Parent, nothing has occurred which would cause the loss of such qualification
that could reasonably be expected to have a Material Adverse Effect. The Parent
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Parent, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction under ERISA or violation of
ERISA’s fiduciary responsibility rules with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Parent nor any ERISA
Affiliate is aware of any fact, event or circumstance that is reasonably
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Parent and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Parent nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Parent nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

5.13 Subsidiaries; Equity Interests. As of the Effective Date, the Parent has no
Subsidiaries with any material assets, material liabilities or ongoing
operations other than those specifically disclosed in Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. As of the
Effective Date, the Parent has no equity investments in any other corporation or
entity other than (a) those specifically disclosed in Schedule 5.13 and
(b) equity investments in any corporation or entity where the aggregate amount
invested in such Person by the Parent is less than $5,000,000. All of the
outstanding Equity Interests in the Parent have been validly issued, and are
fully paid and nonassessable.

 

59



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act.

(a) The proceeds of any Loan will not be used by any Borrower for purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished (whether orally by a Responsible Officer or in writing) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Parent represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each of the Parent and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Parent and its Subsidiaries own,
or possess the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person. To the best knowledge of the Parent, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Parent or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Parent, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.18 Solvency. On the Effective Date, the Parent is, and, on the Closing Date,
the Parent and its Subsidiaries on a consolidated basis will be, Solvent, both
before and after giving effect to the Loans and the disbursements of the
proceeds thereof and the consummation of the Transactions.

5.19 Taxpayer Identification Number; Other Identifying Information. The true and
correct U.S. taxpayer identification number of the Parent is set forth on
Schedule 10.02.

 

60



--------------------------------------------------------------------------------

5.20 OFAC. Neither the Parent, nor any of its Subsidiaries, nor any director or
officer thereof, nor, to the knowledge of the Parent and its Subsidiaries, any
employee, agent, affiliate or representative thereof, is an individual or entity
that is (i) currently the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority, (iii) 10% or more owned by
an individual or entity that is on a list described in immediately preceding
clause (ii) or (iv) located, organized or resident in a Designated Jurisdiction.

5.21 Anti-Corruption Laws. (a) The Parent and its Subsidiaries have conducted
their businesses in compliance in all material respects with the Patriot Act.

(b) The Parent and its Subsidiaries (x) have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and (y) have instituted and
maintained reasonable and customary policies and procedures designed to promote
and achieve compliance with such laws in all material respects.

5.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.23 Target Acquisition Documents. The Administrative Agent and the Lenders
shall have been furnished complete copies of each Target Acquisition Document to
the extent executed and delivered on or prior to the Effective Date or the
Closing Date, as applicable. In the case of a Scheme, the Scheme Press Release
contains all the material terms of the Scheme and the Scheme Circular reflects
the Scheme Press Release in all material respects; and in the case of an Offer,
the Offer Documents (taken as a whole) contain all material terms of the Offer
and reflect the Offer Press Release in all material respects.

5.24 Pensions. (a) The pension schemes in respect of which any Loan Party or any
of its Subsidiaries is principal employer or which are operated or maintained by
it for the benefit of any of its Subsidiaries and/or its employees or in which
it has any participation are funded in accordance with local law and practice
(having taken reasonable actuarial advice), except to the extent failure to
comply therewith would not have nor is reasonably likely to have a Material
Adverse Effect, and, other than in respect of the foregoing pension schemes, no
Loan Party nor any of its Subsidiaries has any material liability in respect of
any pension scheme, and there are no circumstances that are reasonably likely to
give rise to such liability that would not be fully indemnified by a Person
other than a Loan Party or any of its Subsidiaries.

(b) Each of Loan Parties and their Subsidiaries is in material compliance with
all applicable laws and contracts relating to the pension schemes, if any,
operated by it, or in which it participates, except where the failure to do so
does not have nor is reasonably likely to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Parent shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within fifteen days after the date on
which consolidated financial statements for such year are required to be
delivered to the SEC under the Securities Exchange Act, a consolidated balance
sheet of the Parent and its Subsidiaries as at the end of each fiscal year of
the Parent, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement;

(b) as soon as available, but in any event within fifteen days after the date on
which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Exchange Act, a consolidated balance
sheet of the Parent and its Subsidiaries as at the end of each fiscal quarter of
the Parent (commencing with the fiscal quarter ending October 1, 2016), and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Parent’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such statements to be certified by a Responsible Officer of the Parent as fairly
presenting the financial condition and results of operations of the Parent and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, but in any event on the date on which the financial
statements referred to in Sections 6.01(a) and (b) for such period are required
to be delivered to the Administrative Agent and the Lenders, a consolidating
balance sheet of the Parent and its Subsidiaries, based on each geographic
region, as at the end of such period and the related consolidating statements of
income or operations, for such period, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, such statements to be certified by a
Responsible Officer of the Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the applicable
consolidated financial statements of the Parent and its Subsidiaries.

 

62



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the fiscal quarter ending October 1,
2016), a duly completed Compliance Certificate signed by a Responsible Officer
of the Parent (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements (other than registration statements on Form S-8 or
any successor form thereto) which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any correspondence, notice,
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof with respect to any default or event of default under
any indenture, loan or credit or similar agreement and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) promptly, and in any event within five Business Days after the Parent is
aware of receipt by any Loan Party or any Subsidiary thereof, copies of each
notice received from the SEC concerning any investigation by such agency
regarding material financial or other operational results of any Loan Party or
any Material Subsidiary; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Parent or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website

 

63



--------------------------------------------------------------------------------

on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Parent shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Parent to deliver such paper copies until a written request to cease delivering
paper copies is given by the Administrative Agent or such Lender and (ii) the
Parent shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Parent with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States Federal and
state securities laws) with respect to the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing (“MNPI
Information”), and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger and the Lenders to treat
such Borrower Materials as not containing any MNPI Information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”. Notwithstanding the foregoing, no Loan Party shall be under
any obligation to mark any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Parent or any Subsidiary,
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Parent or any Subsidiary and any Governmental Authority, or (iii) the
commencement of, or any material development in, any

 

64



--------------------------------------------------------------------------------

litigation or proceeding affecting the Parent or any Subsidiary, including
pursuant to any applicable Environmental Laws, in each case that has resulted or
could reasonably be expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Parent and its Subsidiaries on a consolidated basis; and

(e) of any public announcement by (or written announcement received by the
Parent from) Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Parent setting forth details of the occurrence
referred to therein and stating what action the Parent has taken and proposes to
take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Parent or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in the case of clauses (b) and (c), where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence,
except in a transaction permitted by Section 7.04;

(b) to the extent the concept of “good standing” exists under the Laws of the
jurisdiction of its organization, preserve, renew and maintain in full force and
effect its good standing under such Laws, except (i) in a transaction permitted
by Section 7.04 or (ii) in the case of one or more immaterial Subsidiaries that
are not Loan Parties, to the extent that failure to maintain such good standing
could not reasonably be expected to have a Material Adverse Effect, either
individually or in the aggregate;

(c) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain, with financially sound and responsible
insurance companies or through self-insurance, insurance on all their respective
properties in at least such amounts and against such risks (and with such risk
retention) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; and furnish to
the Lenders, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws (including Environmental Laws and ERISA) and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives of the Administrative Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Loan Parties; provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Parent at any time during normal business hours
and without advance notice.

6.11 Anti-Corruption and Anti-Terrorism Laws. Conduct its businesses in
compliance in all material respects with the Patriot Act, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

6.12 Scheme and Offer Affirmative Covenants. (a) Ensure that, in the case of a
Scheme, the terms of such Scheme as set out in the applicable Scheme press
release are consistent in all material respects with the Scheme Press Release,
subject to any variations which

 

66



--------------------------------------------------------------------------------

are not materially adverse to the interests of the Lenders (or where the prior
written consent of the Administrative Agent has been given).

(b) Procure that (x) any Scheme Circular or Offer Document is issued and
dispatched in accordance with the timetable set out in the relevant Press
Release and in any event within 28 days (or such longer period permitted by the
Panel) and (y) except as consented to by the Administrative Agent in writing
(such consent not to be unreasonably withheld or delayed) or otherwise required
by the Panel, any Scheme Circular or Offer Document reflects the latest Press
Release in all material respects except for any variation that if done by
amendment to the Scheme Circular or Offer Document would not contravene
Section 7.16(b).

(c) Comply in all material respects with the City Code, subject to any waivers
granted by the Panel, and all other applicable laws and regulations in relation
to any Offer or Scheme where failure to do so would be materially adverse to the
interests of the Lenders or where the prior written consent of the
Administrative Agent is given.

(d) Keep the Administrative Agent informed as to the status and progress with
the Scheme or Offer and promptly provide the Administrative Agent with such
information as it may reasonably request regarding the status of the Target
Acquisition (including, in the case of an Offer, the current level of
acceptances and, in the case of a Scheme, the details of the current level of
proxies received) subject to any confidentiality, regulatory or other
restrictions relating to the supply of such information.

(e) Deliver to the Administrative Agent copies of each Press Release, each Offer
Document, any Receiving Agent’s Letter, any written agreement between the Parent
and the Target with respect to the Scheme, any other Scheme Documents, all other
material announcements and documents published or delivered by the Parent
pursuant to the Offer or Scheme (other than the cash confirmation) and all
material legally binding agreements entered into by the Parent in connection
with an Offer or Scheme, in each case except to the extent it is prohibited by
law, regulation or confidentiality restrictions from doing so.

(f) In the event that an Offer is to be switched to a Scheme or a Scheme is to
be switched to an Offer in accordance with Section 7.15, (i) promptly inform the
Administrative Agent thereof in writing (the “Switch Notice”); (ii) within 5
Business Days of the Switch Notice procure that the relevant Press Release is
issued, and deliver a copy to the Administrative Agent and (iii) except as
consented to by the Administrative Agent in writing or otherwise required by the
Panel, ensure that the terms and condition of the Offer or Scheme, as
applicable, contained in the Offer Press Release and any Offer Document or the
Scheme Press Release and any Scheme Document, as applicable, are consistent in
all material respects with those contained in the Scheme Press Release and any
Scheme Document or the Offer Press Release and any Offer Document, as the case
may be (to the extent applicable thereto) and, in the case of an Offer, include
the Minimum Acceptance Level.

(g) In the case of an Offer, (x) procure that such Offer is a “takeover offer”
as defined in Section 974 of the Companies Act and that such Offer applies to
all of the Target Shares, unless otherwise consented to by the Administrative
Agent and (y) promptly upon becoming entitled to give any notice under
Section 979(2) or Section 979(4) of the Companies

 

67



--------------------------------------------------------------------------------

Act, ensure that all such notices that may be given under section 979 of the
Companies Act at that time are issued and implemented and that the relevant
provisions of the Companies Act are complied with.

(h) Within 30 days after the Closing Date procure that the Target takes such
action as is necessary to ensure that the Target (and any other relevant members
of the Target and its Subsidiaries) is re-registered as a private limited
company in accordance with the Companies Act.

(i) In relation to a Scheme, on the Closing Date procure that the Target will
apply to the Financial Conduct Authority for the cancellation of the listing of
the Target Shares on the Official List of the Financial Conduct Authority and to
the London Stock Exchange for the cancellation of trading of Target Shares on
its main market for listed securities in each case to take effect no later than
5 Business Days after the Closing Date and, in relation to an Offer, as soon as
reasonably practicable after the Closing Date and in any event within 5 Business
Days thereof, procure that the Target notifies the Stock Exchange of the
preferred date of the cancellation of the listing of the Target Shares on its
main market for listed securities, such date being not later than 21 Business
Days following such notification.

(j) Without prejudice to any other provision of this Agreement, not waive, vary
or release any term or condition of the Offer Documents or the Scheme Documents
(as applicable) without the consent of the Administrative Agent unless (A) such
waiver, variation or release would not be reasonably likely to be materially
prejudicial to the interests of the Lenders under the Loan Documents or (B) the
Parent is required to so waive, vary or release by the Panel.

6.13 Financial Assistance. The Parent shall, and shall procure that each member
of the Group will, ensure that all payments between members of the Group are
made or created so as to ensure that such payments are in compliance with any
applicable law or regulation in any relevant jurisdiction concerning financial
assistance (including without limitation article 329 of the Belgian Companies
Code) by a company for the acquisition of or subscription of shares or
concerning the protection of shareholders’ capital.

6.14 Certain Funds Default. (a) If, during the Certain Funds Period, either
(i) a Certain Funds Default relating to the UK Borrower and/or the Belgian
Borrower has occurred and is continuing or (ii) it becomes unlawful for the UK
Borrower and/or the Belgian Borrower to perform any of its material obligations
under this Agreement (in each case, a “Borrower Certain Funds Conditions
Breach”), the Parent shall automatically become a Borrower under this Agreement
in place of the UK Borrower and the Belgian Borrower, and the UK Borrower and
the Belgian Borrower shall automatically cease to be Borrowers under this
Agreement.

(b) Should the circumstances described in paragraph (a) above occur:

 

  (i) this Agreement and all other Loan Documents shall be construed as if
references to a “Borrower” include the Parent, but exclude the UK Borrower and
the Belgian Borrower;

 

  (ii)

the Parent shall be entitled to all rights and shall assume all obligations of
the UK Borrower and the Belgian Borrower under this Agreement and any other

 

68



--------------------------------------------------------------------------------

  Loan Document and the UK Borrower and the Belgian Borrower shall cease to be
entitled to such rights and shall be released from such obligations;

 

  (iii) the Parent Guaranty shall be deemed to be cancelled and in no further
force and effect; and

 

  (iv) all the Borrower Certain Funds Conditions Breaches shall be deemed to
have been waived and no longer be continuing.

(c) In connection with the transactions referred to in this Section, the Lenders
agree that the Administrative Agent, the Borrowers and the Parent may, without
the consent of any other party, effect such technical and conforming amendments
to this Agreement and the other Loan Documents as they shall agree to be
appropriate to reflect the substitution of the Parent as the “Borrower”
hereunder and otherwise to give effect to the intent of this Section. A copy of
any amendment effected pursuant to this paragraph (c) shall be promptly made
available to each Lender.

6.15 Effective Date Fees and Expenses.

(a) The Parent shall pay (or shall cause the Borrowers to pay) within two
Business Days from the Effective Date any and all fees and expenses of the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
owing under the Loan Documents on or before the Effective Date.

(b) The Parent shall pay (or shall cause the Borrowers to pay) within two
Business Days from the Effective Date all reasonable and documented fees,
expenses and disbursements of Shearman & Sterling LLP, as counsel to the
Administrative Agent, to the extent invoiced prior to or on the Effective Date
(provided that the Borrower shall remain liable for any additional reasonable
fees and expenses of such counsel to the Administrative Agent in accordance with
Section 10.04).

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Parent shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the

 

69



--------------------------------------------------------------------------------

amount secured or benefited thereby is not increased, and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

(c) Liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.03(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition, and
(iii) such Lien attached concurrently with, or within 270 days after, the
acquisition of the property encumbered thereby;

(j) Liens on accounts receivable subject to Permitted Securitization Facilities
which Liens secure (or encumber such accounts receivable to provide credit
support for) such facilities;

(k) Liens on inventory acquired in the ordinary course of business to secure the
purchase price of such inventory or to secure Indebtedness incurred solely for
the purpose of financing the acquisition of such inventory, provided that the
Indebtedness secured thereby does not exceed the cost of such inventory;

(l) any Lien arising out of the refinancing, extension, renewal or refunding of
any secured Indebtedness, provided that (i) prior to such refinancing,
extension, renewal or refunding, the collateral for such secured Indebtedness
(the “original Indebtedness”) is permitted by this Section 7.01, (ii) after
giving effect to such refinancing, extension, renewal or

 

70



--------------------------------------------------------------------------------

refunding, the property covered by such Lien is not changed from the property
securing the original Indebtedness, (iii) the amount secured or benefited by
such Lien is not increased above the amount secured by such property under the
original Indebtedness, and (iv) any such refinancing, extension, renewal or
refunding of Indebtedness is permitted by Section 7.03;

(m) Liens on cash collateral or government securities to secure Swap Contracts,
provided that the aggregate fair market value of such cash collateral and
government securities does not exceed $25,000,000 at any time;

(n) Liens on assets of Foreign Subsidiaries (other than any Borrower, except to
the extent that such Liens are limited to Liens on cash deposits to secure cash
pooling arrangements or other cash management transactions) to secure
Indebtedness of such Foreign Subsidiaries, provided that the aggregate principal
amount of Indebtedness secured by such Liens does not exceed $50,000,000 at any
time; and

(o) Liens not otherwise permitted under clauses (a)-(n) of this Section 7.01,
provided that the aggregate fair market value of all assets subject to such
Liens does not exceed 10.0% of Consolidated Tangible Net Worth at any time.

7.02 [Reserved].

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents, the Bridge Credit Agreement, the
Existing Credit Agreement and the Existing Target Notes;

(b) Indebtedness outstanding on the date hereof listed on Schedule 7.03 and any
renewal or replacement thereof, so long as such renewal or replacement does not
increase the amount of such Indebtedness;

(c) obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(d) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in the proviso to Section 7.01(i);

(e) Indebtedness of Subsidiaries in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding;

(f) any Guarantee by the Parent of Indebtedness of any Subsidiary permitted by
this Section 7.03;

 

71



--------------------------------------------------------------------------------

(g) Indebtedness under Permitted Securitization Facilities;

(h) Indebtedness of a Person, or in respect of assets, acquired pursuant to a
Permitted Acquisition and existing at the time of such Acquisition; provided
that (I) such Indebtedness (x) shall not have been incurred in contemplation of
such Acquisition, (y) may not be extended, renewed or refunded except as
otherwise permitted by this Agreement, and (z) in the case of Indebtedness
secured by a Lien on the assets acquired pursuant to a Permitted Acquisition (or
on the assets of a Person that becomes a Subsidiary as a result of a Permitted
Acquisition), such Indebtedness, together with any other secured Indebtedness
permitted by this clause (h), shall not exceed $50,000,000 in the aggregate
outstanding at any time and (II) neither the Parent nor any Subsidiary (other
than a Person acquired as part of such Permitted Acquisition) is directly or
indirectly liable for such Indebtedness, whether through any Guarantee or
otherwise, other than liability with respect to which recourse is limited to the
assets so acquired;

(i) unsecured Indebtedness of the Parent; and

(j) Indebtedness owed by any Subsidiary to the Parent or any other Subsidiary
(“Inter-Company Indebtedness”).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Parent, provided that the Parent shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that if a Borrower merges with another Subsidiary, such
Borrower shall be the continuing or surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Parent or to another Subsidiary,
provided that if the transferor in such a transaction is a Borrower, then the
transferee must either be the Parent or the other Borrower;

(c) any Subsidiary (other than a Borrower or a Material Subsidiary) may merge,
dissolve, liquidate, consolidate with or into another Person subject to
compliance with Section 7.11, if applicable, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (upon voluntary liquidation or otherwise) (whether now owned or hereafter
acquired) to or in favor of any Person; and

(d) (i) a Borrower may merge with any other Person (including a Material
Subsidiary) so long as such Borrower is the surviving entity and such merger
complies with Section 7.11, if applicable; and (ii) a Material Subsidiary may
merge with any other Person (other than a Loan Party) so long as the Material
Subsidiary is the surviving entity and such merger complies with Section 7.11,
if applicable.

 

72



--------------------------------------------------------------------------------

7.05 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation to do so, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Parent, any Borrower and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common Equity Interests;

(d) the Parent may declare and pay cash dividends and purchase, redeem or
otherwise acquire for cash Equity Interests issued by it so long as the
Consolidated Leverage Ratio is less than or equal to 3.50 to 1.00 (as determined
both before and after giving effect to such payment, purchase redemption or
acquisition);

(e) in addition to the Restricted Payments permitted by clause (d) of this
Section 7.05, the Parent may (when Consolidated Leverage Ratio is greater than
3.50 to 1.00) declare and pay cash dividends and purchase, redeem or otherwise
acquire for cash Equity Interests issued by it; provided that, the aggregate of
such dividends plus the aggregate consideration paid for all such purchases,
redemptions and acquisitions after the Effective Date at times when the
Consolidated Leverage Ratio is greater than 3.50 to 1.00 (other than in respect
of shares purchased for the purpose of satisfying the Parent’s obligations under
employee or director stock purchase, stock grant and stock option plans) shall
not exceed $25,000,000;

(f) the Parent and each Subsidiary may make Restricted Payments to consummate
the Transactions.

7.06 Change in Nature of Business. (a) Engage in any material line of business
substantially different from a Permitted Business. For the avoidance of doubt,
the Target shall be deemed a Permitted Business.

(b) During the Certain Funds Period and until the Closing Date, the Parent shall
not engage in any business or activity other than (i) any business or activity
materially consistent with the Parent’s past practice, (ii) the execution and
delivery of the Loan Documents and the performance of its obligations
thereunder, (iii) the performance of its obligations under the Target
Acquisition Documents, (iv) taking all actions, including executing and
delivering any related agreements, for the purpose of consummating any
incurrence or issuance of Indebtedness that will reduce the Commitments and/or
refinance the Loans outstanding under this Agreement, the Bridge Credit
Agreement or the Existing Credit Agreement, (v) activities incidental to the
consummation of the Transactions (including for the avoidance of doubt, any
intercompany

 

73



--------------------------------------------------------------------------------

loans) and (vi) activities necessary or advisable for or incidental to the
businesses or activities described in clauses (i) to and including clause (v) of
this Section 7.06(b).

7.07 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Parent, whether or not in the ordinary course of business,
other than (a) on fair and reasonable terms substantially as favorable to the
Parent or such Subsidiary as would be obtainable by the Parent or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, or (b) transactions among the Parent and its
Subsidiaries so long as such transactions do not, either individually or in the
aggregate, have a Material Adverse Effect.

7.08 Limitation on Restrictions Affecting the Parent or any Subsidiary. Enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document, the Existing Credit Agreement or the Bridge Credit Agreement) that
limits the ability (a) of any Subsidiary to make Restricted Payments to any Loan
Party or to otherwise transfer property to any Loan Party, or (b) of the Parent
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person; provided, however, that this Section 7.08 shall not prohibit:

(i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(d) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness;

(ii) restrictions imposed by other permitted Indebtedness ranking pari passu
with the Obligations, provided that such restrictions are no more restrictive
than those imposed by this Agreement;

(iii) restrictions imposed by applicable Law;

(iv) restrictions imposed by Indebtedness outstanding on the date hereof and
listed on Schedule 7.03;

(v) restrictions imposed by Indebtedness relating to any property acquired by
the Parent or any Subsidiary (or restrictions imposed by Indebtedness of a third
party which third party is acquired by the Parent or any Subsidiary) in an
acquisition permitted by this Agreement, provided in each case that such
restrictions existed at the time of such acquisition, were not put in place in
connection with or in anticipation of such acquisition and are not applicable to
any Person other than the Person so acquired, or to any property other than the
property so acquired;

(vi) restrictions with respect solely to any Subsidiary imposed pursuant to a
binding agreement which has been entered into for the sale of all or
substantially all of the Equity Interests or assets of such Subsidiary, provided
that such restrictions apply solely to the Equity Interests or assets of such
Subsidiary which are being sold;

(vii) in connection with and pursuant to any refinancing of Indebtedness,
replacements of restrictions imposed pursuant to clauses (ii), (iv), (v) or
(vii) of this Section, provided that (A) such refinancing is permitted by
Section 7.03, and (B) the replacement restrictions are not more restrictive than
those being replaced and do not

 

74



--------------------------------------------------------------------------------

apply to any Person or assets other than those that would have been covered by
the restrictions in the Indebtedness so refinanced;

(viii) restrictions on any Special Purpose Finance Subsidiary and assets of such
Special Purpose Finance Subsidiary, which restrictions are contained in the
applicable Permitted Securitization Facility for which such Subsidiary was
created;

(ix) in connection with any permitted lease of property entered into in the
ordinary course of business, customary provisions restricting the subletting or
assignment of, or Liens on, the property subject to such lease, consistent with
industry practice; and

(x) in connection with any Lien permitted by Section 7.01, customary
restrictions on the transfer or disposition of, or imposition of further Liens
on, the asset subject to such Lien.

7.09 Use of Proceeds. (a) Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, in each case in
violation of, or for a purpose which violates or would be inconsistent with,
Regulation T, U or X of the FRB or (b) use the proceeds of the Loans for any
purpose other than financing the Transactions and the Transaction Costs.

7.10 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any period of four fiscal quarters of the Parent
to be less than 3.00 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time to be greater than 4.00 to 1.00.

7.11 Acquisitions. Consummate any Acquisition (other than the Target
Acquisition), unless (i) no Default or Event of Default shall have occurred and
be continuing either immediately before or immediately after giving effect to
such Acquisition, and (ii) both immediately before and immediately after such
Acquisition (after giving pro forma effect to the consummation of such
Acquisition as if the Acquisition occurred on the first day of the four fiscal
quarters most recently ended, and giving pro forma effect to the incurrence,
repayment, prepayment, redemption or defeasance of any Indebtedness in
connection therewith), the Parent is in compliance with each of the covenants
set forth in Section 7.10.

7.12 Sanctions. Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise knowingly make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

 

75



--------------------------------------------------------------------------------

7.13 Anti-Corruption and Anti-Terrorism Laws. Directly or indirectly use the
proceeds of any Loan for any purpose which would breach the Patriot Act, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

7.14 Maintenance of Government Approvals. Fail to maintain any authorizations,
consents, approvals, licenses from, exemptions of, or filings and registrations
with, each Governmental Authority required in connection the Loan Documents,
except to the extent that such failure to maintain such authorizations,
consents, approvals, licenses from, exemptions of, or filings and registrations
could not reasonably be expected to have a Material Adverse Effect.

7.15 Permitted Transactions. Notwithstanding anything else contained in the Loan
Documents, the Parent and its Subsidiaries shall be permitted to:

(a) switch to an Offer or further Scheme (which the Parent may do on multiple
occasions without restriction) subject to compliance by the Parent with
Section 6.12(f);

(b) implement the Squeeze-Out Procedures; and

(c) re-register the Target as a private limited company and take any step or
enter into any transaction arising as a result or part of the re-registration of
the Target as a private limited company.

7.16 Scheme and Offer Negative Covenants. The Parent covenants and agrees with
the Administrative Agent and the Lenders that it will not:

(a) except as consented to by the Administrative Agent in writing (such consent
not to be unreasonably withheld or delayed) and subject to the Panel’s consent
where required by the City Code or other Applicable Law, increase or decrease,
or announce an increase or a decrease in, the price per share at which the Offer
or Scheme (as the case may be) is proposed as set out in the Press Release (and
not knowingly permit any Person acting in concert (as defined by the Panel and
the City Code) to take an action requiring an increase or a decrease in such
price, including, without limitation, not knowingly permitting any Person to
purchase any Target Shares in excess of the purchase price set forth in the
Offer before the Closing Date), or otherwise increase or decrease the Target
Acquisition consideration, but excluding any increase or decrease in an
aggregate amount not to exceed 10% of the Target Acquisition consideration;

(b) amend, vary, waive or otherwise modify the terms and conditions of the Offer
or Scheme set out in the relevant Press Release or Offer Document or Scheme
Document (save as contemplated by clause (a) above or clause (e) below), or
treat as satisfied any condition, the satisfaction of which involves an
assessment regarding the acceptability or otherwise to the Parent of conditions
imposed by any regulatory body, if such amendment, variation, waiver,
modification or treating as satisfied is material and is reasonably likely to be
materially prejudicial to the interests of the Lenders under the Loan Documents,
in each case except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), or except to the extent
required by the Panel, the court or any other applicable law, regulation or
regulatory body (and, in the case of any such requirement, the

 

76



--------------------------------------------------------------------------------

Parent will consult with the Administrative Agent regarding making such
representations to the Panel or court if circumstances permit);

(c) make any public announcement or public statement (other than in the relevant
Press Release, Scheme Documents or Offer Documents) concerning this Agreement or
the parties to this Agreement (other than another Loan Party) in connection with
the financing of the Target Acquisition without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) or unless required to do so by the City Code or the Panel, the
court, any regulation, any applicable stock exchange, any applicable
governmental or other regulatory authority to the extent such public
announcement or public statement is material and is reasonably likely to be
prejudicial to the interests of the Lenders under the Loan Documents;

(d) become obliged, or take any action to knowingly permit any Person acting in
concert (as defined by the Panel and the City Code) with it or its Affiliates to
become obliged, to make an offer to the shareholders of the Target under Rule 9
of the City Code; and

(e) in the case of an Offer, (1) without the prior agreement of the Required
Lenders, declare the Offer unconditional as to acceptances until the Minimum
Acceptance Level is achieved or (2) without the prior agreement of the Required
Lenders, unless required to do so by the Panel, a court of competent
jurisdiction or by other applicable law, extend the Offer Unconditional Date
beyond the date falling 81 days after posting of the Offer Document.

7.17 Centre of Main Interest. No Loan Party incorporated in any member state of
the European Union shall cause or allow its centre of main interest (as such
term is defined in the Regulation) to change from that of its jurisdiction of
incorporation or establishment and shall ensure that it has no “establishment”
(as that term is used in Article 2(h) of the Regulation) in any other
jurisdiction.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within three (3) Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within five
(5) Business Days after the same becomes due, any other amount payable hereunder
or under any other Loan Document; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03, 6.05(a) (to the extent
it relates to preservation of legal existence of a Loan Party), 6.10 or 6.12 or
Article VII, and with respect to Section 7.01 or 7.03, such failure continues
for a period of 20 days; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on

 

77



--------------------------------------------------------------------------------

its part to be performed or observed and such failure continues for 30 days
after such Loan Party has knowledge thereof; or

(d) Representations and Warranties. Any representation or warranty of any Loan
Party, or any written certification or other material written statement of fact
made or deemed made by any Loan Party or by a Responsible Officer on behalf of
any Loan Party herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made, except to the extent such
representation, warranty, written certification or other written statement of
fact already contains a materiality qualifier in which case an Event of Default
shall exist if such representation, warranty, written certification or other
written statement of fact shall be incorrect or misleading in any respect when
made or deemed made; or

(e) Cross-Default. (i) The Parent or any Subsidiary (A) fails to make any
payment of principal when due (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
(including any obligation to make any payment of interest, fees or other
amounts) relating to any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Parent or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Parent or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Parent or such Subsidiary as a result thereof is greater than
$50,000,000; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver, compulsory
manager or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver, compulsory manager or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged

 

78



--------------------------------------------------------------------------------

or unstayed for 60 calendar days as to any Loan Party or 90 calendar days as to
any Material Subsidiary; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days as to any Loan Party or 90 calendar days as to any Material
Subsidiary, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against the Parent or any Subsidiary one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding $50,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), and (A) such judgments or orders have remained unsatisfied for a
period of 30 days or more, (B) enforcement proceedings are commenced by any
creditor upon such judgments or orders, or (C) there is a period of 30
consecutive days during which a stay of enforcement of such judgments or orders,
by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than (x) as expressly permitted
hereunder or satisfaction in full of all the Obligations or (y) on or prior to
the Closing Date, except as set out in any qualification in any legal opinion
delivered pursuant to Section 4.01, ceases to be in full force and effect; or
any Loan Party or any Subsidiary of the Parent contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

 

79



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Section 2.12 be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent or as otherwise required by Law.

8.04 Clean-Up Period.

(a) Subject to clause (b) below, notwithstanding any other provision of any Loan
Document, a matter or circumstance relating exclusively to the Target or any of
its Subsidiaries

 

80



--------------------------------------------------------------------------------

in connection with the Target Acquisition which would otherwise constitute a
Default or Event of Default will not constitute a Default or Event of Default
(other than with respect to Sections 8.01(a) or 8.01(b) (solely with respect to
Section 7.10)) during the ninety day period immediately following the Closing
Date (the “Clean-Up Period”); provided that: (i) it is capable of remedy and
appropriate steps are being taken to remedy it, (ii) the circumstances giving
rise to it have not been procured by or approved by the Parent or any of its
Subsidiaries, (iii) it would not reasonably be expected to have a Material
Adverse Effect and (iv) no Event of Default of the type described in Sections
8.01(f) or (g) has occurred and is continuing in respect of the Target.

(b) If the relevant circumstances are continuing after the Clean-Up Period,
there shall be a breach of representations or warranties, breach of covenant or
Event of Default, as the case may be, notwithstanding the above (and without
prejudice to the rights and remedies of the Lenders).

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and no
Loan Party shall have any rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

 

81



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of a property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default, as the case
may be, is given in writing to the Administrative Agent by the Parent or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent

 

82



--------------------------------------------------------------------------------

also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent), independent accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Parent. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Parent, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Parent and
such Person remove such Person as Administrative Agent and, in consultation with
the Parent, appoint a successor which shall be a bank with an office in the
United States, or any Affiliate of any such bank which bank has an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

83



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent, (other than as provided in
Section 3.01(h) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
neither the Bookrunner nor the Arranger listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

84



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise to, and shall, at the direction of
the Required Lenders:

(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and such Loan Party, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

85



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate or amount of interest specified herein
on, any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) change in any way the allocation of any reduction in Commitments and/or
prepayments of Loans between (i) the Tranche A-1 Commitments and the Tranche A-2
Commitments or (ii) the Tranche A-1 Loan and the Tranche A-2 Loans, as
applicable, in each case, without consent of the Lenders holding more than 50%
of (i) the Tranche A-1 Commitments or Tranche A-1 Loans, as applicable and
(ii) the Tranche A-2 Commitments or Tranche A-2 Loans, as applicable; or

(h) release the Parent from the Parent Guaranty without the written consent of
each Lender (including by virtue of consenting to any assignment of the Parent
Guaranty that includes a release of the Parent from its obligations thereunder);

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

 

86



--------------------------------------------------------------------------------

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone and, except as provided in
subsection (b) below, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Parent).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Parent may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

87



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, facsimile, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Parent and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material nonpublic
information with respect to the Parent or its securities for purposes of United
States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Loan Party shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses,

 

88



--------------------------------------------------------------------------------

costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.11), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties, jointly and severally, shall pay
(i) all reasonable and documented out of pocket costs and expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and the
Arranger; provided that such counsel’s reasonable fees, charges and
disbursements shall be limited to (i) one law firm acting as transaction counsel
for the Administrative Agent and the Arranger and (ii) one law firm acting as
special and local counsel in each applicable jurisdiction in which the
Administrative Agent reasonably determines such local counsel to be necessary,
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and

 

89



--------------------------------------------------------------------------------

disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

(b) Indemnification by the Loan Parties. The Loan Parties, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof)
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall jointly and severally indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or any use made
(or proposed to be made) of proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, or any Environmental
Liability related in any way to any Loan Party or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Applicable Percentage at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such

 

90



--------------------------------------------------------------------------------

payment to be made severally among them based on such Lenders’ Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such subagent) in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or any use made (or proposed to be made) of proceeds therefrom. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Loan Party is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause

 

91



--------------------------------------------------------------------------------

(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans) at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts:

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender (or after the Closing Date, an Affiliate of a Lender or
an Approved Fund) no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than €5,000,000 (calculated on a combined basis with
respect to such Lender’s assignment of its Tranche A-1 Commitments and Tranche
A-2 Commitments or Tranche A-1 Loans and Tranche A-2 Loans, as applicable)
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Parent otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from

 

92



--------------------------------------------------------------------------------

members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Parent (such consent, after the Closing Date, not to be
unreasonably withheld or delayed) shall be required unless (1) during the
Certain Funds Period, a Certain Funds Default has occurred and is continuing,
and at any time thereafter, an Event of Default has occurred and is continuing,
in each case at the time of such assignment, (2) such assignment is to a Lender
(or after the Closing Date, an Affiliate of a Lender or an Approved Fund) or
(3) such assignment occurs after the date on which the primary syndication has
been completed but before the Closing Date, and such assignment is to a
commercial or investment bank, in each case, whose senior, unsecured, long term
Indebtedness has an “investment grade” rating by S&P and Moody’s, provided that
the Parent shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent, after the Closing
Date, not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender (or after the Closing Date, an
Affiliate of such Lender or an Approved Fund with respect to such Lender).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that only one such fee shall be payable in connection with simultaneous
assignments of the applicable Lender’s Tranche A-1 Commitments and Tranche A-2
Commitments or the Tranche A-1 Loans and Tranche A-2 Loans, as applicable;
provided, further, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Parent or any of the Parent’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

 

93



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Notwithstanding anything to the contrary set forth herein and for so long as the
Tranche A-1 Commitments and Tranche A-2 Commitments or the Tranche A-1 Loans and
Tranche A-2 Loans, as applicable, are outstanding, each assignment by a Lender
of its (x) Tranche A-1 Commitments or Tranche A-1 Loans, as applicable, shall be
made concurrently with the ratable assignment of all or a portion of such
Lender’s Tranche A-2 Commitments or Tranche A-2 Loans, as applicable, and no
assignment of the Tranche A-1 Commitments or Tranche A-1 Loans, as applicable,
shall be made by any Lender hereunder unless such Lender makes a simultaneous
ratable assignment of all or a portion of its Tranche A-2 Commitments or Tranche
A-2 Loans, as applicable and (y) Tranche A-2 Commitments or Tranche A-2 Loans,
as applicable, shall be made concurrently with the ratable assignment of all or
a portion of such Lender’s Tranche A-1 Commitments or Tranche A-1 Loans, as
applicable, and no assignment of the Tranche A-2 Commitments or Tranche A-2
Loans, as applicable, shall be made by any Lender hereunder unless such Lender
makes a simultaneous ratable assignment of all or a portion of its Tranche A-1
Commitments or Tranche A-1 Loans, as applicable. Before and after any
assignments of Commitments or Loans by any Lender and for so long as the Tranche
A-1 Commitments and the Tranche A-2 Commitments or the Tranche A-1 Loans or the
Tranche A-2 Loans, as applicable, are outstanding, (x) the ratios of such
Lender’s (I) Tranche A-1 Commitments to the Aggregate Commitments and (II)
Tranche A-2 Commitments to the Aggregate Commitments, shall be identical, or
(ii) the ratios of such Lender’s (I) Tranche A-1 Loans to the aggregate
principal amount of Loans outstanding and (II) Tranche A-2 Loans to the
aggregate principal amount of Loans outstanding, shall be identical.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

 

94



--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment, provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by each Loan
Party and any Lender at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Loan Party or the Administrative Agent, sell participations to
any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person, a Defaulting Lender or the Parent or any of the Parent’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the

 

95



--------------------------------------------------------------------------------

benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Parent’s request and
expense, to use reasonable efforts to cooperate with the Parent to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.11 as though it were a Lender.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with each Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Loan Parties are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(g) Certain Pledges. Any Lender may at any time, without notice to or consent of
any Person, pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no

 

96



--------------------------------------------------------------------------------

such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Belgian Law Novation. For the purposes of Article 1271 et seq of the Belgian
Civil Code, the parties hereto agree that upon any novation under the Loan
Documents, the guarantees, indemnities, and other undertakings created by the
Loan Documents shall continue for the benefit of the Lenders, their successors,
transferees and assignees, as the case may be.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, (g) on a
confidential basis to (i) any rating agency in connection with rating the Parent
or its Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Parent or
(i) to the extent such Information (x) is or becomes publicly available other
than as a result of a breach of this Section or (y) is or becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or any of its
Subsidiaries. In addition, the Administrative Agent and the Lenders may disclose
the existence of this Agreement and information about the terms and conditions
of this Agreement (excluding, in all cases, information about the present or
prospective businesses of the Parent, the Target and any of their Subsidiaries,
including, without limitation, any financial projections related to the Parent,
the Target or any of their Subsidiaries) to market data collectors, similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent or any Subsidiary, provided that, in the case of
information received from the Parent or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required

 

97



--------------------------------------------------------------------------------

to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the obligations of such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Parent and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Parent. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

98



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Borrowing, and shall continue
in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Loan Party is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender (as defined below), then the Parent may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

99



--------------------------------------------------------------------------------

(a) the applicable Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Parent or the
applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) with respect to the replacement of a Non-Consenting Lender, such assignment
is requested within ninety (90) days of such Lender’s failure to approve the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent to require such assignment and delegation
cease to apply.

For purposes of this Section 10.13, a “Non-Consenting Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by any Loan
Party pursuant to Section 10.01 that has received the written approval of not
less than the Required Lenders but also requires the approval of such Lender.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER

 

100



--------------------------------------------------------------------------------

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02(a). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW; PROVIDED, THAT NO ELECTRONIC
COMMUNICATION SHALL CONSTITUTE SERVICE OF PROCESS HEREUNDER.

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges each of their
respective Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger are arm’s-length commercial transactions between such Loan Party and
its Affiliates, on the one hand, and the Administrative Agent and the Arranger,
on the other hand,

 

101



--------------------------------------------------------------------------------

(B) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger, solely in their
capacities as such, is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Loan Party or any
of its Affiliates or any other Person and (B) neither the Administrative Agent
nor the Arranger, solely in their capacities as such, has any obligation to such
Loan Party or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Loan Party and its
Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to such Loan Party or any of its
Affiliates. To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative Agent
and the Arranger with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Nothing contained herein shall relieve any Person of its written
contractual obligations under the Loan Documents.

10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Loan
Parties in accordance with the PATRIOT Act. Each Loan Party shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act.

10.18 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Loan
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the

 

102



--------------------------------------------------------------------------------

Administrative Agent or any Lender from any Loan Party in the Agreement
Currency, such Loan Party agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify the Administrative Agent or such Lender, as the
case may be, against such loss. If the amount of the Agreement Currency so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to such Loan Party (or to
any other Person who may be entitled thereto under applicable law).

10.19 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

10.20 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties related thereto, each party hereto acknowledges that any liability of
any Lender that is an EEA Financial Institution arising under any Loan Document,
to the extent such liability is unsecured, may be subject to the Write-down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability, if
applicable;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

103



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page is intentionally left blank; signature pages follow]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PARENT:

    AVNET, INC.     a New York corporation     By:  

/s/ Kevin M. Moriarty

    Name:   Kevin M. Moriarty     Title:   Senior VP and Chief Financial Officer



--------------------------------------------------------------------------------

BORROWERS:

    AVNET HOLDING EUROPE BVBA,     as the Belgian Borrower     By:  

/s/ Kevin M. Moriarty

    Name:   Kevin M. Moriarty     Title:   Authorized Signatory     TENVA GROUP
HOLDINGS LIMITED,     as the UK Borrower     By:  

/s/ Joseph Burke

    Name:   Joseph Burke     Title:   Authorized Signatory



--------------------------------------------------------------------------------

LENDERS:

    BANK OF AMERICA, N.A.,     as Administrative Agent     By:  

/s/ Robert Rittelmeyer

    Name:   Robert Rittelmeyer     Title:   Vice President     BANK OF AMERICA,
N.A.,     as Lender     By:  

 

    Name:       Title:  



--------------------------------------------------------------------------------

LENDERS:

    BANK OF AMERICA, N.A.,     as Administrative Agent     By:  

 

    Name:       Title:       BANK OF AMERICA, N.A.,     as Lender     By:  

/s/ Arti Dighe

    Name:   Arti Dighe     Title:   Vice President



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A.,     as Lender     By:  

/s/ Peter B. Thauer

    Name:   Peter B. Thauer     Title:   Managing Director



--------------------------------------------------------------------------------

    THE BANK OF NOVA SCOTIA,     as Lender     By:  

/s/ Winston Lua

    Name:   Winston Lua     Title:   Director



--------------------------------------------------------------------------------

    MIZUHO BANK, LTD.,     as Lender     By:  

/s/ Daniel Guevara

    Name:   Daniel Guevara     Title:   Authorized Signatory



--------------------------------------------------------------------------------

    BNP PARIBAS,     as Lender     By:  

/s/ Brendan Heneghan

    Name:   Brendan Heneghan     Title:   Director     By:  

/s/ Karim Remtoula

    Name:   Karim Remtoula     Title:   Vice President



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION,     as Lender     By:  

/s/ Brian Seipke

    Name:   BRIAN SEIPKE     Title:   VICE PRESIDENT



--------------------------------------------------------------------------------

    HSBC BANK PLC,     as Lender     By:  

/s/ Andrea Dann

    Name:   ANDREA DANN     Title:   ASSOCIATE DIRECTOR



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION,     as Lender     By:  

/s/ Philip K. Liebscher

    Name:   Philip K. Liebscher     Title:   Senior Vice President



--------------------------------------------------------------------------------

    Sumitomo Mitsui Banking Corp.,     as Lender     By:  

/s/ David W. Kee

    Name:   David W. Kee     Title:   Managing Director



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Lender     By:  

/s/ Mark H. Halldorson

    Name:   Mark H. Halldorson     Title:   Director



--------------------------------------------------------------------------------

    Commerzbank AG New York Branch,     as Lender     By:  

/s/ Tom Kang

    Name:   Tom Kang     Title:   Corporate Coverage, TMT - US Corporates    
By:  

/s/ Waqas Chaudhry

    Name:   Waqas Chaudhry     Title:   Corporate Coverage, TMT - US Corporates



--------------------------------------------------------------------------------

    Bank of China, Los Angeles Branch,     as Lender     By:  

/s/ Yong Ou

    Name:   Yong Ou     Title:   SVP & Deputy Branch Manager



--------------------------------------------------------------------------------

    Bayerische Landesbank, New York Branch,     as Lender     By:  

/s/ Rolf Siebert

    Name:   /s/ Rolf Siebert     Title:   Executive Director     By:  

/s/ Matthew DeCarlo

    Name:   Matthew DeCarlo     Title:   Executive Director



--------------------------------------------------------------------------------

    KBC Bank N.V.,     as Lender     By:  

/s/ Thomas Lerner

    Name:   Thomas Lerner     Title:   Director     By:  

/s/ Susan M. Silver

    Name:   Susan M. Silver     Title:   Managing Director



--------------------------------------------------------------------------------

    Standard Chartered Bank,     as Lender     By:  

/s/ Steven Aloupls

    Name:   Steven Aloupls A2388     Title:  

Managing Director

Loan Syndications

Standard Chartered Bank



--------------------------------------------------------------------------------

    THE NORTHERN TRUST COMPANY,     as Lender     By:  

/s/ John Lascody

    Name:   John Lascody     Title:   Vice President



--------------------------------------------------------------------------------

    Skandinaviska Enskilda Banken AB (publ),     as Lender     By:  

/s/ Penny Neville-Park                 

 

/s/ Alison Butt                         

    Name:   Penny Neville-Park   Alison Butt     Title:    



--------------------------------------------------------------------------------

    UniCredit Bank AG, New York Branch,     as Lender     By:  

/s/ Douglas Riahi

    Name:   Douglas Riahi     Title:   Managing Director     By:  

/s/ Priya Trivedi

    Name:   Priya Trivedi     Title:   Associate Director



--------------------------------------------------------------------------------

    Branch Banking & Trust Company,     as Lender     By:  

/s/ Lincoln LaCour

    Name:   Lincoln LaCour     Title:   Assistant Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company, incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Tranche A-1]1[Tranche A-2]2 Loans

 

  ¨ A continuation of [Tranche A-1][Tranche A-2] Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of €             .

 

  3. With an Interest Period of:      days/months.

 

AVNET, INC. By:  

 

Name:  

 

Title:  

 

 

 

1  Only applicable for a Borrowing or continuation of the Tranche A-1 Loan
requested by the Belgian Borrower.

2  Only applicable for a Borrowing or continuation of the Tranche A-2 Loan
requested by the UK Borrower.

 

A - 1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

 

                    

FOR VALUE RECEIVED, the undersigned [(the “Belgian Borrower”)][(the “UK
Borrower”)]3 hereby promises to pay to                      or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of the [Tranche A-1 Loan][Tranche A-2
Loan] made by the Lender to the [Belgian Borrower][UK Borrower] under that
certain Senior Unsecured Term Loan Credit Agreement, dated as of September 14,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Avnet Holding Europe BVBA, as the Belgian
Borrower, Tenva Group Holdings Limited, as the UK Borrower, Avnet, Inc., as the
Parent, the Lenders from time to time party thereto, and Bank of America, N.A.,
as Administrative Agent.

The [Belgian Borrower][UK Borrower] promises to pay interest on the unpaid
principal amount of the [Tranche A-1 Loan][Tranche A-2 Loan] from the date of
such [Tranche A-1 Loan][Tranche A-2 Loan] until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Euros and in Same Day Funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Agreement. The [Tranche A-1 Loan][Tranche A-2
Loan] made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its [Tranche A-1 Loan][Tranche A-2 Loan] and payments with respect
thereto.

The [Belgian Borrower][UK Borrower], for itself, its successors and assigns,
hereby waives diligence, presentment, protest and demand and notice of protest,
demand, dishonor and non-payment of this Note.

 

 

3  Select as applicable.

 

B - 1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[AVNET HOLDING EUROPE BVBA][TENVA GROUP HOLDINGS LIMITED]4 By:  

 

Name:  

 

Title:  

 

 

 

4  Signature block to be determined based on the Borrower required to issue the
Note.

 

B - 2

Form of Note



--------------------------------------------------------------------------------

LOAN AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of

Loan

Made (€)

 

End of

Interest

Period

 

Amount of

Principal

or Interest

Paid This

Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

                     

                                                                      
                                           

 

 

B - 3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company, incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Parent, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Parent, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Parent has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Parent ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Parent has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Parent ended as
of the above date. Such financial statements fairly present the financial
condition and results of operations of the Parent and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Parent
during the accounting period covered by such financial statements.

3. A review of the activities of the Parent during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
any Default or

 

C - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

Event of Default occurred during such fiscal period. To the best knowledge of
the undersigned after making such review,

[select one:]

[no Default or Event of Default has occurred (whether during such fiscal period
or otherwise) and is continuing on the date hereof.]

—or—

[the following is a list of each Default or Event of Default that has occurred
(whether during such fiscal period or otherwise) and is continuing on the date
hereof and, in each case, the nature and status of such Default or Event of
Default:]

4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the Financial Statement
Date.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

AVNET, INC. By:  

 

Name:  

 

Title:  

 

 

C - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

Financial Statement Date:                     

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.10(a) – Consolidated Interest Coverage Ratio.       A.   
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):       1.    Consolidated Net Income for Subject Period:   
$                           2.    Consolidated Interest Charges5 for Subject
Period:    $                           3.    Provision for Federal, state, local
and foreign income taxes payable by the Parent and its Subsidiaries for Subject
Period:    $                           4.    Depreciation and amortization
expenses for Subject Period:    $                           5.    Gains or
losses related to the early extinguishment of notes, bonds or other fixed income
obligations for Subject Period:    $                           6.    Non-cash or
non-recurring expenses of the Parent and its Subsidiaries (including non-cash
expenses consisting of compensation paid in the form of Equity Interests of the
Parent or its Subsidiaries and non-cash charges due to impairments recorded in
such period in accordance with Financial Accounting Standards Board’s Accounting
Standards Codification No. 350), reducing Consolidated Net Income for Subject
Period:    $                           7.    Non-cash items increasing
Consolidated Net Income for Subject Period:    $                           8.   
Consolidated EBITDA (Lines I.A.1 + I.A.2 + I.A.3 + I.A.4 + I.A.5 + I.A.6 -
I.A.7):    $                        B.    Consolidated Interest Charges2 for
Subject Period:    $                        C.    Consolidated Interest Coverage
Ratio (Line I.A.8 ÷ Line I.B):               to 1.00

 

 

5  Consolidated Interest Charges are not reduced by interest income.

 

C - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

   Minimum required: 3:00 to 1.00 II.    Section 7.10(b) – Consolidated Leverage
Ratio.    A.    Consolidated Funded Indebtedness at Financial Statement Date:   
$                        B.    Consolidated EBITDA for Subject Period (Line
I.A.8 above):    $                        C.    Consolidated Leverage Ratio
(Line II.A. ÷ Line II.B):               to 1.00    Maximum permitted: 4:00 to
1.00   

 

C - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

Financial Statement Date:                     

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated

EBITDA

   Quarter
Ended      Quarter
Ended      Quarter
Ended      Quarter
Ended      Twelve
Months
Ended  

Consolidated Net Income

               +    Consolidated Interest Charges                +    income
taxes                +    depreciation and amortization expenses               
+    gains or losses related to the early extinguishment of fixed income
obligations                +    non-cash or non-recurring expenses reducing
Consolidated Net Income                -    non-cash items increasing
Consolidated Net Income                =    Consolidated EBITDA               

 

C - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]6 Assignor identified in item 1 below ([the] [each, an] “Assignor”)
and [the] [each]7 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]8 hereunder are several and not joint.]9
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
set forth in Annex I hereto and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s] [the respective Assignors’] rights and obligations in [its capacity
as a Lender] [their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale

 

6  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

7  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

8  Select as appropriate.

9 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D -1- 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

and assignment is without recourse to [the] [any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the] [any] Assignor.

 

1.    Assignor[s]:                                                              
  

                                                             

2.    Assignee[s]:                                                              
                                                                 [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrowers: Avnet Holding Europe BVBA and Tenva Group Holdings Limited. 4.   
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement. 5.    Credit Agreement: Senior Unsecured Term Loan Credit
Agreement, dated as of September 14, 2016, among Avnet Holding Europe BVBA, a
private limited liability company organized under the laws of Belgium, as the
Belgian Borrower, Tenva Group Holdings Limited, a private limited company
incorporated under the laws of England, as the UK Borrower, Avnet, Inc., a New
York corporation, as the Parent, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent. 6.    Assigned Interest[s]:

 

Assignor[s]10

  

Assignee[s]11

  

Facility

Assigned

   Aggregate
Amount of
Commitment/
Loans for all
Lenders12      Amount of
Commitment/
Loans
Assigned*      Assigned
Percentage of
Commitment/
Loans13      CUSIP
Number        

Tranche A-1 Loans and

Tranche A-2 Loans

   €                    €                    %                         

Tranche A-1 Loans and

Tranche A-2 Loans

   €                    €                    %                         

Tranche A-1 Loans and

Tranche A-2 Loans

   €                    €                    %                   

 

10  List each Assignor, as appropriate.

11  List each Assignee, as appropriate.

12  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

13  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

D -1- 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7. Trade Date:                     ]14

 

 

14  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D -1- 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:             , 20      [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

 

[Consented to and]15 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

  Name:   Title: [Consented to:]16 AVNET, INC. By:  

 

  Name:   Title:

 

 

15  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

16  To be added only if the consent of the Parent is required by the terms of
the Credit Agreement.

 

D -1- 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the] [such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the] [such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) or (b) thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the] [any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

D -1- 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D -1- 6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

ADMINISTRATIVE QUESTIONNAIRE

[See attached.]

 

D - 2- 1

Form Administrative Questionnaire



--------------------------------------------------------------------------------

1

 

ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)

CONFI DENTIAL

 

1.     Borrower or Deal Name: Avnet, Inc. (Parent); Avnet Holdings Europe BVBA,
Tenva Group Holdings Limited (Borrowers)

 

E-mail this document with your commitment letter to: Robert Rittelmeyer

 

E-mail address of recipient: robert.j.rittelmeyer@baml.com

 

 

2.    Legal Name of Lender of Record for Signature Page:

 

Markit Entity Identifier (MEI) #:

 

Fund Manager Name (if applicable):

 

Legal Address from Tax Document of Lender of Record:

 

Country:

 

Address:

 

City:              State/Province:              Postal Code:

 

 

3.    Domestic Funding Address:

  

 

4.  Eurodollar Funding Address (if different than #3):

Street Address:    Street Address: Suite/ Mail Code:    Suite/ Mail Code: City:
             State:    City:              State: Postal Code:             
Country:    Postal Code:              Country:

 

 

5. Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:      Secondary Credit Contact:   First Name:      First
Name:   Middle Name:      Middle Name:   Last Name:      Last Name:   Title:
     Title:   Street Address:      Street Address:   Suite/Mail Code:     
Suite/Mail Code:   City:      City:   State:      State:   Postal Code:     
Postal Code:   Country:      Country:   Office Telephone #:      Office
Telephone #:   Office Facsimile #:      Office Facsimile #:   Work E-Mail
Address:      Work E-Mail Address:   SyndTrak E-Mail Address:      SyndTrak
E-Mail Address:

Additional Syndtrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
Syndtrak below.

 

SyndTrak E-Mail Addresses:

 

LOGO [g234364g05r58.jpg]



--------------------------------------------------------------------------------

2

 

ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)

CONFI DENTIAL

 

Primary Operations Contact:      Secondary Operations Contact:   First:
             MI:              Last:      First:              MI:             
Last:   Title:      Title:   Street Address:      Street Address:   Suite/Mail
Code:      Suite/Mail Code:   City:              State:      City:             
State:   Postal Code:              Country:      Postal Code:             
Country:   Telephone:              Facsimile:      Telephone:             
Facsimile:   E-Mail Address:      E-Mail Address:   SyndTrak E-Mail Address:
     SyndTrak E-Mail Address:

Does Secondary Operations Contact need copy of notices?    YES ¨    NO ¨

 

Letter of Credit Contact:      Draft Documentation Contact or Legal Counsel:  
First:              MI:              Last:      First:              MI:
             Last:   Title:      Title:   Street Address:      Street Address:  
Suite/Mail Code:      Suite/Mail Code:   City:              State:      City:
             State:   Postal Code:              Country:      Postal Code:
             Country:   Telephone:              Facsimile:      Telephone:
             Facsimile:   E-Mail Address:      E-Mail Address:

 

6. Currencies and Jurisdictions in Transaction:

 

PLEASE CHECK BOX OF THE CURRENCIES YOUR INSTITUTION CAN FUND UNDER THIS
TRANSACTION: ¨    USD    ¨    ¨ ¨    EUR    ¨    ¨ ¨    ¨    ¨ ¨    ¨    ¨

 

PLEASE CHECK BOX IF YOUR INSTITUTION CAN FUND UNDER THE FOLLOWING JURISDICTIONS:
¨    USA    ¨    ¨ ¨    UK    ¨    ¨ ¨    Belgium    ¨    ¨ ¨    ¨    ¨       
    

 

7.  Lender’s Payment Instructions:

Please input payment instructions for each respective currency referenced within
Section 6 above in fields below. If your respective institution is unable to
fund any of the above currencies, please inform e-mail recipient identified in
Section 1 of this Administrative Questionnaire Form immediately. If submitting
payment instructions under separate cover, please indentify below.

 

Are Lender Payment Instructions attached separately?    YES ¨    NO ¨

If NO, please complete payment instructions on next page.

 

LOGO [g234364g05r58.jpg]



--------------------------------------------------------------------------------

3

 

ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)

CONFI DENTIAL

 

 

Currency: US Dollars

  

Currency:             

Bank Name:

  

Bank Name:

ABA #:

  

SWIFT #:

City:                      State:

  

Country:

Account #:

  

Account #:

Account Name:

  

Account Name:

Attention:

  

FCC Account #:

  

FCC Account Name:

  

Attention:

Currency:             

  

Bank Name:

  

SWIFT #:

  

Currency:             

Country:

  

Bank Name:

Account #:

  

SWIFT #:

Account Name:

  

Country:

FCC Account #:

  

Account #:

FCC Account Name:

  

Account Name:

Attention:

  

FCC Account #:

  

FCC Account Name:

Currency:             

  

Attention:

Bank Name:

  

SWIFT #:

  

Currency:             

Country:

  

Bank Name:

Account #:

  

SWIFT #:

Account Name:

  

Country:

FCC Account #:

  

Account #:

FCC Account Name:

  

Account Name:

Attention:

  

FCC Account #:

  

FCC Account Name:

Currency:             

  

Attention:

Bank Name:

  

SWIFT #:

  

Country:

  

Currency:             

Account #:

  

Bank Name:

Account Name:

  

SWIFT #:

FCC Account #:

  

Country:

FCC Account Name:

  

Account #:

Attention:

  

Account Name:

  

FCC Account #:

  

FCC Account Name:

  

Attention:

 

LOGO [g234364g05r58.jpg]



--------------------------------------------------------------------------------

4

 

ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)

CONFI DENTIAL

 

8. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to

    Bank Name:

    ABA #:

    City:                      State:

    Account #:

    Account Name:

    Attention:

    Use Lender’s US Dollars Wire Payment Instructions in Section #6
above?    YES ¨     NO ¨

 

 

 

9. Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):           -                    
              

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9   ¨         W-8BEN ¨        W-8ECI ¨        W-8EXP ¨        W-8IMY ¨

Tax Contact:

First:                      MI:                      Last:

Title:

Street Address:

Suite/ Mail Code:

City:                      State:

Postal Code:                      Country:

Telephone:                      Facsimile:

E-Mail Address:

SyndTrak E-Mail Address:

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).



A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

 

LOGO [g234364g05r58.jpg]



--------------------------------------------------------------------------------

5

 

ADMINISTRATIVE QUESTIONNAIRE – (MULTICURRENCY)

CONFI DENTIAL

 

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

*Additional guidance and instructions as to where to submit this documentation
can be found at this link

 

LOGO [g234364g22b04.jpg]

 

 

 

 

 

LOGO [g234364g05r58.jpg]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF OPINION OF COVINGTON & BURLING LLP, AS SPECIAL COUNSEL TO THE LOAN
PARTIES

[See attached.]

 

E- 1- 1

Form of Opinion of Covington and Burling, as Special Counsel to the Loan Parties



--------------------------------------------------------------------------------

[Letterhead of Covington & Burling LLP]

[●], 2016

Bank of America, N.A., as Administrative Agent,

and the Lenders party to the Credit Agreement

referred to below

1455 Market Street, 5th Floor

San Francisco, California 94103

Ladies and Gentlemen:

We have acted as special New York counsel to Avnet Holding Europe BVBA, a
private limited liability company organized under the laws of Belgium with
registered number RPR Brussel 0826.379.919 (the “Belgian Borrower”), Tenva Group
Holdings Limited, a private limited company, incorporated under the laws of
England with registered number 08754845 (the “UK Borrower,” and together with
the Belgian Borrower, each a “Borrower,” and together, the “Borrowers”), and
Avnet, Inc., a New York corporation (the “Parent,” and together with the
Borrowers, the “Loan Parties”), in connection with the Senior Unsecured Term
Loan Credit Agreement, dated the date hereof (the “Credit Agreement”), among the
Loan Parties, each lender from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (the “Administrative
Agent”). This letter is delivered to you pursuant to Section 4.01(a)(iv)(A) of
the Credit Agreement.

We have reviewed (i) the Credit Agreement, (ii) the Guaranty Agreement, dated as
of the date hereof (the “Parent Guaranty,” and together with the Credit
Agreement, each a “Document” and together the “Documents”), by the Parent in
favor of the Administrative Agent and the Lenders, and (iii) such corporate
records, certificates and other documents, and such questions of law, as we have
deemed necessary or appropriate for the purposes of this opinion.

We have assumed that all signatures are genuine, that all documents submitted to
us as originals are authentic and that all copies of documents submitted to us
conform to the originals. We have assumed further that each Loan Party, each
Lender and the Administrative Agent has duly authorized, executed and delivered
the Documents to which it is a party and that the Credit Agreement is the valid
and binding obligation of the Administrative Agent and each Lender party
thereto, enforceable against each in accordance with its terms. We have assumed
further that each Loan Party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization (to the extent the
concept of “good standing” exists under the laws of England and Belgium) and has
all requisite power, authority and legal right to execute, deliver and perform
its obligations under the Documents to which it is a party. We have assumed
further that the execution and delivery of the Documents by the Loan Parties and
the performance by the Loan Parties of their obligations thereunder do not and
will not violate or contravene any judgment, order, or decree issued by any
court, arbitrator or governmental or

 

- 1 -



--------------------------------------------------------------------------------

regulatory authority, or conflict with or result in a breach of, or constitute a
default under, any contract or other instrument binding on or affecting the Loan
Parties or any of their properties or assets. We have assumed further the
accuracy of the representations and, for purposes of the opinions set forth in
paragraphs 3 and 5, compliance by the Loan Parties with the covenants set forth
in Articles V, VI and VII of the Credit Agreement, including, without
limitation, Sections 5.14 and 7.09. We have made no investigation for the
purpose of verifying the assumptions set forth herein.

With respect to certain matters of New York law, we note that you are relying on
an opinion of the Vice President and Corporate Secretary of the Parent, dated as
of even date herewith, delivered to you pursuant to Section 4.01(a)(iv)(B) of
the Credit Agreement. With respect to all matters of Belgian law, we note that
you are relying on an opinion of NautaDutilh SPRL, dated as of even date
herewith, delivered to you pursuant to Section 4.01(a)(iv)(C) of the Credit
Agreement. With respect to all matters of English law, we note that you are
relying on an opinion of Covington & Burling LLP, dated as of even date
herewith, delivered to you pursuant to Section 4.01(a)(iv)(D) of the Credit
Agreement. Our opinions herein are subject to the same assumptions,
qualifications and limitations with respect to such matters as are contained in
such opinions.

We have relied as to certain matters on information obtained from officers of
the Loan Parties and other sources believed by us to be responsible.

Based upon the foregoing, and subject to the qualifications and assumptions set
forth below, we are of the opinion that, insofar as the law of the State of New
York and the Federal law of the United States of America are concerned:

1. Each Document constitutes the valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

2. No consent, approval, authorization or other action by or filing with any
governmental agency or instrumentality of the State of New York or the United
States of America is required on the part of any of the Loan Parties for the
execution and delivery of any Document to which any such Loan Party is a party
or the consummation of the transactions contemplated thereby in accordance with
the terms thereof (including, without limitation, the payment of Obligations (as
defined in the Credit Agreement) when due and payable under the Credit
Agreement, and the delivery of borrowing notices and other financial information
set forth therein).

3. The execution and delivery by each Loan Party of each Document to which such
Loan Party is a party and the consummation by such Loan Party of the
transactions contemplated thereby in accordance with the terms thereof
(including, without limitation, the payment of Obligations (as defined in the
Credit Agreement) when due and payable under the Credit Agreement, and the
delivery of borrowing notices and other financial information set forth

 

- 2 -



--------------------------------------------------------------------------------

therein) do not violate any New York or Federal statute, law, rule or regulation
known to us to which such Loan Party is subject.

4. No Loan Party is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5. Neither the financing as contemplated by the Credit Agreement nor the use of
the proceeds thereof by the Loan Parties as described in the Credit Agreement
will violate Regulation U of the Board of Governors of the Federal Reserve
System.

The foregoing opinion is subject to the following qualifications:

(a) We express no opinion as to:

(i) waivers of defenses, subrogation and related rights, rights to trial by
jury, rights to object to venue, or other rights or benefits bestowed by
operation of law;

(ii) releases or waivers of unmatured claims or rights;

(iii) indemnification, contribution or exculpation provisions, to the extent
they purport to indemnify any party against, or release or limit any party’s
liability for, its own breach or failure to comply with statutory obligations,
or to the extent such provisions are contrary to public policy;

(iv) provisions for liquidated damages and penalties, penalty interest and
interest on interest;

(v) provisions purporting to require a prevailing party in a dispute to pay
attorneys’ fees and expenses, or other costs, to a non-prevailing party;

(vi) provisions purporting to supersede equitable principles, including
provisions requiring amendments and waivers to be in writing and provisions
making notices effective even if not actually received;

(vii) provisions purporting to make a party’s determination conclusive;

(viii) restrictions upon transfers, pledges or assignments of a party’s rights
under the Documents;

(ix) exclusive jurisdiction or venue provisions;

(x) provisions purporting to determine the rate at which judgments in currencies
other than United States Dollars would be translated into United States Dollars
or vice-versa; or

 

- 3 -



--------------------------------------------------------------------------------

(xi) provisions in the Documents requiring compliance with, or referring to, (A)
the terms of any agreement or other instrument that is not a Document or (B) any
law other than the law of the State of New York or the Federal law of the United
States of America.

(b) We express no opinion as to any right of setoff, netting, bankers lien or
counterclaim or right to the application of property in the possession or
control of the Administrative Agent or any Lender.

(c) We express no opinion as to the conclusive effect or enforceability of a
foreign country judgment in a state or Federal court in the United States of
America.

(d) Except as set forth in paragraphs 4 and 5, we express no opinion as to any
Federal or state securities or Blue Sky laws, commodities laws or insurance laws
or as to any anti-fraud laws.

(e) We express no opinion on Regulation T or X of the Board of Governors of the
Federal Reserve System.

(f) We express no opinion as to any tax laws or the Employee Retirement Income
Security Act of 1974, as amended.

(g) We express no opinion as to any legal requirements or restrictions
applicable to the Administrative Agent or any Lender.

(h) Our opinions in paragraphs 2 and 3 above are limited to laws and regulations
normally applicable to transactions of the type contemplated by the Documents
and do not extend to laws or regulations relating to, or to licenses, permits,
approvals and filings necessary for, the conduct of the Loan Parties’ business,
or to any environmental laws or regulations.

We are members of the bar of the District of Columbia and the State of New
York. We do not express any opinion herein on any laws other than the law of the
State of New York and the Federal law of the United States of America.

This letter is given solely for your benefit and may not be disclosed to or
relied upon by any other person without our written consent, except that (a) you
may permit any person acquiring a participation in, or an assignment of, any
interest in the obligations of the Loan Parties under the Credit Agreement to
rely on this opinion as of the date hereof as if it were addressed to such
person and (b) this letter may be disclosed to a bank examiner or other
governmental official having regulatory authority over the Administrative Agent
or any Lender or as otherwise required by applicable law, regulation or legal
process.

Very truly yours,

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF OPINION OF VICE PRESIDENT AND CORPORATE SECRETARY OF THE PARENT

[See attached.]

 

E- 2- 1

Form of Opinion of Vice President and Corporate Secretary of the Parent



--------------------------------------------------------------------------------

[Letterhead of Avnet, Inc.]

[●], 2016

Bank of America, N.A., as Administrative Agent,

and the Lenders party to the Credit Agreement

referred to below

1455 Market Street, 5th Floor

San Francisco, California 94103

Re: Avnet, Inc. — Senior Unsecured Term Loan Credit Agreement dated as of
September 14, 2016

Ladies and Gentlemen:

I am a vice president, assistant general counsel and the corporate secretary of
Avnet, Inc., a New York corporation (the “Parent”). I am rendering this opinion
in connection with the Senior Unsecured Term Loan Credit Agreement, dated the
date hereof (the “Credit Agreement”), among Avnet Holding Europe BVBA, a limited
liability company organized under the laws of Belgium (the “Belgian Borrower”),
Tenva Group Holdings Limited, a private limited company organized under the laws
of England (the “UK Borrower” and together with the Belgian Borrower, each a
“Borrower” and together, the “Borrowers”) and the Parent (the Parent, together
with the Borrowers, are hereinafter referred to as the “Loan Parties”), each
lender party thereto (the “Lenders”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”).

For purposes of rendering this opinion, I have reviewed and examined the
originals, or copies identified to my satisfaction as being true and complete
copies of the originals, of the following documents and instruments:

(i) the Credit Agreement, including the Schedules and Exhibits thereto;

(ii) the Guaranty Agreement, dated as of the date hereof (the “Parent Guaranty”
and together with the Credit Agreement, each a “Document” and collectively the
“Documents”), by the Parent in favor of the Administrative Agent and the
Lenders; and

(iii) such other documents, certificates, instruments, corporate records and
other statements of governmental officials, officers of the Loan Parties and
others as I have deemed necessary or advisable to enable me to render the
opinions set forth herein.

I have assumed without independent investigation that the signatures on all
documents examined by me (other than those of the Loan Parties on the Documents)
are genuine; all individuals executing such documents had all requisite legal
capacity and competency; the documents submitted to me as originals are
authentic and the documents submitted to me as certified or reproduction copies
conform to the originals; each party to the



--------------------------------------------------------------------------------

Credit Agreement (other than the Parent) has all requisite power and authority
to execute, deliver and perform its obligations under the Credit Agreement; and
the execution and delivery of such Credit Agreement by each party thereto (other
than the Parent) and performance by such party of its obligations thereunder
have been duly authorized by all necessary corporate or other action.

Based on the foregoing and in reliance thereon, and subject to the assumptions,
exceptions, qualifications and limitations set forth herein, I am of the opinion
that:

1. The Parent is a validly existing corporation in good standing under the laws
of the State of New York and has all requisite corporate power to execute,
deliver and perform its obligations under the Documents.

2. The execution and delivery by the Parent of the Documents and the performance
of its obligations thereunder have been duly authorized by all necessary
corporate action. The Documents have been duly executed and delivered by the
Parent.

3. The execution, delivery and performance by each Loan Party of the Documents
do not (i) violate (A) the Organization Documents of the applicable Loan Party
or (B) any order, judgment or decree binding on the applicable Loan Party, (ii)
in the case of the Parent, result in a breach of or default under any contract
of the Parent filed as an exhibit to the Parent’s periodic reports under the
Securities Exchange Act of 1934, as amended, or result in or require the
creation or imposition of any lien or encumbrance upon any assets of the Parent
under any such contract, or (iii) in the case of each Borrower, result in a
breach of default under any material contract of the Borrower, or result in or
require the creation or imposition of any lien or encumbrance upon any assets of
the Borrower under any such material contract.

4. To my knowledge, there is no action, suit or proceeding pending against or
threatened against or affecting the Loan Parties before any court, governmental
or regulatory authority or arbitrator, which if adversely determined would
question, either individually or collectively, the validity of the Documents, or
any of the transactions contemplated thereby.

I am admitted to practice in the State of New York and express no opinion as to
matters governed by any laws other than the laws of the State of New York. This
opinion is limited to the effect of the present state of the laws of the State
of New York. I assume no obligation to revise or supplement this opinion in the
event of future changes in such laws or the interpretations thereof or such
facts.

This opinion is rendered only to you and solely for your benefit in connection
with the transactions contemplated by the Credit Agreement. This opinion may not
otherwise be relied upon, or furnished, quoted or copied, in whole or in part,
by you to or by any other person or entity (other than an assignee or
participant of yours) for any purpose or in any other context, without my prior
written consent; provided, that you may provide this opinion (i) to bank
examiners and other regulatory authorities should they so request in connection
with their normal examinations or should such disclosure otherwise be required
under applicable law, (ii) to your independent auditors and attorneys, (iii)
pursuant to order or legal process of any court or governmental agency, (iv) in
connection with any legal action to which you are a party arising out of the
transactions contemplated by the Credit Agreement or (v) the proposed assignee
of or participant in your interest under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

Very truly yours, Michael McCoy Vice President, Assistant General Counsel and
Corporate Secretary Avnet, Inc.

 

3



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF OPINION OF NAUTADUTILH SPRL, AS LOCAL COUNSEL TO THE BELGIAN BORROWER

[See attached.]

 

E- 3- 1

Form of Opinion of NautaDutilh SPRL, as local counsel to the Belgian Borrower



--------------------------------------------------------------------------------

Chaussée de la Hulpe 120

1000 Bruxelles

T +32 2 566 80 00

F +32 2 566 80 01

  

Brussels,              2016

 

To:

 

The Addressees listed in Exhibit B

Ladies and Gentlemen,

Re: Avnet Holding Europe BVBA

We have acted as special legal counsel as to Belgian law to the Addressees in
connection with the execution and delivery by the Company of the Opinion
Document. This opinion is rendered to you in compliance with Section 4.01 of the
Opinion Document.

Capitalised terms used in this opinion letter have the meanings set forth in
Exhibit A. Capitalised terms used and not otherwise defined in this opinion
shall have the respective meanings assigned to them in the Opinion Document,
unless the context otherwise requires.

The section headings used in this opinion letter are for convenience of
reference only and are not to affect its construction or to be taken into
consideration in its interpretation.

This opinion letter is addressed solely to the Addressees. It may only be relied
upon by the Addressees in connection with the Opinion Document. Its contents may
not be quoted, otherwise included, summarised or referred to in any publication
or document or disclosed to any other party, in whole or in part, for any
purpose, without our prior written consent, except that a copy of this opinion
letter may be disclosed on a non-reliance basis (a) to the extent required by
any applicable law or regulation; (b) to any counsel, accountant or other
professional advisor of the Addressees; (c) to any regulatory authority having
jurisdiction over an Addressees; (d) to any prospective assignee or participant
of the Addressees; (e) any future assignee of any Lender’s interest in the loans
under the Credit Agreement pursuant to an assignment that is made and consent to
in accordance with the express provisions of Section 10.06 of the Credit
Agreement; (f) in connection with any actual or potential dispute or claim to
which an Addressee is a party, in each case for the purposes of information only
on the strict understanding that NautaDutilh assumes no duty or liability
whatsoever to any such recipient as a result or otherwise. This opinion letter
does not purport to address all matters of Belgian law that may be of relevance
to the Addressees with respect to the Opinion Document. This opinion letter is
strictly limited to the matters stated in it and may not be read as extending by
implication to any matters not specifically referred to in it. Nothing in this
opinion letter should be taken as expressing an opinion in respect of any
representations or warranties, or other information, contained in the Opinion



--------------------------------------------------------------------------------

 

2

 

Document or any other document reviewed in connection with this opinion letter,
except as expressly confirmed in this opinion letter.

In rendering the opinions expressed in this opinion letter, we have exclusively
reviewed and relied upon the Opinion Document and the Corporate Documents. We
have not investigated or verified any factual matter disclosed to us in the
course of our review. We have not been involved in structuring, drafting or
negotiating the Opinion Document.

This opinion letter sets out our opinion on certain matters of the laws with
general applicability of Belgium, and, insofar as they are directly applicable
in Belgium, of the European Union, as at today’s date and as presently
interpreted under published authoritative case law of Belgian courts, the
General Court and the Court of Justice of the European Union. Except if
expressly stated otherwise hereunder, we do not express any opinion on Belgian
or European competition law, tax law or regulatory law. No undertaking is
assumed on our part to revise, update or amend this opinion letter in connection
with or to notify or inform the Addressees of, any developments and/or changes
of Belgian or European law subsequent to today’s date.

The opinions expressed in this opinion letter are to be construed and
interpreted in accordance with Belgian law. This opinion letter may only be
relied upon by the Addressees, and our willingness to render this opinion letter
is based, on the condition that the Addressees accept and agree that (i) the
courts of Brussels have exclusive jurisdiction to settle any issues of
interpretation or liability arising out of or in connection with this opinion
letter, (ii) all matters related to the legal relationship arising out of or in
connection with this opinion letter (whether contractual or non-contractual),
including the above submission to jurisdiction, is governed by Belgian law,
(iii) any liability arising out of or in connection with this opinion letter
shall be limited to the amount which is paid out under NautaDutilh’s insurance
policy in the matter concerned, and (iv) no person other than NautaDutilh may be
held liable in connection with this opinion letter.

In this opinion letter, legal concepts are expressed in English terms. The
Belgian legal concepts concerned may not be identical in meaning to the concepts
described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Belgian legal concepts described
by the English terms.

We have not assisted you in any way in relation to the Opinion Document; on
those matters you have been separately advised by your own external counsel.



--------------------------------------------------------------------------------

 

3

 

We accept a duty of care to you in relation to the matters opined on in this
opinion letter, but the giving of this opinion letter is not to be taken as
implying that we owe you any wider duty of care in relation to the transaction
or the content of the Opinion Document and their commercial and financial
implications. Notwithstanding the provision of this opinion letter, we expressly
reserve the right to represent our client (if it so requests) in relation to any
matters affecting the Opinion Document at any time in the future (whether or not
you retain separate advisers on any such matter), and the fact that we have
provided this opinion to you shall not be deemed to have caused us to have any
conflict of interest in relation to the giving of any such advice. We shall have
no obligation to advise you on any of the matters referred to in this opinion
letter. The provision of this opinion letter to you does not create or give rise
to any client relationship between our firm and you.

Assumptions

For the purposes of this opinion letter, we have assumed that:

 

a. all documents reviewed by us as originals are complete and authentic; all
documents reviewed by us as drafts of documents or as fax, photo or electronic
copies of originals are in conformity with the executed originals thereof and
such originals are complete and authentic and the signatures thereon are the
genuine signatures of the persons purporting to have signed the same;

 

b. no defects attach to the incorporation of the Company and the Instrument of
Incorporation refers to a valid notarial deed (authentieke akte / acte
authentique) which has been executed by or on behalf of a civil law notary
(notaris / notaire) who had the power and authority to execute such instrument;

 

c. the information recorded in the Articles of Association is correct as of the
date thereof and since that date they have not been amended; although not
conclusive, there is nothing in the Publications that contradicts this;

 

d. the Publications, the Share Register, the Extract and the Excerpt are
complete, correct and up-to-date;

 

e. the principal place of business (voornaamste vestiging / établissement
principal), the place of effective management and (for the purposes of the
Insolvency Regulation) the centre of main interest of the Company are located in
Belgium;



--------------------------------------------------------------------------------

 

4

 

f. the resolutions recorded in the Board Resolutions are in full force and
effect, correctly reflect the resolutions passed thereby and have been taken at
a validly convened meeting of the board of managers (college van zaakvoerders /
collège de gestion) of the Company, the managers of which were validly
appointed; the managers who attended and voted at the meeting where the Board
Resolutions were adopted have complied with all applicable provisions of Article
259 of the Belgian Company Code dealing with conflicts of interests; the factual
statements made and the confirmations given in the Board Resolutions are
complete and correct;

 

g. the Power of Attorney (i) is in full force and effect, and (ii) under any
applicable law other than Belgian law, validly authorises the person or persons
purported to be granted power of attorney, to represent and bind the Company
vis-à-vis the other parties to the Opinion Document with regard to the
transactions contemplated by and for the purposes stated in the Opinion
Document;

 

h. each of the parties to the Opinion Document (other than the Company) has:

 

  (i) been duly incorporated or formed and is validly existing as a legal
entity;

 

  (ii) the corporate power to enter into the Opinion Document and to perform its
obligations thereunder;

 

  (iii) taken all necessary corporate action in connection with the entering
into the Opinion Document; and

 

  (iv) validly signed the Opinion Document;

 

i. each of the parties to the Opinion Document (other than the Company) complies
with the requirements under Belgian law, or any foreign law applicable to it,
for the execution by it of the Opinion Document and the performance by it of its
obligations thereunder;

 

j.

none of the parties to the Opinion Document has (i) been dissolved (ontbonden /
dissoute) or resolved to enter into liquidation (vereffening / liquidation),
(ii) ceased to exist pursuant to a merger (fusie / fusion) or a division
(splitsing / scission), (iii) had its assets placed under administration (onder
bewind gesteld / placée sous administration), (iv) ceased to pay its debts as
they fall due (staking van betaling / cessation



--------------------------------------------------------------------------------

 

5

 

  de paiement), (v) filed an application for or been subject to proceedings for
bankruptcy (faillissement / faillite) or judicial reorganisation (gerechtelijke
reorganisatie / réorganisation judiciaire), (vi) been declared bankrupt
(failliet verklaard / déclarée en faillite), or (vii) been made subject to any
other insolvency proceedings or similar proceedings in any jurisdiction or
otherwise been limited in its power to dispose of its assets, and none of the
parties to the Opinion Document is subject to measures such as the appointment
of a provisional administrator (voorlopig bewindvoerder / administrateur
provisoire) or sequestrator (sekwester / séquestre) or similar proceedings in
any jurisdiction; although not conclusive, there is nothing in the Publications,
the Extract or the Excerpt that contradicts this with respect to the Company;

 

k. the Opinion Document has been entered into, delivered and executed in each of
the parties’ individual corporate interests, for bona fide commercial reasons,
without fraudulent intent and on arm’s-length commercial terms by each of the
parties thereto;

 

l. the obligations undertaken by the parties thereto under the Opinion Document
(i) do not violate the legal speciality principle of such party, (ii) fall
within such party’s corporate purpose and (iii) meet such party’s corporate
interest;

 

m. none of the parties to the Opinion Document (other than the Company) benefits
from any right of immunity from legal proceedings or the enforcement of
judgments or arbitral awards in relation to the Opinion Document;

 

n. no moneys borrowed under the Opinion Document have been or will be used to
finance or refinance in whole or in part an acquisition of or subscription to
the Company’ shares, profit shares and/or certificates relating to any of these
and the security interests or guarantee granted by the Company under or pursuant
to the Opinion Document have not been granted in view of the direct or indirect
acquisition or subscription of any of the Company’s shares, profit shares and/or
certificates relating to any of these;

 

o.

under any applicable law (other than Belgian law) (i) the Opinion Document
constitutes the legal, valid and binding obligations of the parties thereto,
enforceable against them in accordance with its terms, (ii) the choice of law
clause in the Opinion Document constitutes a legal, valid and binding choice of
law, and (iii) the agreement conferring



--------------------------------------------------------------------------------

 

6

 

  jurisdiction in the Opinion Document constitutes a legal, valid and binding
agreement conferring jurisdiction;

 

p. all conditions precedent to the effectiveness of the Opinion Document have
been satisfied or waived;

 

q. none of the parties to the Opinion Document has entered into special
arrangements (which are not apparent from the face of the Opinion Document or
which have not been disclosed to us) which would derogate from or have an impact
on the provisions of the Opinion Document;

 

r. the Company falls within the scope of accounting consolidation at the level
of Avnet, Inc. This is confirmed by the Back-Up Certificate;

 

s. based on the consolidated figures of Avnet, Inc., all of the thresholds set
out in Article 15, §1 of the Belgian Company Code are exceeded, i.e. (a) the
Avnet Consolidated Group has more than 50 employees at all times; (b) the annual
turnover, excluding VAT, of the Avnet Consolidated Group is more than EUR
9,000,000; and (c) the Avnet Consolidated Group has a total balance sheet of
more than EUR 4,500,000; we understand that this is confirmed by the Group
Annual Report; and

 

t. none of the opinions stated in this opinion letter will be affected by any
foreign law.

Opinions

Based upon and subject to the foregoing and subject to the qualifications set
forth in this opinion letter and to any matters, documents or events not
disclosed to us, we express the following opinions:

Corporate Status

 

1. The Company has been duly incorporated and is validly existing as a besloten
vennootschap met beperkte aansprakelijkheid / société privée à responsabilité
limitée.

Corporate Power

 

2. The Company has the corporate power to enter into the Opinion Document and to
perform its obligations thereunder. The Company does not violate any provision
of its Articles of Association by entering into the Opinion Document or
performing its obligations thereunder.



--------------------------------------------------------------------------------

 

7

 

Corporate Action

 

3. The Company has taken all corporate action required by its Articles of
Association and Belgian law in connection with entering into the Opinion
Document and the performance of its obligations thereunder.

Valid Signing

 

4. The Opinion Document has been validly signed by the Company.

Choice of Law

 

5. A Belgian court will recognise the choice of the law of the State of New York
to govern the contractual obligations of the Company under the Opinion Document.

No Violation of Law

 

6. The entering into of the Opinion Document by the Company does not in itself
result in a violation of Belgian law that would affect the enforceability of the
Opinion Document against it in Belgium.

No Authorisations, Consents or Approvals

 

7. No authorisation, consent, approval, licence or order from or notice to or
filing with any regulatory or other authority or governmental body of Belgium is
required by the Company in connection with its entering into the Opinion
Document or the performance of its contractual obligations thereunder, which, if
not obtained or made, would affect the enforceability of the Opinion Document
against it in Belgium.

Jurisdiction

 

8. The agreement conferring jurisdiction in the Opinion Document will be
recognised under Belgian law, and, if applicable, given effect to by a Belgian
court.

Enforcement of Judgments

 

9. A final and enforceable judgment of the courts of the State of New York
(United States) sitting in New York County and of the United States District
Court of the Southern District of New York, and in any appellate Court thereof,
will be recognised and enforced in Belgium, without re-litigation of the dispute
in question.



--------------------------------------------------------------------------------

 

8

 

Immunity

 

10. The Company has the power to sue or to be sued in its own name.

 

11. The Company cannot claim immunity from the enforcement of judgments of the
competent Belgian courts.

Qualification to do Business

 

12. It is not necessary under the laws of Belgium (a) in order to enable the
Addressees or any of them to enforce their rights under the Opinion Document or
(b) solely by reason of entering into any of the Opinion Document, that any of
them be licensed, qualified or otherwise entitled to carry on business in
Belgium.

No Residence

 

13. The Addressees are not and will not be deemed to be resident, domiciled,
carrying on business or subject to taxation in Belgium by reason only of the
signing and/or enforcement of the Opinion Document or the performance by the
Company of its obligations thereunder.

Registration and Stamp Duties

 

14. No stamp, registration or similar documentary taxes or duties are payable in
Belgium in respect of the execution of the Opinion Document as a condition to
the legality or validity thereof or the admissibility in evidence thereof in the
Belgian courts.

No application of SME Financing Act

 

15. The SME Financing Act does not apply to the credit granted to the Company
pursuant to the Opinion Document.

Qualifications

The opinions expressed above are subject to the following qualifications:

 

A. As Belgian lawyers we are not qualified or able to assess the true meaning
and purport of the terms of the Opinion Document under the applicable law and
the obligations of the parties thereto and we have made no investigation of such
meaning and purport. Our review of the Opinion Document and of any other
documents subject or expressed to be subject to any law other than Belgian law
has therefore been limited to the terms of such documents as they appear to us
on their face.



--------------------------------------------------------------------------------

 

9

 

B. The opinions expressed in this opinion letter may be limited or affected by:

 

  (i) any applicable bankruptcy, insolvency, judicial reorganisation
(gerechtelijke reorganisatie / réorganisation judiciaire), moratorium,
liquidation or other laws or procedures now or hereinafter in effect, relating
to or affecting the enforcement or protection of creditors’ rights generally,
including the Insolvency Regulation; in particular, but without limitation,
Belgian law provides that any provision in an agreement, which triggers the
automatic termination of such agreement by reason of the application for or
grant of a judicial reorganisation is without effect;

 

  (ii) the provisions of fraudulent preference and fraudulent conveyance (actio
pauliana) and similar rights available in other jurisdictions to liquidators in
bankruptcy proceedings or creditors;

 

  (iii) claims based on tort (onrechtmatige daad / acte délictuel);

 

  (iv) sanctions and measures implemented or effective in Belgium under European
Union regulations;

 

C. The term “enforceable” used in this opinion means that the relevant
obligations are generally enforced by Belgian courts. It does not mean that
those obligations will necessarily be enforced under all circumstances in
accordance with their terms and conditions, and nothing in this opinion must be
taken as indicating that such obligations would be specifically enforceable or
that injunctive relief would be available as a remedy for the enforcement of
such obligations.

 

D. The opinions expressed in this opinion letter may be limited or affected by
the rules of force majeure (overmacht / force majeure), suspension (opschorting
/ suspension), dissolution (ontbinding / dissolution), good faith (goede trouw /
bonne foi), abuse of law (rechtsmisbruik / abus de droit), set-off (verrekening
/ compensation) and other defences afforded by Belgian law to obligors
generally. In addition, the Opinion Document may be held to be null and void if
it was caused, obtained or affected by fraud, mistake (dwaling / erreur),
misrepresentation (bedrog / dol), undue influence, duress (geweld / violence),
or a violation of a principle of public policy or morality. In addition, the
enforcement of the Opinion Document is subject to prescription or limitation
periods.



--------------------------------------------------------------------------------

 

10

 

E. Notwithstanding anything to the contrary provided in the Opinion Document:

 

  (i) any contractual obligation may be amended orally or by consent of the
parties thereto;

 

  (ii) a Belgian court may decline to give effect to a provision which
stipulates that the invalidity of a provision of a contract will not invalidate
any other provision thereof, if the court is of the opinion that the invalid
provision in question constitutes an essential element of such contract;

 

  (iii) a provision contained in a contract to the effect that failure to
exercise or delay in exercising any right or remedy shall not operate as a
waiver of such rights or remedies, may not be effective;

 

  (iv) a provision in a contract to the effect that such contract or any
provisions thereof shall be binding on the successors or assigns of any party
thereto, may not be valid in the absence of an agreement to that effect with any
such successor or assign;

 

  (v) a Belgian court may reduce stipulated damages and a stipulated penalty
upon the demand of the obligor if it is evident that fairness so requires;

 

  (vi) Belgian courts may grant payment terms to debtors in exceptional
circumstances and, more generally, periods of grace for the performance of its
obligations may be granted by the courts to a debtor who has acted in good
faith;

 

  (vii) an obligation not to transfer or dispose of an asset may not be
effective as against third parties acquiring such asset;

 

  (viii) where any party to an agreement or undertaking is vested with
discretion or may determine a matter in its opinion, Belgian courts may require
that such discretion be exercised reasonably or that such an opinion be based on
reasonable grounds;

 

  (ix) obligations will not necessarily be enforced in all circumstances and any
particular remedy will not necessarily in all cases be available, as Belgian
courts may not grant remedies such as specific performance (uitvoering in natura
/ exécution en nature) or injunctions or, as the case may be, enforce provisions
of agreements in accordance with their terms in all circumstances, but may
instead award damages and compensation, especially in the case of obligations to
do something (verbintenissen om iets te doen / obligations de faire), about
which specific performance may not be granted;



--------------------------------------------------------------------------------

 

11

 

  (x) a determination, designation, calculation or certificate as to any matter
provided for in a contract might, in certain circumstances, be held by a Belgian
court not to be final, conclusive and binding (for example, if it could be shown
to have an unreasonable or arbitrary basis or not to have been reached in good
faith) notwithstanding the provisions of the relevant contract.

 

F. The information contained in the Publications, the Share Register, the
Extract and the Excerpt does not constitute conclusive evidence of the facts
reflected in them.

 

G. A power of attorney or mandate can be revoked ad nutum (i.e. without any
prior motive or without any reason) by the principal, except if it is limited in
time and/or it relates to specific matters, in which case it can be made
irrevocable. A power of attorney does not affect the authority of the principal
to perform the actions within its scope. Any appointment of an attorney usually
terminates upon bankruptcy of the principal. However, some Belgian case law and
scholarship accept that a power of attorney survives the bankruptcy of the
principal if it has been granted in the common interest of the principal and the
attorney or a third party, without prejudice to the trustee in bankruptcy’s
right to terminate the power of attorney.

 

H. Provisions providing for interest to accrue on overdue interest may be held
to be unenforceable unless all conditions set out in Article 1154 of the Belgian
Civil Code are met; Article 1154 provides that interest may only accrue on
overdue interest to the extent that such interest has been overdue for at least
one calendar year and provided the debtor is put on notice by a judicial summons
or specifically agrees at the relevant time to such interest being due.

Article 1907, third paragraph of the Belgian Civil Code prohibits an increase of
interest in case of late payment by more than 0.5% per year on the outstanding
principal amount.

Article 1907bis of the Belgian Civil Code limits the amount of indemnity which
can be charged upon total or partial prepayment, to six months of interest on
the amount prepaid, at the interest rate set by the agreement.

Article 1907ter of the Belgian Civil Code provides that if the interest rate
obviously exceeds a “normal” interest rate and the risks on the loan, a



--------------------------------------------------------------------------------

 

12

 

court may upon request of the borrower reduce the interest rate set by the
agreement.

It may not be excluded that a Belgian court would consider these provisions to
be overriding mandatory provisions of Belgian law and may therefore be applied
by a Belgian court in derogation of the relevant provisions of the Opinion
Document. We are however of the view that such risk of invalidation is remote
since these provisions are generally considered to be of a mandatory nature only
(and not of an overriding mandatory or public policy nature).

 

I. With regard to the choice of law contained in the Opinion Document, Belgian
courts (i) may apply provisions of the law of another country which cannot be
derogated from by agreement, where all other elements relevant to the situation
at the time of the choice of law are located in that other country; (ii) may
apply overriding mandatory provisions of Belgian law; (iii) may apply overriding
mandatory provisions of the law of the country where the obligations arising out
of the Opinion Document have to be or have been performed; (iv) may refuse the
application of provisions of the laws chosen under the Opinion Document, if such
application is manifestly incompatible with the public policy (openbare orde /
ordre public) of Belgium and (v) in relation to the manner of performance and
the steps to be taken in the event of defective performance, may have regard to
the law of the country in which performance takes place.

 

J. The law applicable to any non-contractual obligations arising out of or in
connection with the Opinion Document will be determined in accordance with
(i) the Rome II Regulation, provided that the relevant non-contractual
obligation is within the scope of the Rome II Regulation, or (ii) the other laws
applicable to the non-contractual obligations.

 

K. An agreement conferring jurisdiction may be ignored pursuant to the Brussels
I Regulation (recast), the Lugano II Convention, any instrument or national
legislation referred to in Article 67 of the Brussels I Regulation (recast) or
the Lugano II Convention, or limited exceptions contained in the Belgian PIL
Code.

 

L.

A judgement obtained in the courts of the State of New York (United States)
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate Court from any thereof, will be
recognised and declared enforceable in Belgium subject



--------------------------------------------------------------------------------

 

13

 

  to and in accordance with the Belgian rules and procedures set out in the PIL
Code. In that regard, the PIL Code provides that such judgement will be
recognised and be declared enforceable by Belgian courts (subject to submission
of a copy of the foreign judgement that satisfies the conditions necessary for
its authenticity, an original or certified copy of the introductory writ of
summons or equivalent document if the foreign judgement was granted without the
defendant appearing and any document showing that the foreign judgement is
enforceable and has been notified to the defendant, or such other documents as
the court deems sufficient) without investigation of the merits of the case,
unless (a) the effect of recognising this foreign judgement or declaring it
enforceable would be manifestly incompatible with public policy principles or
public law in Belgium, (b) due process has not been observed, (c) this foreign
judgement was obtained solely to circumvent the application of laws that
mandatorily apply on the basis of Belgian conflict of law rules, (d) this
foreign judgement is not final, (e) this foreign judgement is incompatible with
a previous judgement rendered either in Belgium or, if subject to potential
recognition in Belgium, abroad, (f) the claim resulting in the foreign judgement
was introduced after the introduction of a claim in Belgium that is still
pending in Belgium between the same parties and with the same subject-matter,
(g) the Belgian courts have exclusive jurisdiction to determine the matter,
(h) the court that rendered this foreign judgement obtained jurisdiction solely
by reason of the presence in the jurisdiction of that court of the plaintiff or
of assets not directly linked to the dispute, (i) the foreign judgement
conflicts with the parties’ rights in a collective insolvency procedure as
provided in the PIL Code, or (j) the recognition goes against any other reasons
of refusal of recognition or enforcement designated in the PIL Code.

 

M. A Belgian court may demand that documents submitted as evidence be translated
into the language of the proceedings (i.e. French, Dutch or German) by a sworn
translator.

 

N. A Belgian court may, notwithstanding any provision to the contrary in any of
the Opinion Document, assume jurisdiction if:

 

  (i) they consider that a judgment obtained in a U.S. federal or state court
will not be recognised or implemented by the Belgian courts;



--------------------------------------------------------------------------------

 

14

 

  (ii) they consider that the proceedings are closely related to proceedings for
which the Belgian courts have jurisdiction and it is expedient to hear and
determine them together in order to avoid irreconcilable judgments;

 

  (iii) the case has close ties to Belgium and the Belgian courts consider that
it would be impossible or unreasonable to initiate proceedings abroad; or

 

  (iv) the plaintiff is seeking provisional relief in summary proceedings or
files a request for levy of an attachment.

 

O. Foreign plaintiffs may be required, at the request of a Belgian defendant, to
post a bond to secure payment of any expenses or damages for which the foreign
plaintiff might be liable, unless waived in an applicable treaty.

 

P. The service of process, recognition and enforcement in Belgium of a foreign
judgement is subject to Belgian rules of civil procedure.

 

Q. A Belgian court may (i) limit the payment or reimbursement of legal costs or
other expenses incurred in relation to a dispute pursuant to Article 1022 of the
Belgian Judicial Code, and (ii) refuse to give effect to any provision in the
Opinion Document for the payment or reimbursement of legal costs or other
expenses in respect of disputes that are not recoverable under Article 1023 of
the Belgian Judicial Code.

 

R. With regard to the enforcement by legal proceedings of any claim (including
the exequatur of foreign court decisions in Belgium), a registration tax of 3%
(to be calculated on the total amount, which a debtor is ordered to pay) is due,
if the sum of money which the debtor is ordered to pay by a Belgian court
judgement, or by a foreign court judgement that is either (i) automatically
enforceable and registered in Belgium or (ii) rendered enforceable by a Belgian
court, exceeds EUR 12,500. The debtor and the creditor are jointly liable for
the payment of the registration tax; however, the liability of the creditor is
limited up to a maximum amount of half of the amount he recovers from the
debtor.

 

S.

Parties may stipulate that payments should be made in a certain currency (other
than Euro) and that all costs related to a payment are borne by the party that
is obliged to make the payment. A judgement of the Belgian courts relating to a
claim for a sum of money expressed in a foreign currency may be expressed in a
foreign currency to the extent that it is a currency of a member-state of the
Organisation for Economic Co-operation and Development but any payment
obligation under such a



--------------------------------------------------------------------------------

 

15

 

  judgement in a currency other than Euro will be enforceable in Belgium in
terms of Euro only, at the exchange rate as at the time of payment.

 

T. In general, documentary taxes are due on deeds and certificates issued by
Belgian officials (notaries, bailiffs and clerks) and banking institutions,
ranging from EUR 0.15 to EUR 95, provided that such deeds and certificates are
executed in Belgium. For example, a documentary tax of EUR 0.15 should be
affixed on each original copy of (i) deeds of loans or credit facilities granted
by banking institutions, (ii) pledge agreement in favour of banking
institutions, and (iii) depository receipts confirming deposit of (bearer)
securities.

 

U. A registration tax of EUR 50 is due upon voluntary registration in Belgium of
the Opinion Document. No registration is required for the enforceability of the
Opinion Document in Belgium.

 

V.

The SME Financing Act imposes various obligations on professional lenders
providing credit to small and medium-sized enterprises and contains various
constraints which, if applicable, could have an impact on the Opinion Document.
However, the SME Financing Act only applies when the credit is granted to a
small and medium-sized enterprise, i.e. a natural or legal person acting for
business or professional purposes, which does not exceed more than one the
thresholds set out in Article 15, §1 of the Belgian Company Code at the time of
the credit request. We understand that the Company does not exceed more than one
of these thresholds on a stand-alone basis, so that it is a small and
medium-sized enterprise on a stand-alone basis. However, Article 15, §5 of the
Belgian Company Code provides that in case the relevant person is part of a
group, the criteria set out in Article 15, §1 of the Belgian Company Code have
to be assessed on a consolidated basis (and not on a stand-alone basis). The
legislative history of the SME Financing Act confirms that this principle
(assessment of the criteria on a consolidated basis) also applies for the
determination of whether an enterprise qualifies as a small and medium-sized
enterprises for the purposes of the SME Financing Act. Therefore, if a small and
medium-sized enterprise is part of group which on a consolidated basis exceeds
more than one of the thresholds set out in Article 15, §1 of the Belgian Company
Code, the SME Financing Act will not apply to credit granted to such enterprise.
We understand that in the case of the Avnet Consolidated Group all of the
thresholds are exceeded on a consolidated basis, so that the Company does not
qualify as a small and medium-sized enterprise because the Company is part of



--------------------------------------------------------------------------------

 

16

 

  the Avnet Consolidated Group. Therefore, the SME Financing Act does not apply
to the credit granted to the Company pursuant to the Opinion Document. In the
absence of case law, we cannot exclude that a court would decide otherwise, even
if we consider this risk extremely remote.

Sincerely yours,

on behalf of NautaDutilh SPRL/BVBA



--------------------------------------------------------------------------------

 

17

 

EXHIBIT A

LIST OF DEFINITIONS

 

“Articles of Association”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 2.

 

“Avnet Consolidated Group”

means the consolidated group of Avnet, Inc. and its subsidiaries (including
Avnet Holding Europe).

 

“Avnet Holding Europe”

means Avnet Holding Europe BVBA, a limited liability company (besloten
vennootschap met beperkte aansprakelijkheid / société privée à responsabilité
limitée), having its registered office at 1831 Diegem, Kouterveldstraat 20,
registered with the Crossroads Bank for Enterprises under number 0826.379.919
(RPR/RPM Brussel).

 

“Back-up Certificate”

means a certificate of Avnet, Inc. dated 12 August 2015.

 

“Belgian Official Gazette”

means the Belgisch Staatsblad / Moniteur belge.

 

“Board Resolutions”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 6.

 

“Company”

means Avnet Holding Europe.

 

“Corporate Documents”

means the documents listed in Exhibit C (List of Corporate Documents).

 

“Credit Agreement”

means the senior unsecured term loan credit agreement dated as of 14 September
2016 (as amended, restated, extended, supplemented or otherwise modified), among
the Company as the Belgian Borrower, Tenva Group Holdings Limited as the UK
Borrower, Avnet, Inc. as Parent, the other Designated Borrowers from time to
time party thereto, the Lenders from



--------------------------------------------------------------------------------

 

18

 

 

time to time party thereto, and Bank of America, N.A., as Administrative Agent.

 

“Excerpt”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 5.

 

“Exhibit”

means an exhibit to this opinion letter.

 

“Extract”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 4.

 

“Group Annual Report”

means the annual report filed by Avnet, Inc. in the form of “Form 10-K” filed on
12 August 2016 with the New York Stock Exchange for the period ending on 2 July
2016.

 

“Insolvency Regulation”

means the Council Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency
proceedings.

 

“Instrument of Incorporation”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 1.

 

“NautaDutilh”

means NautaDutilh SPRL/BVBA.

 

“Opinion Document”

means the Credit Agreement.

 

“PIL Code”

means the Belgian Code of private international law.

 

“Power of Attorney”

means the power of attorney as contained in the Board Resolutions, granted by
the Company in respect of the entering into the Opinion Document.

 

“Publications”

means the documents referred to in Exhibit C (List of Corporate Documents),
paragraph 3.

 

“Rome II Regulation”

means the Council Regulation (EC) No 864/2007 of 11 July 2007 on the law
applicable



--------------------------------------------------------------------------------

 

19

 

 

to non-contractual obligations.

 

“Share Register”

means the document referred to in Exhibit C (List of Corporate Documents),
paragraph 7.

 

“SME Financing Act”

means the Belgian Act of 21 December 2013 containing miscellaneous provisions in
relation to the financing of small and medium-sized enterprises.



--------------------------------------------------------------------------------

 

20

 

EXHIBIT B

LIST OF ADDRESSEES

Bank of America, N.A., as Administrative Agent (1455 Market Street, 5th Floor,
San Francisco, California 94103) and each of the Lenders which is a party to the
Credit Agreement on the date of this opinion letter.



--------------------------------------------------------------------------------

 

21

 

EXHIBIT C

LIST OF CORPORATE DOCUMENTS

 

1. a pdf copy of the instrument of incorporation (akte van oprichting / acte de
constitution) in respect of Avnet Holding Europe dated 6 October 1998;

 

2. a pdf copy of the coordinated articles of association (statute / statuts) of
Avnet Holding Europe dated 1 August 2015;

 

3. an electronic copy of the publications in the Belgian Official Gazette in
respect of Avnet Holding Europe, the review of which is required:

 

  a) with respect to the identity of the manager and (if applicable) the
composition of the board of managers;

 

  b) with respect to the last amendment of the Articles of Association;

 

  c) for the purpose of supporting assumptions c and j;

 

  d) to determine whether the annual accounts have been timely filed with the
NBB during the last three financial years,

with the last publication being dated 19 October 2015;

 

4. an original copy of the extract from the Crossroad Bank for Enterprises in
respect of Avnet Holding Europe dated 9 September 2016;

 

5. an original copy of the certificate of non-bankruptcy (attest van
niet-faling/ certificat de non-faillite) in respect of Avnet Holding Europe
issued by the clerk’s office of the commercial court of Brussels on 9 September
2016;

 

6. a pdf copy of the document containing the resolutions of the board of
managers of Avnet Holding Europe dated 30 August 2016; and

 

7. a pdf copy of the share register of Avnet Holding Europe, with the last
signed entry being dated 14 December 2010.



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF OPINION OF COVINGTON & BURLING LLP, AS LOCAL COUNSEL TO THE UK BORROWER

[See attached.]

 

E- 4- 1

Form of Opinion of Covington & Burling LLP, as local counsel to the UK Borrower



--------------------------------------------------------------------------------

COVINGTON

 

BEIJING  BRUSSELS  LONDON  LOS ANGELES

NEW YORK  SAN FRANCISCO  SEOUL

SHANGHAI  SILICON VALLEY  WASHINGTON

  

Covington & Burling LLP

265 Strand

London WC2R1BH

T  +44 20 7067 2000

……… September 2016

 

1. ADDRESSEES

This opinion letter is addressed to each of the parties specified in Annex 1.

 

2. INTRODUCTION AND INTERPRETATION

 

  2.1 We have acted as legal advisers to Avnet, Inc., a New York corporation
(“Parent”), in relation to the matters referred to below.

 

  2.2 This opinion letter is provided to you pursuant to Section 4.01(a)(iv)(D)
of the Credit Agreement dated 14 September 2016 and made among Avnet Holding
Europe BVBA (“Belgian Borrower”), Tenva Group Holdings Limited, a company
incorporated in England and Wales with company number 08754845 (“UK Borrower”),
Parent, and Bank Of America, N.A. (the “Administrative Agent”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (the “Lead Arranger”) and the other Lenders
(as defined therein) (the “Credit Agreement”).

 

  2.3 Save where a contrary intention is indicated, terms defined or to be
construed in a particular manner when used in the Credit Agreement shall have
the same meanings and be construed in the same manner when used herein.

 

3. DOCUMENTS AND ENQUIRIES

 

  3.1 For the purposes of giving the opinions set out in this letter, we have
examined the following:

 

  (a) a copy of the original of the Credit Agreement executed by each of the
parties thereto;

 

  (b) a certified copy of the certificate of incorporation (and any certificate
of incorporation on change of name) and memorandum and articles of association
of UK Borrower;

 

  (c) a copy of the original certificate executed by an officer of UK Borrower
in favour of Covington & Burling LLP certifying various matters in relation to
this opinion (the “Officer Opinion Certificate”);

 

  (d) a certified copy of the written resolutions of the board of directors of
UK Borrower passed on 30 August 2016, approving the transactions contemplated by
the Credit Agreement and authorising the execution of the Credit Agreement; and

 

Authorised and regulated by the Solicitors Regulation Authority. Registration
number 77071

A list of partners and their qualifications is available for inspection at the
above address.



--------------------------------------------------------------------------------

  (e) a copy of a certificate of an officer of UK Borrower setting out the names
and specimen signature of the persons authorised to execute the Credit Agreement
on its behalf;

(the foregoing being, collectively, the “Documents”).

 

  3.2 For the purposes of giving the opinions set out in this letter, we have
carried out the following enquiries:

 

  (a) an on-line search was made at [●] (GMT) on [●] September 2016 of the
public file maintained in respect of UK Borrower by the Registrar of Companies
of England and Wales (the “Registrar of Companies”) in accordance with the
Companies Act 2006 (the “Company Search”); and

 

  (b) a telephone enquiry at the Companies Court in London of the Central
Registry of Winding-up Petitions with respect to UK Borrower carried out at [●]
(GMT) on [●] 2016.

 

  3.3 Except as stated above, we have not examined any agreements, deeds,
instruments or other documents entered into by or affecting UK Borrower or any
corporate records of such company, and we have not made (a) any search at any
court in England other than the telephone search referred to above in respect of
winding up petitions or (b) any other enquiries concerning UK Borrower. Save as
provided in this opinion, we have not investigated (and express no opinion on)
whether UK Borrower, by reason of the transactions and matters contemplated by
the Credit Agreement, is or will be in breach of any of its respective
obligations under any agreement, document, deed or instrument, or any order,
judgment, decree or any ruling of any court, arbitrator or Governmental
Authority binding upon it.

 

4. EXTENT OF OPINION

 

  4.1 We are qualified to practice law in England and the opinions given in this
letter are confined to the laws of England. We do not express or imply any
opinion as to the laws of any jurisdiction other than the laws of England, as
generally applied by the courts of competent jurisdiction of England (the
“Domestic Courts”) as at the date hereof. In particular:

 

  (a) we have not investigated the laws of any jurisdiction other than England
and we assume that no foreign law affects any of the opinions stated below; and

 

  (b) we express no view on any of the matters contained in the opinion of any
other legal advisers provided in accordance with the terms of the Credit
Agreement concerning various matters under the laws of the relevant
jurisdictions referred to therein and our opinions are subject to those laws and
the matters contained in those opinions.

 

  4.2 We express no opinion as to any liability to tax which may arise or be
suffered as a result of or in connection with the Credit Agreement or the
transactions contemplated thereby or as to stamp duty or stamp duty reserve tax
which may arise in connection with any transactions contemplated by the Credit
Agreement, except as expressly set out in paragraph 5.7 hereof.

 

Page 2



--------------------------------------------------------------------------------

  4.3 Our opinions set out in this letter are given on the basis of only those
facts and circumstances which exist and, subject to paragraph 4.4 below, are
known to us at today’s date and we assume no obligation or responsibility to
update or supplement this letter to reflect any facts or circumstances which may
subsequently come to our attention or any changes in laws which may occur after
today, or to inform the addressees of any change in circumstances happening
after the date of this letter which would alter our opinions.

 

  4.4 Apart from the knowledge of those members of this firm or lawyers employed
by this firm who have had the conduct of the preparation of this opinion, the
opinions set out in this letter are not given on the basis of knowledge (if any)
as to factual matters concerning UK Borrower which may be possessed by any other
member of Covington & Burling LLP or any other lawyer employed by Covington &
Burling LLP.

 

  4.5 The opinions given in this letter are given as at the date hereof on the
basis of each of the assumptions and subject to each of the reservations,
qualifications and caveats set out in paragraphs 4, 6 and 7 of this letter and
are strictly limited to those matters stated in paragraph 5 below and do not
extend to any other matters.

 

  4.6 In giving this opinion we have relied, inter alia, upon the Officer
Opinion Certificate, which certifies certain matters of fact referred to
therein.

 

5. OPINIONS

Based on our examination of the Documents and subject to the above, we are of
the opinion that:

 

  5.1 UK Borrower is a private company duly incorporated with limited liability
and validly existing under the laws of England and Wales.

 

  5.2 UK Borrower has the necessary corporate power to execute and deliver the
Credit Agreement and perform its obligations thereunder. UK Borrower has taken
all necessary corporate action to authorise the execution and delivery of the
Credit Agreement and the performance of its obligations thereunder.

 

  5.3 The Credit Agreement has been duly executed by UK Borrower.

 

  5.4 No consents or other approvals of, or registrations, declarations or other
filings with, any governmental authority of England and Wales, are required
under English law to be done, fulfilled or performed on the part of UK Borrower
in order to enable UK Borrower lawfully to enter into or perform its obligations
under the Credit Agreement.

 

  5.5 The Domestic Courts will regard the express submission by UK Borrower to
the jurisdiction of the courts of the State of New York and of the United States
District Court of the Southern District of New York pursuant to the Credit
Agreement as sufficient to confer jurisdiction upon such courts over proceedings
within the scope of the relevant submission, upon valid service of proceedings
and subject to the validity of the jurisdiction clause under New York law.

 

  5.6 It is not necessary to file, register or record the Credit Agreement in
any public office in England and Wales so as to ensure the legality, validity or
enforceability thereof as against the UK Borrower in England and Wales.

 

Page 3



--------------------------------------------------------------------------------

  5.7 No United Kingdom stamp duty, stamp duty reserve tax registration,
documentary or similar tax is payable in the United Kingdom in connection with
the execution and delivery of the Credit Agreement.

 

  5.8 The entry into and performance by the UK Borrower of its obligations under
the Credit Agreement does not violate its Memorandum or Articles of Association.

 

  5.9 The entry into and performance by the UK Borrower of its obligations under
the Credit Agreement does not violate English law applicable to companies
generally.

 

  5.10 The Domestic Courts will give effect to the choice of law of the State of
New York pursuant to the Credit Agreement as the proper law of the Credit
Agreement.

 

  5.11 A judgment of a relevant court sitting in the State of New York and/or
the United States District Court of the Southern District of New York relating
to the Credit Agreement, provided it is recognised by the Domestic Courts as
having jurisdiction to give that judgment, should be capable of enforcement by
instituting fresh proceedings in the English courts (upon which summary judgment
may be obtained) without a retrial or re-examination of the matters thereby
adjudicated, provided that a person may have defences open to it and enforcement
may not be permitted if, inter-alia, certain of the circumstances set out in
paragraphs 6 and 7 hereof apply.

 

6. ASSUMPTIONS

In giving the opinions set out in this letter, we have assumed and not verified:

 

  6.1 the genuineness of all stamps and seals and that all signatures are
genuine signatures of those persons authorised to sign;

 

  6.2 the authenticity and completeness of all documents submitted to us as
originals;

 

  6.3 the conformity to original documents of all documents submitted to us as
copies, the authenticity of all certifications of such copies and the
authenticity and completeness of such original documents;

 

  6.4 the veracity, accuracy and completeness as at today’s date of all
statements or opinions as to matters of fact and all representations and
warranties contained in or made in the Documents and upon which we have relied
without making any further enquiry in giving this opinion, and that no fact was
omitted therefrom which would have made any of such statements, opinions, facts,
representations or warranties incorrect or misleading, and that all Documents
are complete and up to date and have not been amended;

 

  6.5 that no corporate or other action has been taken, nor have any steps been
taken or legal proceedings been started, by or against any of the parties to the
Credit Agreement, for the liquidation, winding up, dissolution, reorganisation,
or bankruptcy of, or for the appointment of a liquidator, receiver, manager,
trustee, administrator, administrative receiver or similar officer of, or for
the proposal or implementation of a voluntary arrangement in respect of, any
such party or all or any of its or their assets (or for any analogous step or
proceedings in any jurisdiction);

 

Page 4



--------------------------------------------------------------------------------

  6.6 that each of the parties to the Credit Agreement (other than UK Borrower):

 

  (a) has, and upon execution by it thereof had, the necessary capacity and
powers to enter into the Credit Agreement and to perform its obligations
thereunder;

 

  (b) has, and upon execution by it thereof had, taken all necessary corporate
and other actions to authorise its execution and delivery of the Credit
Agreement and the performance of its obligations thereunder under all applicable
laws and has validly executed the Credit Agreement in accordance with applicable
laws;

 

  (c) is, and upon execution by it of the Credit Agreement was, duly organised,
validly existing and in good standing (where such concept is legally relevant)
under the laws of its jurisdiction of incorporation; and

 

  (d) is, and upon execution by it of the Credit Agreement was, authorised under
all applicable laws of its jurisdiction and domicile to submit to the
jurisdiction of the New York courts and, where not incorporated or domiciled in
New York, has validly submitted to such jurisdiction;

 

  6.7 that each of UK Borrower and the other parties to the Credit Agreement:

 

  (a) is, and upon execution by it of the Credit Agreement was, in compliance
with all applicable laws, rules and regulations to which it is subject, its
constitutional documents and any judicial or administrative judgments,
injunctions or orders binding upon it or its property; and

 

  (b) is, and upon execution by it thereof was, duly qualified to engage in the
activities contemplated by the Credit Agreement and will not be in breach of any
of its obligations under any document, contract, instrument or agreement as a
result of its entry into and performance of its obligations under the Credit
Agreement;

 

  6.8 that the provisions of the Credit Agreement constitute valid and binding
obligations of all of the parties thereto, enforceable in accordance with its
respective terms under all applicable laws;

 

  6.9 that where the Credit Agreement has been executed in counterpart, each
party thereto has duly executed at least one of the counterparts;

 

  6.10 that, where a Document is required to be delivered, each party to it has
delivered the same without it being subject to any escrow or other similar
arrangement;

 

  6.11 that the Credit Agreement remains accurate, complete and in full force
and effect at the date of this letter;

 

  6.12 the absence of fraud, misrepresentation, coercion, duress, undue
influence, or mistake;

 

  6.13 the legal capacity of natural persons;

 

Page 5



--------------------------------------------------------------------------------

  6.14 the resolutions of the board of directors of UK Borrower set out in the
written resolutions referred to in at paragraph 3.1(d) were duly passed in
accordance with the Articles of Association of UK Borrower and the requirements
of The Companies Act 2006 and all relevant interests of directors were declared.
The written resolutions are complete and correct and have not been amended or
rescinded and are in full force and effect;

 

  6.15 the persons authorised by the resolutions of the board of directors of UK
Borrower set out in the written resolutions referred to in paragraph 3.1(d),
executed the Credit Agreement on behalf of UK Borrower and that such authority
provided to such persons has not been revoked;

 

  6.16 UK Borrower is able to pay its debts (within the meaning of section 123
of the Insolvency Act 1986) at the time of entering into the Credit Agreement
and will not become unable to pay its debts as a result of doing so;

 

  6.17 that UK Borrower’s “centre of main interests” (as that term is used in
Article 3(1) of Council Regulation (EC) 1346/2000 on Insolvency Proceedings) is
situated in the United Kingdom and it has no “establishment” (as that term is
defined in Article 2(h) of the Insolvency Regulation) in any other jurisdiction;

 

  6.18 the information disclosed by the searches and enquiries referred to in
paragraph 3.2 is true, accurate, complete and up-to-date in all respects. There
is no information which should have been disclosed by those searches and
enquiries, which has not been disclosed for any reason and there has been no
alteration in the status or condition of UK Borrower since the date that those
searches were made;

 

  6.19 all directors of UK Borrower have been validly appointed;

 

  6.20 the express choice of the law of the State of New York as the governing
law of the Credit Agreement is a valid and binding enforceable choice of law
under that law or jurisdiction;

 

  6.21 the choice of the laws of the State of New York to govern the Credit
Agreement was freely made in good faith by the respective parties and there is
no reason for avoiding such choice on the grounds of public policy or otherwise;

 

  6.22 that neither the entry by the UK Borrower into the Credit Agreement nor
the performance by the UK Borrower of its obligations thereunder has involved or
will involve a breach of any financial limitations or restrictions affecting the
borrowing or other powers of the UK Borrower or of any of its directors, in each
case that is not contained in the Memorandum or Articles of Association of the
UK Borrower;

 

  6.23 the parties to the Credit Agreement have complied (and will continue to
comply) with all applicable anti-terrorism, anti-corruption, anti-money
laundering and human rights laws and regulations, and that there is nothing in
the transaction that is inconsistent with all such laws and regulations;

 

  6.24 that none of the parties to the Credit Agreement is or will be seeking to
achieve any purpose not apparent from the Credit Agreement which might render
such agreement illegal, void or unenforceable; and

 

  6.25

that the Credit Agreement has the same meaning and effect under the law of the
State of New York as it would have if it were interpreted under the law of

 

Page 6



--------------------------------------------------------------------------------

  England and Wales by an English court and there are no provisions of the law
of the State of New York which would affect the opinion given in this letter.

 

7. RESERVATIONS, QUALIFICATIONS AND CAVEATS

The opinions given in this letter are subject to the following reservations,
qualifications and caveats.

 

  7.1 We have made no investigation and express no opinion as to whether any of
the parties to the Credit Agreement have obtained all and any necessary
consents, approvals or licences of any court or governmental agency of any
applicable jurisdiction outside England for the execution and delivery of the
Credit Agreement or the performance of their obligations thereunder.

 

  7.2 We express no opinion as to the effectiveness or enforceability of the
provisions of the Credit Agreement.

 

  7.3 The obligations of any person, firm or company may not be valid or
enforceable under the laws of England to the extent that performance thereof
would be illegal or fraudulent or contrary to public policy, views of
substantial justice or the rules of natural justice at the time prevailing under
the laws of England or of any other applicable jurisdiction.

 

  7.4 We express no opinion as to matters of fact.

 

  7.5 The choice of New York law to govern the Credit Agreement would not be
recognised or upheld by the Domestic Courts where to do so would be inconsistent
with the Rome regulation on the law applicable to contractual obligations ((EC)
No 593/2008) or is incompatible with English public policy. We express no
opinion as to whether or not a foreign court (applying its own conflict of laws
rules) will act in accordance with the parties’ agreements as to jurisdiction
and/or choice of law.

 

  7.6 The Company Search is not conclusively capable of revealing whether or
not:

 

  (a) a winding-up order has been made or a resolution passed for the winding up
of a company;

 

  (b) an administration order has been made; or

 

  (c) a receiver, administrative receiver, administrator or liquidator has been
appointed

as notice of these matters may not be filed with the Registrar of Companies
immediately and, when filed may not be entered on the public page of the
relevant company immediately. In addition, that search is not capable of
revealing, prior to the making of the relevant order, whether or not a
winding-up petition or a petition for an administration order has been
presented.

 

  7.7

The enquiry at the Central Registry of Winding-up Petitions referred to in
paragraph 3.2(b) relates only to a compulsory winding-up and is not conclusively
capable of revealing whether or not a winding-up petition in respect of a
compulsory winding-up has been presented since details of the petition may not
have been entered on the records of the Central Registry of Winding-up Petitions
immediately or, in the case of a petition presented to the County Court, may not
have been notified to the Central Registry and

 

Page 7



--------------------------------------------------------------------------------

  entered on such records at all, and the response to an enquiry only relates to
the period of six months prior to the date when the enquiry was made.

 

  7.8 We express no opinion as to whether the obligations to be assumed by UK
Borrower under the Credit Agreement will be in its best interests.

 

  7.9 Where proceedings in relation to a contract that contains an exclusive
jurisdiction clause in favour of a foreign court are brought before the Domestic
Courts, the Domestic Courts have a discretion whether to stay those proceedings,
which they will generally exercise in favour of a stay unless there are
exceptional reasons not to do so (going beyond merely showing that England is
the most convenient forum) or the choice of jurisdiction is contrary to a
statutory rule against ousting the jurisdiction of the Domestic Courts or
against referring the dispute to the courts and law of a foreign country.

 

  7.10 The term “enforceable” as used in this opinion means that the obligations
assumed by the relevant party under the relevant document are of the type which
the Domestic Courts enforce. This opinion is not to be taken to imply that any
obligation would necessarily be capable of enforcement in all circumstances in
accordance with its terms.

 

  7.11 The obligations of any person, firm or company may not be valid or
enforceable under the laws of England to the extent that performance thereof
would be illegal or fraudulent or contrary to public policy, views of
substantial justice or the rules of natural justice at the time prevailing under
the laws of England or of any other applicable jurisdiction.

 

  7.12 Enforcement of the rights of the parties thereto under an agreement may
be barred under the Limitation Act 1980 and/or the Foreign Limitations Period
Act 1984 or become otherwise limited by prescription or lapse of time, or may be
or become subject to the defence of set-off or to counterclaim.

 

  7.13 An undertaking by any party to an agreement to bear any indemnity in
respect of any taxes or duties which may be payable by another party might not
be enforceable in respect of United Kingdom stamp duties, pursuant to Section
117 of the Stamp Act 1891.

 

  7.14 If the performance of the payment obligations of any Company is contrary
to the exchange control regulations of any relevant jurisdiction those
obligations may be unenforceable in England by reason of section 2(b) of Article
VIII of the International Monetary Fund Agreement and the Bretton Woods
Agreements Order in Council 1946.

 

  7.15 The Domestic Courts may hold that a judgment on a particular agreement or
instrument, whether given in a Domestic Court or elsewhere, would supersede such
agreement or instrument, so that any obligation thereunder which by its terms
would survive such judgment might not be held to do so. Accordingly, a
contractual rate of interest after the judgment may not be enforced but would be
superseded by the judgment.

 

  7.16 If a judgment to enforce the provisions of an agreement has been obtained
elsewhere, the Domestic Courts might not enforce the provisions of that
agreement on the grounds that the obligations therein expressed to be assumed by
any of the parties to that agreement would be discharged by such judgment
obtained elsewhere.

 

Page 8



--------------------------------------------------------------------------------

  7.17 The Domestic Courts may refuse to give effect to a contractual obligation
or a purported contractual obligation to pay costs imposed upon a party in
respect of proceedings before the Domestic Courts. The Domestic Courts may not
award by way of costs all of the expenditure incurred by a successful litigant
in proceedings before the Domestic Courts.

 

  7.18 Any provision of an agreement for the payment by one party thereto of any
additional sum (including, but without limitation, any sum by way of additional
interest) owing either as the result of a default by any other party of any of
its obligations thereunder or otherwise may not be enforceable in full on the
grounds that such provision does not constitute a genuine pre-estimate of the
loss suffered in the circumstances therein envisaged.

 

  7.19 Any provision of the Credit Agreement for the payment of a specific
amount, calculable amount or liquidated damages in the event of a breach or
default may be unenforceable if it amounts to a penalty.

 

  7.20 The opinions in this letter are limited to English law normally
applicable to transactions of the type contemplated by the Credit Agreement and
do not extend to English law which applies to the UK Borrower in consequence of
the business carried on by the UK Borrower or to licenses, permits, approvals
and filings necessary for the conduct of such business by the UK Borrower.

 

  7.21 A judgment of a relevant court sitting in the State of New York relating
to the Credit Agreement may not be enforced if, inter alia:

 

  (a) the judgment was obtained by fraud;

 

  (b) enforcement of the judgment would be contrary to public policy or English
law;

 

  (c) the judgment relates to foreign penal or revenue laws;

 

  (d) the judgment was obtained in proceedings contrary to natural justice;

 

  (e) enforcement is not sought in good faith;

 

  (f) the judgment amounts to judgment on a matter previously determined by an
English court or conflicts with a judgment on the same matter given by another
court;

 

  (g) the judgment is given in proceedings brought in breach of an agreement for
the settlement of disputes;

 

  (h) enforcement of the judgment is restricted by the provisions of the UK
Protection of Trading Interests Act, 1980;

 

  (i) enforcement proceedings are not commenced within six years of the date of
such judgment;

 

  (j) the judgment is not for a debt or fixed sum;

 

  (k) the judgment is not final and conclusive; or

 

  (l) the judgment is made in respect of the public law of a foreign state or
jurisdiction.

 

Page 9



--------------------------------------------------------------------------------

Furthermore, in any enforcement proceedings, the defendant may raise any
counterclaim that could have been brought if the action had been originally
brought in England unless the subject of the counterclaim was in issue and
refuted in the foreign proceedings.

 

8. CONFIDENTIALITY AND RELIANCE

 

  8.1 This opinion is given by us as counsel for Parent, and is solely for the
benefit of the persons listed in Annex 1 and is given solely in connection with
this transaction.

 

  8.2 This opinion may be disclosed to, but not relied upon by, the professional
advisers of any person expressly referred to in paragraph 8.1 and applicable
legal and regulatory authorities. The consent in this paragraph 8.2 shall not
constitute an acknowledgement or assumption by us of any duty of care or
responsibility or liability to any such person to whom this opinion is disclosed
and (save in the case where we expressly agree to do so) we shall have no duty
of care, responsibility or liability to any such person.

 

  8.3 This opinion (and its existence and contents) may not be relied upon by
or, subject to paragraph 8.2 above, disclosed (including, without limitation, by
being placed on a website or intralink or quoted or referred to in any public
document, or filed with any governmental agency or other person) to any person
not expressly referred to in Annex 1 without our consent except that, for the
purpose of confirming the existence of this opinion letter: (a) it may be
included in a list or compilation of closing documents circulated to the parties
to the Credit Agreement and their legal counsel, and (b) the addressee may
furnish a copy (i) to any regulatory authority having jurisdiction over it, (ii)
to its independent auditors and attorneys in connection with their review or
analysis of the transactions described herein, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) to any Affiliates of the
Lenders and any professional advisers of such Affiliates, or (v) to any Eligible
Assignees of a Lender. Any consent that may be given by us from time to time (in
our absolute discretion and subject to any such conditions that we may require)
to disclose this opinion (or its existence or contents) to any person shall not
constitute an acknowledgement or assumption by us of any duty of care or
responsibility or liability to any such person and (save in the case where we
expressly agree to do so) we shall have no duty of care, responsibility or
liability to any such person.

 

9. GOVERNING LAW

The terms of this opinion shall be governed by and construed in accordance with
the laws of England and any dispute arising out of or in connection with this
opinion shall be submitted to the exclusive jurisdiction of the English courts.

 

Page 10



--------------------------------------------------------------------------------

Yours faithfully

Covington & Burling LLP

 

Page 11



--------------------------------------------------------------------------------

Annex I

Addressees

Bank of America, N.A., as Administrative Agent

the officers of Bank of America, N.A. and each of the Lenders (as such term is
defined in the Credit Agreement) that are party to the Credit Agreement

1455 Market Street, 5th Floor

San Francisco, California 94103

 

Page 12



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Parent within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of
the Code and (iv) it is not a controlled foreign corporation related to the
Parent as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Parent and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Parent and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:  

 

  Title:  

 

Date:             ,      20[    ]

 

F - 1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Parent within the meaning of Sections
871(h)(3)(B) and 881(c)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Parent as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

Date:             ,      20[    ]

 

F - 2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Parent within the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code
and (v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Parent as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:  

 

  Title:  

 

 

F - 3

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

Date:             ,      20[    ]

 

F - 4

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Senior Unsecured Term Loan Credit Agreement,
dated as of September 14, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among Avnet Holding
Europe BVBA, a private limited liability company organized under the laws of
Belgium (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company incorporated under the laws of England (the “UK Borrower”, and
together with the Belgian Borrower, each a “Borrower” and collectively, the
“Borrowers”), Avnet, Inc., a New York corporation (the “Parent”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Parent within
the meaning of Sections 871(h)(3)(B) and 881(c)(3)(B) of the Code and (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to the Parent as described in Section 88l(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Parent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent and the Administrative Agent, and (2) the undersigned shall
have at all times furnished the Parent and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

F - 5

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

By:  

 

  Name:  

 

  Title:  

 

Date:             ,      20[    ]

 

F - 6

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PARENT GUARANTY

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of September [●],
2016, is made by AVNET, INC., a New York corporation (“Avnet” or the
“Guarantor”), to BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States, as administrative agent under
the Credit Agreement defined below (in such capacity, the “Administrative
Agent”), each of the lenders now or hereafter party to the Credit Agreement
defined below (each, a “Lender” and, collectively, the “Lenders” and, together
with the Administrative Agent and each Hedge Agreement Bank (as defined below),
collectively, the “Secured Parties” and each a “Secured Party”). All capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, Avnet, Avnet Holding Europe BVBA, a private limited liability company
organized under the laws of Belgium with registered number RPR Brussel
0826.379.919 (the “Belgian Borrower”), Tenva Group Holdings Limited, a private
limited company, incorporated under the laws of England with registered number
08754845 (the “UK Borrower” and together with the Belgian Borrower, each a
“Borrower” and collectively, the “Borrowers”), the lenders party thereto from
time to time and the Administrative Agent entered into a Senior Unsecured Term
Loan Credit Agreement dated as of September 14, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which such lenders have made available to the Borrowers a term loan
facility;

WHEREAS, the execution and delivery of this Guaranty Agreement is a condition
precedent to the effectiveness of the Credit Agreement;

WHEREAS, Avnet wishes to enter into the Credit Agreement, and is willing to
enter into this Guaranty Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Guaranty. The Guarantor hereby unconditionally, absolutely, continually and
irrevocably guarantees to each Secured Party the payment and performance in full
of the Guaranteed Liabilities (as defined below). For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means: (a) each Borrower’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Credit Agreement,
the Notes, and all other Loan Documents heretofore, now or at any time or times
hereafter owing, arising, due or payable from such Borrower to any one or more
of the Secured Parties, including principal, interest, premiums and fees
(including all fees and expenses of counsel in accordance with the Loan
Documents (collectively, “Attorneys’ Costs”)); (b) each Borrower’s prompt, full
and faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
such Borrower under the Credit Agreement, the Notes and all other Loan Documents
and (c)

 

G - 1

Form of Parent Guaranty



--------------------------------------------------------------------------------

each Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Hedge Agreement Obligations under each Hedge Agreement entered
into by either Borrower. The Guarantor’s obligations to the Secured Parties
under this Guaranty Agreement are hereinafter collectively referred to as the
“Guarantor’s Obligations”.

The Guarantor agrees that it is directly and primarily liable for the Guaranteed
Liabilities.

As used herein:

“Hedge Agreement” means any and all forward foreign exchange transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, in each case entered into by either Borrower with a Hedge Agreement
Bank in connection with the Credit Agreement.

“Hedge Agreement Bank” means a Lender, the Administrative Agent, the Arranger or
an Affiliate of a Lender, the Administrative Agent or the Arranger at the time
it enters into a Hedge Agreement or becomes a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent after it has entered
into such Hedge Agreement.

“Hedge Agreement Obligations” means, with respect to any Person, the obligations
of such Person under Hedge Agreements.

2. Payment. If either Borrower shall default in payment or performance of any of
the Guaranteed Liabilities, whether principal, interest, premium, fees
(including, but not limited to, Attorneys’ Costs), or otherwise, when and as the
same shall become due, and after expiration of any applicable grace period,
whether according to the terms of the Credit Agreement, by acceleration, or
otherwise, or upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then the Guarantor will, upon demand thereof
by the Administrative Agent, (i) fully pay to the Administrative Agent, for the
benefit of the Secured Parties an amount equal to all the Guaranteed Liabilities
then due and owing or declared or deemed to be due and owing, including for this
purpose, in the event of any Event of Default under Section 8.01(f) of the
Credit Agreement (and irrespective of the applicability of any restriction on
acceleration or other action as against either Borrower under any Debtor Relief
Laws), the entire outstanding or accrued amount of all Obligations or (ii)
perform such Guaranteed Liabilities, as applicable. For purposes of this Section
2, the Guarantor acknowledges and agrees that the “Guaranteed Liabilities” shall
be deemed to include any amount (whether principal, interest, premium, fees or
otherwise) which would have been accelerated in accordance with Section 8.02 of
the Credit Agreement but for the fact that such acceleration could be
unenforceable or not allowable under any Debtor Relief Law.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantor’s Obligations under this Guaranty Agreement shall be
absolute and unconditional irrespective of, and the Guarantor hereby expressly
waives, to the extent permitted by law, any defense to its obligations under
this Guaranty Agreement by reason of:

 

G - 2

Form of Parent Guaranty



--------------------------------------------------------------------------------

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantor’s Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

(c) any acceleration of the maturity of any of the Guaranteed Liabilities or of
any other obligations or liabilities of any Person under any of the Related
Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations, or for any other
obligations or liabilities of any Person under any of the Related Agreements;

(e) any dissolution of either Borrower or any other party to a Related
Agreement, or the combination or consolidation of either Borrower or any other
party to a Related Agreement into or with another entity or any transfer or
disposition of any assets of any Designated Borrower or any other party to a
Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, any acceptance of late or
partial payments under, or any change in the amount of any borrowings or any
credit facilities available under, the Credit Agreement, any of the Notes or any
other Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Guaranteed Liabilities (including without limitation obligations arising under
any other guaranty or any other Loan Document now or hereafter in effect);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities or any of the obligations or liabilities of any party
to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
the Guarantor) which may or might in any manner or to any extent vary the risks
of the Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to either Borrower
or to any collateral in respect of the Guaranteed Liabilities or the Guarantor’s
Obligations.

 

G - 3

Form of Parent Guaranty



--------------------------------------------------------------------------------

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantor’s Obligations hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

4. Currency and Funds of Payment. All Guarantor’s Obligations for payment will
be paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Secured Party with respect thereto as against either Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by either Borrower of any or all of the Guaranteed Liabilities. If any claim
arising under or related to this Guaranty Agreement is reduced to judgment
denominated in a currency (the “Judgment Currency”) other than the currencies in
which the Guaranteed Liabilities are denominated or the currencies payable
hereunder (collectively the “Agreement Currency”), the judgment shall be for the
equivalent in the Judgment Currency of the amount of the claim denominated in
the Agreement Currency included in the judgment, determined as of the date of
judgment. If, for the proposes of obtaining judgment in any court, it is
necessary to convert a sum due hereunder in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given. The obligation of the Guarantor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder shall be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudicated
to be so due in the Judgment Currency, the Administrative Agent or such Lender,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent or any Lender from the Guarantor in the Agreement Currency,
the Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or such Lender, as the case may
be, against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or any Lender in
such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Guarantor (or to any other
Person who may be entitled thereto under applicable law).

5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantor’s Obligations shall immediately
be and become due and payable.

6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 21 hereof, the Guarantor hereby unconditionally subordinates all present
and future debts, liabilities or obligations now or hereafter owing to the
Guarantor of any Borrower, to the payment in full of the Guaranteed
Liabilities. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the

 

G - 4

Form of Parent Guaranty



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Secured Parties on account of the
Guaranteed Liabilities, the Guarantor’s Obligations, or such other obligations,
as applicable, and, after such request and pending such payment, shall be held
by the Guarantor as agent and bailee of the Secured Parties separate and apart
from all other funds, property and accounts of the Guarantor.

7. Suits. The Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
the Guarantor, the Guarantor’s Obligations as they become or are declared due,
and in the event such payment is not made forthwith, the Administrative Agent
may proceed to suit against the Guarantor. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against the Guarantor, whether or not suit has been
commenced against either Borrower or any other Person and whether or not the
Secured Parties have taken or failed to take any other action to collect all or
any portion of the Guaranteed Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Guaranteed Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

8. Set-Off and Waiver. The Guarantor waives any right to assert against any
Secured Party as a defense, counterclaim, set-off, recoupment or cross claim in
respect of its Guarantor’s Obligations, any defense (legal or equitable) or
other claim which the Guarantor may now or at any time hereafter have against
either Borrower or any or all of the Secured Parties without waiving any
additional defenses, set-offs, counterclaims or other claims otherwise available
to the Guarantor. For the purposes of this Section 8, all remittances and
property shall be deemed to be in the possession of a Secured Party as soon as
the same may be put in transit to it by mail or carrier or by other bailee.

9. Waiver of Notice; Subrogation.

(a) The Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii)
the Lenders’ heretofore, now or from time to time hereafter making Loans and
otherwise loaning monies or giving or extending credit to or for the benefit of
either Borrower or otherwise entering into arrangements with either Borrower
giving rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement
or the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. The Guarantor agrees that each Secured Party may heretofore, now or at
any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Secured Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing the Guarantor from the Guarantor’s Obligations, and the
Guarantor hereby consents to each and all of the foregoing events or
occurrences.

(b) The Guarantor hereby agrees that payment or performance by the Guarantor of
its Guarantor’s Obligations under this Guaranty Agreement may be

 

G - 5

Form of Parent Guaranty



--------------------------------------------------------------------------------

enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to the Guarantor without the Administrative
Agent being required, the Guarantor expressly waiving to the extent permitted by
law any right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against either Borrower
or any other guarantor of the Guaranteed Liabilities, or (ii) seek to enforce or
resort to any remedies with respect to any security interests, Liens or
encumbrances granted to the Administrative Agent or any Lender or other party to
a Related Agreement by either Borrower or any other Person on account of the
Guaranteed Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD,
ACKNOWLEDGED AND AGREED TO BY THE GUARANTOR THAT DEMAND UNDER THIS GUARANTY
AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF
ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT
OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

(c) The Guarantor further agrees with respect to this Guaranty Agreement that it
shall not exercise any of its rights of subrogation, reimbursement, contribution
or indemnity, nor any right of recourse to security for the Guaranteed
Liabilities unless and until 93 days immediately following the Facility
Termination Date (as defined below) shall have elapsed without the filing or
commencement, by or against either Borrower, of any state or federal action,
suit, petition or proceeding seeking any reorganization, liquidation or other
relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Borrower or its
assets. This waiver is expressly intended to prevent the existence of any claim
in respect of such subrogation, reimbursement, contribution or indemnity by the
Guarantor against the estate of either Borrower within the meaning of Section
101 of the Bankruptcy Code in the event of a subsequent case involving either
Borrower. If an amount shall be paid to the Guarantor on account of such rights
at any time prior to termination of this Guaranty Agreement in accordance with
the provisions of Section 21 hereof, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Administrative
Agent, for the benefit of the Secured Parties, to be credited and applied upon
the Guarantor’s Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement or otherwise as the Secured Parties may
elect. Subject to Section 6.14(b)(iii) of the Credit Agreement, the agreements
in this subsection shall survive repayment of all of the Guarantor’s
Obligations, the termination or expiration of this Guaranty Agreement in any
manner, including but not limited to termination in accordance with Section 21
hereof, and occurrence of the Facility Termination Date. For purposes of this
Guaranty Agreement, “Facility Termination Date” means the date as of which all
of the following shall have occurred: (a) the Aggregate Commitments have
terminated and (b) all Obligations have been paid in full (other than contingent
indemnification obligations).

10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 21 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the

 

G - 6

Form of Parent Guaranty



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Secured Parties by written notice directed
to the Guarantor in accordance with Section 23 hereof.

11. Representations and Warranties. The Guarantor warrants and represents to the
Administrative Agent, for the benefit of the Secured Parties, that (a) it is
duly authorized to execute and deliver this Guaranty Agreement, and to perform
its obligations under this Guaranty Agreement; (b) this Guaranty Agreement has
been duly executed and delivered on behalf of the Guarantor by its duly
authorized representative; (c) this Guaranty Agreement is legal, valid, binding
and enforceable against the Guarantor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles; and (d) the Guarantor’s
execution, delivery and performance of this Guaranty Agreement do not violate or
constitute a breach of (i) any of its Organization Documents, (ii) any agreement
or instrument to which the Guarantor is a party or (iii) any Law, order, decree
or award of any governmental authority or arbitral body to which it or its
properties or operations is subject, except, in the case of immediately
preceding clauses (ii) and (iii), to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

12. Expenses and Indemnity. The Guarantor agrees to be liable for the payment of
all reasonable fees and expenses, including Attorneys’ Costs, incurred by any
Secured Party in connection with the enforcement of this Guaranty Agreement,
whether or not suit be brought. Without limitation of any other obligations of
the Guarantor or remedies of the Administrative Agent or any Secured Party under
this Guaranty Agreement, the Guarantor shall, to the fullest extent permitted by
Law, indemnify, defend and save and hold harmless the Administrative Agent and
each Secured Party from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including Attorneys’ Costs) that may
be suffered or incurred by the Administrative Agent or such Secured Party in
connection with or as a result of any failure of the Guaranteed Liabilities to
be the legal, valid and binding obligations of either Borrower enforceable
against such Borrower in accordance with their terms. The obligations of the
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Liabilities and termination of this Guaranty Agreement.

13. Reinstatement. The Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.

14. Attorney-in-Fact. To the extent permitted by law, the Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
the Guarantor’s attorney-in-fact for the purposes of carrying out the provisions
of this Guaranty Agreement and taking any action and executing any instrument
which the Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable; provided, that the Administrative Agent shall have and may exercise
rights under this power of attorney only upon the occurrence and during the
continuance of an Event of Default.

 

G - 7

Form of Parent Guaranty



--------------------------------------------------------------------------------

15. Reliance. The Guarantor represents and warrants to the Administrative Agent,
for the benefit of the Secured Parties, that: (a) the Guarantor has adequate
means to obtain on a continuing basis (i) from each Borrower, information
concerning such Borrower and such Borrower’s financial condition and affairs and
(ii) from other reliable sources, such other information as it deems material in
deciding to provide this Guaranty Agreement (“Other Information”), and has full
and complete access to each Borrower’s books and records and to such Other
Information; (b) the Guarantor is not relying on any Secured Party or its
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) the Guarantor has been furnished
with and reviewed the terms of the Credit Agreement and such other Loan
Documents as it has requested, is executing this Guaranty Agreement freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement; (d) the Guarantor has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of each
Borrower, such Borrower’s financial condition and affairs, the Other
Information, and such other matters as it deems material in deciding to provide
this Guaranty Agreement and is fully aware of the same; and (e) the Guarantor
has not depended or relied on any Secured Party or its employees, directors,
agents or other representatives or Affiliates, for any information whatsoever
concerning either Borrower or either Borrower’s financial condition and affairs
or any other matters material to the Guarantor’s decision to provide this
Guaranty Agreement, or for any counseling, guidance, or special consideration or
any promise therefor with respect to such decision. The Guarantor agrees that no
Secured Party has any duty or responsibility whatsoever, now or in the future,
to provide to the Guarantor any information concerning either Borrower or such
Borrower’s financial condition and affairs, or any Other Information and that,
if the Guarantor receives any such information from any Secured Party or its
employees, directors, agents or other representatives or Affiliates, the
Guarantor (if it intends to use or rely on any such information) will not rely
on any Secured Party or its employees, directors, agents or other
representatives or Affiliates, with respect to such information.

16. Rules of Interpretation. The rules of interpretation contained in Section
1.02 of the Credit Agreement shall be applicable to this Guaranty Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or guaranteed hereby.

17. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement, any Hedge Agreement and other Loan Documents, constitutes and
expresses the entire understanding between the parties hereto with respect to
the subject matter hereof, and supersedes all prior negotiations, agreements,
understandings, inducements, commitments or conditions, express or implied, oral
or written, except as herein contained. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Except as provided in Section 21, neither this Guaranty
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

18. Binding Agreement; Assignment. This Guaranty Agreement and the terms,
covenants and conditions hereof and thereof, shall be binding upon and inure to
the benefit of the parties hereto and thereto, and to their respective heirs,
legal representatives, successors and

 

G - 8

Form of Parent Guaranty



--------------------------------------------------------------------------------

assigns; provided, however, that the Guarantor shall not be permitted to assign
any of its rights, powers, duties or obligations under this Guaranty Agreement
or any other interest herein or therein without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing sentence
of this Section 18, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.

19. Severability. If any provision of this Guaranty Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

20. Counterparts. The provisions of Section 10.10 of the Credit Agreement shall
be applicable to this Guaranty Agreement.

21. Termination. Unless earlier terminated pursuant to Section 6.14(b)(iii) of
the Credit Agreement but otherwise subject to reinstatement pursuant to Section
13 hereof, this Guaranty Agreement, and all of the Guarantor’s Obligations
hereunder (excluding those Guarantor’s Obligations relating to Guaranteed
Liabilities that expressly survive such termination) shall terminate on the
Facility Termination Date.

22. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Secured Party provided by law or under the Credit Agreement,
the other Loan Documents or other applicable agreements or instruments. The
making of the Loans and other credit extensions pursuant to the Credit Agreement
and other Related Agreements shall be conclusively presumed to have been made or
extended, respectively, in reliance upon the Guarantor’s guaranty of the
Guaranteed Liabilities pursuant to the terms hereof. Any amounts not paid when
due under this Guaranty Agreement shall bear interest at the Default Rate.

23. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to the Guarantor, at the address indicated in Schedule 10.02 of the
Credit Agreement and (b) with respect to the Administrative Agent or any other
Secured Party, at the Administrative Agent’s address indicated in Schedule 10.02
of the Credit Agreement. All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

G - 9

Form of Parent Guaranty



--------------------------------------------------------------------------------

24. Governing Law; Jurisdiction; Etc.

(a) THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS GUARANTY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT AGAINST THE GUARANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF
THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 23. NOTHING IN THIS GUARANTY AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW; PROVIDED, THAT NO ELECTRONIC COMMUNICATION SHALL
CONSTITUTE SERVICE OF PROCESS HEREUNDER.

 

G - 10

Form of Parent Guaranty



--------------------------------------------------------------------------------

25. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

26. Hedge Agreements. Notwithstanding anything to the contrary contained herein
or in any other Loan Document, no Hedge Agreement Bank shall have any right to
notice of any action or to consent to, direct or object to any action under the
Credit Agreement or the other Loan Documents other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. The Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Hedge Agreement Obligations arising under Hedge Agreements unless the
Administrative Agent has received written notice of such Hedge Agreement
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Agreement Bank.

[Signature page follows]

 

G - 11

Form of Parent Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

GUARANTOR: AVNET, INC. By:  

 

Name:  

 

Title:  

 

 

G - 12

Form of Parent Guaranty



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

 

G - 13

Form of Parent Guaranty